





AGREEMENT


BETWEEN


SIERRA PACIFIC POWER COMPANY
RENO, NEVADA


AND


LOCAL UNION 1245
OF THE
INTERNATIONAL BROTHERHOOD
OF ELECTRICAL WORKERS




AFFILIATED WITH THE
AMERICAN FEDERATION OF LABOR AND
THE CONGRESS OF INDUSTRIAL ORGANIZATIONS
AFL-CIO




JANUARY 1, 2006 - DECEMBER 31, 2009
 


--------------------------------------------------------------------------------



TABLE OF CONTENTS




TITLE PAGE




Agreement 1
Preamble 1

1.  
Recognition1

2.  
Continuity of Service2

3.  
Definitions3

4.  
Wages5

5.  
Transportation7

6.  
Working Hours9

7.  
Shift Premium21

8.  
Leaves of Absence22

9.  
Inclement Weather Practice24

10.  
Overtime25

11.  
Holidays30

12.  
Vacations32

13.  
Safety35

14.  
Union Activity38

15.  
Sick Leave39

16.  
Seniority42

17.  
Expenses51

18.  
Apprenticeship57

19.  
Miscellaneous59

20.  
Supplemental Benefits for Industrial Injury66

21.  
Grievance Procedure66

22.  
Employee Benefit Program70

23.  
Demotion and Layoff Procedure80

24.  
Term of Agreement84















--------------------------------------------------------------------------------





ATTACHMENTS PAGE





I.  
Exhibit A

(1) Wage Schedules  91



II.  
Exhibit B

(1) Classifications and Job Descriptions  108
(2) Deleted Job Classifications  170



III.  
Letters of Understanding

1.  Clerical Bidding Notes (See Attachment IV, Exhibit “C” (1)173
2.  Sick Leave Payoff (See Title 15.9)173
3.  Communications Technician, Telecommunications Dept (Deleted 3/5/07)173
4.  Equipment Op Evaluation Committee (Deleted 1/1/98 - Reinstated 1/1/03)173
5.  Equipment Operator Program174
6.  Emergency Response Program (See Attachment VIII)174
7.  Family Sick Leave Program (See Title 15.10)174
8.  Telephone Allowance174
9.  Departmental Seniority for Laborers (Deleted 1/1/95)174
10.  Yard Operator - Power Production175
11.  Clerical Occupational Group-Changing Work Hours (See Title 6.15)175
12.  Accident Prevention Board Business Representative As Member175
E-Mail for Union Communications
New Employee Orientation Participation By Union (See Title 14.6)
13.  Joint Benefits Committee Established175
Optional Life Insurance
Long-Term Disability Bargaining Unit Insuring Plan (See Title 22)
14.  Part-Time Employees Terms And Conditions (See Titles 3.5 & 22)175
15.  Equipment Operator Progression Guidelines175
16.  Work-At-Home Schedule for CSR’s (Business Office)176
17.  Generation Work Schedules (Added 1/1/03)177
Exhibit A - Nine (9) Hour Schedule
Exhibit B - Ten (10) Hour Schedule
Exhibit C - Twelve (12) Hour Schedule
18.  Department of Transportation Hours of Service (Added 1/1/03)182
19.  Neutrality Agreement (Added 11/2/98)183
20.  Hiring Hall Agreement (Added 3/5/07)XXX




--------------------------------------------------------------------------------





ATTACHMENTS (Continued) PAGE





IV.  
Exhibit C (1) Lines of Progression for Bidding & Demotional

Purposes by Occupational Groups 187
Definition of Occupational Groups 187
Lines of Progression Fold-Out
Bidding Notes 188



V.  
Exhibit D Bargaining Unit Medical/Dental/Vision192

Options Comparison



VI.  
Out-of-Town Work Assignment Guidelines196




VII.  
Job Site Reporting (Cancelled by the Union on 10/24/02)199




VIII.  
Emergency Response Program200




IX.  
Company Statement202

RE: Continuation of Post Retirement Medical Coverage




--------------------------------------------------------------------------------



INDEX
SPPCO-IBEW LOCAL UNION 1245 AGREEMENT


PAGE


AGREEMENT (INTRODUCTION & PREAMBLE) 1
APPRENTICESHIP 57-59
ARBITRATION PROCEDURE 69-70
BANKRUPTCY CLAUSE 66
BIDDING NOTES 188-191
BULLETIN BOARDS, UNION 38
CALL OUTS  25-30
CHECK-OFF, UNION DUES 2, 38
CLERICAL BIDDING NOTES 190-191
CLERICAL - CHANGE OF WORK HOURS 21
COMMITTEES
Accident Prevention Board 36
Equipment Operator Evaluation 173-174
Joint Apprenticeship Training 57-58
Joint Benefits 80
Joint Grievance 66-67
Labor/Management 39
COMPANY VEHICLE USE 7-9
CONTINUITY OF SERVICE TO THE PUBLIC 2
DAY EMPLOYEES 11-13
DEFINITIONS OF EMPLOYEE STATUS 3-5
DEMOTION PROCEDURE  80-84
DISCRIMINATION, RACE, COLOR, ETC. 2
DISQUALIFICATION OF PREFERRED BIDDER 70
DOT HOURS OF SERVICE LETTER OF AGREEMENT 182
DOUBLE TIME  25-30
DRIVERS LICENSE REQUIREMENTS 7-9
EMERGENCY RESPONSE PROGRAM 200-201
EMPLOYEE BENEFIT PROGRAMS 70-80
EMPLOYEE DISCOUNT 79
EMPLOYEE PLACEMENT
Disabled 50-51
New Technologies 50-51
Revision of Operations 50-51
Return from Military Leave 50-51
Temperamentally Unsuited 50-51
ENHANCED SEVERANCE/RETIREMENT BRIDGE PROGRAM 61-65
EQUIPMENT OPERATOR PROGRESSION GUIDELINES 175-176






--------------------------------------------------------------------------------









INDEX (Continued)


PAGE
EXPENSES
Meals 51-57
Board/Lodging 51-57
Subsistence 51-57
Moving 51-57
FAMILY SICK LEAVE PROGRAM 42
FOREMAN SELECTION 47-48
GENERATION WORK SCHEDULES 178-182
GRIEVANCE PROCEDURE 66-70
GROUP LIFE INSURANCE 78
HIRING HALL  
HOLIDAYS  30-32
INCLEMENT WEATHER 24-25
INTERIM NEGOTIATIONS 7
JOB BIDDING  42-51
JOB DEFINITIONS (EXHIBIT B) 108-169
JOB FLEXIBILITY 60
LAYOFF, LACK OF WORK 80-84
LEAVES OF ABSENCE
Military 22
Union 22
Personal 23
Family and Medical 24
LETTERS OF UNDERSTANDING 173-186
LINES OF PROGRESSION Fold-Out
LONG-TERM DISABILITY PLAN 79
LUNCH PERIOD 10
MANAGEMENT RIGHTS 59-60
MEAL ALLOWANCES 52
MEAL PERIODS 52
MEDICAL/DENTAL/VISION 75-78
MEMBERSHIP  2, 38
METER READER ALLOWANCE  7
NEUTRALITY AGREEMENT 183-186
NON-BARGAINING UNIT ASSIGNMENTS 43
OCCUPATIONAL GROUP DEFINITIONS 187
OFF SCHEDULE ASSIGNMENT 13-14
OFFICE SERVICE EMPLOYEES 20-21
ON CALL - STANDBY 59
OPERATIONS CENTER EMPLOYEES 15
OUT-OF-TOWN GUIDELINES 196-198
OUT-OF-TOWN PREMIUM 56
OVERTIME PAY 25-30




--------------------------------------------------------------------------------





INDEX (Continued)


PAGE


PART-TIME EMPLOYEES’ BENEFITS 79-80
PART-TIME EMPLOYEES’ DEFINITIONS 4-5
PASS - UNION BUSINESS REPRESENTATIVE 38
PAY PERIODS  5-6
POST RETIREMENT MEDICAL 72-73
PREARRANGED WORK 25-30
PROMOTION (QUALIFYING PERIOD) 48
PROVISIONAL (PEP) EMPLOYEES 3-5
RECOGNITION  1-2
RELOCATION ASSISTANCE 57
REPORTING PLACE 9-21
RESIDENTIAL REQUIREMENTS 2-3
REST PERIOD  28-30
RETIREMENT PLAN 71-72
SAFETY  35-38
SENIORITY  42-51
SERVICE EMPLOYEES 18-20
SEVERANCE PLAN 61
SHIFT EMPLOYEES 16-18
SHIFT PREMIUM 21-22
SHORT TERM INCENTIVE PLAN (STIP) 88-90
SICK LEAVE  39-42
SICK LEAVE PAYOFF 40-41
STRIKE AND LOCKOUT 2
SUPPLEMENTAL BENEFITS FOR INDUSTRIAL INJURY 66
TELEPHONE ALLOWANCE 174
TEMPORARY ASSIGNMENTS 43
TERM OF AGREEMENT 84-85
TESTING REQUIREMENTS - POWER PRODUCTION Fold-Out
TOOLS  60
TRAVEL TIME  9-10
UNION SECURITY 38
UPGRADES  6
VACATIONS  32-35
VEBA TRUST FUNDING 
VOLUNTARY INVESTMENT PLAN 73-75
WAGE RATES (EXHIBIT A) 91-107
WAGE STEPS WITHHELD 6
WELLNESS PROGRAM 78
WORK-AT-HOME SCHEDULE 176-177
WORKING HOURS 9-21


--------------------------------------------------------------------------------





AGREEMENT






THIS AGREEMENT, made and entered into this first day of January, 2006, by and
between SIERRA PACIFIC POWER COMPANY of Reno, Nevada, its successors or assigns,
together with such other properties of a public utility character as may
hereafter be acquired, hereinafter referred to as Company, and LOCAL UNION No.
1245 of the INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS (affiliated with the
American Federation of Labor-Congress of Industrial Organizations), hereinafter
referred to as Union. (Amended 3/1/07)




WITNESSETH that:


WHEREAS, the parties hereto desire to facilitate the peaceful adjustment of
differences that may from time to time arise between them, to promote harmony
and efficiency to the end that Company, Union and the general public may benefit
therefrom, and to establish wages, hours and working conditions for certain
hereinafter designated employees of Company;


WHEREAS, the parties hereby recognize that our industry is changing and will be
faced with competitive threats, expanding customer requirements, and related
implications that must be addressed. Both parties agree that the magnitude of
the possible changes are currently unknown; however, the Union and Company both
agree to meet these challenges jointly as committed partners with the end result
being the Company and Union that the customers choose. (Amended 1/1/03)


NOW THEREFORE, the parties hereto do agree as follows:




TITLE 1
RECOGNITION


1.1
For the purpose of collective bargaining with respect to rates of pay, wages,
hours of employment and other conditions of employment, Company shall recognize
Union as the exclusive representative of those employees for whom the National
Labor Relations Board certified Union as such representative in Cases 20-R-1376
and 20-R-1403. It is agreed that the following specific classifications of
employees shall be added to those classifications of employees which have
previously been specifically excluded from the Bargaining Unit by mutual
agreement.



1.2
Provisions of this Agreement shall be limited in their application to employees
of Company as described in Section 1.1 of this Title. When the words "employee"
and "employees" are used in this Agreement they shall be construed to refer only
to employees described in said Section 1.1 unless otherwise noted.



1.3
Company shall deduct from their wages and pay over to the proper officers of
Union, the membership dues of the members of the Union who individually and
voluntarily authorize such deductions in writing. The form of check-off
authorization shall be approved by Company and Union.



1.4
It is the policy of the Company and the Union not to discriminate against any
employee because of race, creed, religion, gender, age, pregnancy, ethnicity,
color, national origin, veteran status, sexual orientation, mental or physical
impairment provided the mental or physical impairment does not render the
employee incapable of performing the essential functions of his position. It is
further agreed that wherever in this Agreement the masculine term is used, it
shall be considered applicable to both sexes. (Amended 3/1/07)





TITLE 2
CONTINUITY OF SERVICE


2.1
Company is engaged in rendering public utility services to the public and Union
and Company recognize that there is an obligation on each party for the
continuous rendition and availability of such services.



2.2
The duties performed by employees of Company as part of their employment pertain
to and are essential in the operation of a public utility and the welfare of the
public dependent thereon. During the term of this Agreement, Union shall not
call upon or authorize or permit employees individually or collectively to cease
or abstain from the performance of their duties for the Company, and Company
shall not cause any lockout.



2.3
Any employee in a Bargaining Unit classification shall perform loyal and
efficient work and service, and shall use their influence and best efforts to
protect the properties of Company and its service to the public, and shall
cooperate in promoting and advancing the welfare of Company and in preserving
the continuity of its service to the public at all times.



2.4
Consistent with the Provisions of this Title, the parties recognize that Union,
Company, and all employees are mutually obligated to promote efficiency and
cooperation in Company's operations and harmony among Company's employees.
(Amended 1/1/03)



2.5
Consistent with the provisions of this Title which pertain to continuity of
service to the public and duties essential to the operation of the utility,
after May 1, 1979 all employees shall be required by Company to either report to
work on a call out basis within 45 minutes or reside within a thirty-five (35)
mile radius of the Company headquarters to which they regularly report. An
employee who is unable to report for work on a call-out basis within forty-five
(45) minutes, will be exempt from the provisions of Section 10.3 of the
Agreement. (Amended 1/1/98)




 
Any employee who must change his place of residence as provided herein shall be
given a reasonable period of time to move in order to avoid personal hardship.




 
Incumbent employees who on May 1, 1979 reside within the present district or
sub-district of the Company headquarters to which they regularly report, shall
not be affected by the above provisions, until such time as they voluntarily
change their residence, or job classification, or reporting headquarters.





TITLE 3
DEFINITIONS


3.1
Employees shall be known as "Regular," “Provisional”, "Temporary," "Part-Time"
and "Probationary." (Amended 5/18/99 by Letter of Agreement)



3.2
For the purpose of the contract, a regular employee is defined as an employee
who has completed six (6) months of continuous service with the Company,
excluding those hired as provisional employees. (Amended 5/18/99 by Letter of
Agreement)




3.3  
(a)A temporary employee is defined as an employee hired by the day for
occasional or seasonal work, or for a limited time. A temporary employee shall
not be eligible for sick pay, holiday pay, vacation pay, insurance coverage,
pension coverage or items of similar nature, except as herein specifically
provided. If a temporary employee should in the course of continuous employment,
be reclassified to probationary or regular, he shall be credited with all
continuous service in determining eligibility for such benefits that may accrue
to him in his new status. A temporary employee shall receive not less than the
minimum rate for the job except in the case of laborers. Temporary laborers, as
defined in Exhibit A, may be hired for a period of not more than three (3)
months at the special temporary labor rate. (Amended 5/18/99 by Letter of
Agreement).



(b) A provisional employee is defined as an employee whose employment is
intended to last more than six (6) months but less than two (2) calendar years.
The work performed is linked to specific projects or is in anticipation of
future events with a specific date at which the position will be eliminated. The
use of the provisional employee will not impede the opportunities of regular
employees or bypass the bidding procedure as defined under Title 16 of the
Collective Bargaining Agreement (CBA) and are not subject to Title 23 nor
Sections 19.10 and 19.11. Provisional employees will be required to remain in
the position for the duration of their term with no bidding rights. They will
accrue benefits equivalent to a regular employee for sick leave, vacation,
medical insurance coverage, pension coverage and be subject to Section 3.6 of
Title 3 for the duration of their assignment. They will be eligible for a Short
Term Incentive Pay (STIP) payout as described in Attachment I, Exhibit “A”(1).
For purposes of overtime work, preference will be extended to “regular” Sierra
Pacific employees, and the company is under no obligation to balance overtime
for provisional employees as specified under Section 10.3 of Title 10. A
provisional employee will not receive less than the minimum rate for the job and
will progress through the appropriate classification wage progression in
accordance with the CBA. If employment of a provisional employee extends beyond
two (2) calendar years, the employee will be reclassified to “regular” with a
hire date and seniority date equivalent to the start date of his provisional
term. (Added 5/18/99 by Letter of Agreement)


(c) A provisional employee who is offered and accepts a bargaining unit position
as a probationary employee with no break in service shall be eligible for health
and welfare benefits and vacation accrual based on their continuous service as a
provisional and probationary employee. (Added 3/19/02 by Letter of Agreement)


3.4
A probationary employee is defined as an employee hired for a position that has
been regularly established and is of indeterminate duration. A probationary
employee shall receive sick pay, vacation pay, insurance coverage, pension
coverage or items of a similar nature as he shall become eligible, but in all
other respects shall be equivalent to a regular employee, subject to the
provision of 3.6 of this Title. A probationary employee shall receive not less
than the minimum rate for the job.



3.5 (a) A part-time employee is one scheduled to work less than five (5) days
per week or less than eight (8) hours per day. A limited number of part-time
employees may be assigned to work covered by the Bargaining Agreement, provided
that such assignment shall not result in the loss of regular employment for
regular employees, nor shall the employees so assigned affect the status of or
impede the promotional opportunities of regular employees. Part-time employees
shall be paid the wage rates established in Exhibit A for the work performed. In
determining allowances for vacations, sick leave, and other benefits hereunder,
such allowance shall be prorated in direct ratio that the number of hours worked
per week bears to forty (40). (Amended 1/1/95)


(b) The number of part-time employees in all "Clerical Department"
classifications will not exceed 15% of the aggregate number of employees in all
"Clerical Department" classifications. (Amended 1/1/98)



 
Schedules will be established in full hour increments and the employee's
classification, i.e., one-half (1/2) time or three-quarter (3/4) time will be
based on the established schedule at the time they are hired and an annual
(payroll year) review of hours actually worked (excluding non-productive time)
thereafter. Status changes will apply prospectively only. (Amended 1/1/98)



3.6
The retention of temporary, provisional and probationary employees is at the
sole discretion of the Company, and termination of employment of such employees
shall not be subject to review through the grievance procedure. (Amended 5/18/99
by Letter of Agreement)



3.7
Continuous service with Company shall start with the date of employment and
consist of the entire period of employment. Continuous service will be broken
when (a) an employee is discharged for cause; (b) an employee voluntarily
terminates employment; (c) an employee has been laid off for more than twelve
(12) consecutive months; (d) an employee has violated the provisions of 8.4; (e)
an employee has taken a leave of absence of over thirty (30) calendar days as
defined in Section 8.1. (Amended 5/1/88)





TITLE 4
WAGES


4.1
The wage to be paid employees of the Company covered by this Agreement shall be
at the rates specified in the schedule hereto attached, numbered Exhibit A, and
made a part hereof.



4.2
All employees shall be placed on an hourly rate of pay and shall be paid on
alternate Fridays for all time worked during the two (2) week period ending the
previous Saturday midnight; exclusive of overtime worked during the second week
of the two week period. Any such deferred payment shall be included with the
paycheck for the payroll period next succeeding the period in which such
overtime was worked. In order to spread the payroll work the Company reserves
the right to divide the payroll into two groups, paying each group on alternate
Fridays. If a payday falls on a holiday, the day next preceding such holiday
shall be pay day. However, if a payday falls on the Day after Thanksgiving the
following Monday shall be payday. Payroll deductions for employees shall occur
semi-monthly (first and second paycheck each month) including, but not limited
to, Employee-only/Dependent Medical premium payments, Long-term Disability
Insurance premiums, Life Insurance premiums, Union Dues, and Credit Union
deposits or payments. (Amended 4/11/00 by Letter of Agreement)



4.3         (a) An employee who temporarily assumes the duties and
responsibilities of a classification having a higher minimum rate shall be paid
not less than the minimum rate of the higher classification for the time worked,
meal and travel time, as applicable, computed to the next quarter (1/4) hour.
(Amended 5/1/83)


1.  Any upgrade position, within a specific headquarters, lacking an incumbent
employee and continuing for a cumulative period of 1500 straight-time hours in a
12-month period shall require posting of the position. This provision does not
apply to those classifications designated as “upgrade only”. Exceptions to this
provision can be made by mutual agreement between the Company and Union, i.e.,
training positions and special projects. (Amended 1/1/03)


(b) When an employee is temporarily reassigned to work in a classification
higher than his regular classification, he shall be paid, upon such
reassignment, the rate of pay he last received in such higher classification,
plus any general wage increase or adjustments subsequently made therein.


(c) When an employee is temporarily assigned or reassigned to work in a
classification lower than his regular classification, his rate of pay will not
be reduced.


(d) Where automatic progression between classification or within the pay rate
range of a classification is provided by the Agreement, it is understood that
the employee's performance must be satisfactory to qualify for advancement.
Where an employee's performance is unsatisfactory and an automatic progression
wage step has been withheld, the Investigating Committee, provided for in
Section 21.2 of the Agreement, may review the employee's performance.


(e) Where automatic progression in any classification is provided by the
Agreement, an automatic progression wage step will be withheld after an employee
is off work for sixty (60) calendar days or more. (Amended 5/1/83)


4.4
Company and Union may agree to additional classifications and/or revisions of
existing classifications and wages and lines of progression with respect
thereto, during the term of this Agreement. Pending negotiations with respect to
such classifications, wage rates and lines of progression, the Company may
establish temporary classifications and wage rates.




 
The Company will promptly notify the Union of any such temporary classifications
and/or revisions and wage rates which are established. When the Company and
Union reach agreement on the wage rate for the new classification and/or revised
classification, it shall be retroactive to the date when the classification was
first temporarily established or revised.





TITLE 5
TRANSPORTATION


5.1
Company or public transportation shall be furnished all employees requiring, at
the discretion of the Company, transportation in the performance of their
duties. In the event an employee is asked to use his own automobile for Company
business, he shall be reimbursed at the current rate sanctioned by the Internal
Revenue Code, Section 274, Treasury Regulations and Administrative
Interpretations. (Amended 1/1/95)



5.2
Regular full-time Reno area Meter Readers shall be required to use their
personal vehicles in the performance of their assigned duties within the
Reno/Sparks metropolitan area for which they shall be reimbursed at the rate of
One Hundred Eighty Dollars ($180.00) effective 5/1/96 per month for each month
personal vehicles are so used. An allowance has been included in the
reimbursement for the difference in cost between pleasure and business vehicle
insurance coverage. As a condition of employment, personal vehicle insurance
coverage shall be provided by the employee in an amount not less than the
minimum state insurance requirements for such vehicle's use, and; a certificate
of insurance with a thirty (30) day cancellation clause shall be required from
each employee's insurance Company naming Sierra Pacific Power Company as an
"Additional Insured Non-Owner" for each such vehicle used. Reno area Meter
Readers shall not be required to use their personal vehicles outside the
Reno/Sparks Metropolitan area. (Amended 1/1/98)



5.3        (a) Any employee who may be required to operate Company vehicles
and/or equipment while performing duties pertinent to his job classification
must possess and maintain the appropriate licenses or permits required by
applicable laws and/or Company policy. (Amended 5/1/82)


 (b)  An employee incumbent in any such job who is unable to maintain the
necessary driver's license, shall be returned to his former classification and
rate of pay or, by mutual agreement between the Company and Union, shall be
placed in another classification. (Amended 5/1/82)



   
In the specific event of where an employee is unable to maintain the necessary
driver’s license for driving under the influence or controlled substance abuse,
the following shall apply: (Added 1/1/98)



1.  Said employee for a 1st occurrence shall retain his rate of pay but may be
required to work in another classification by mutual agreement between the
Company and Union. However, a return to work agreement will be made between the
Company, Union and employee specifically addressing terms and conditions of
continued employment. (Added 1/1/98)
 
2.  In the event of a 2nd occurrence, within 5 years of the 1st, said employee
will not be accommodated in existing position. The Company and Union will
endeavor to place the employee; however, if no vacancies exist, this could
result in termination. (Added 1/1/98)
 
3.  In the event of a 3rd occurrence, within 5 years of the 1st, the Company is
not obligated for any reason whatsoever to accommodate said employee in any
position. (Added 1/1/98)


(c) A successful bidder on any job requiring vehicle and/or equipment operation
will be given a thirty (30) day period beyond the date of the job award to
obtain the proper licenses and/or permits. Additional training must be arranged
through Department Management. Bidder must be trained and/or evaluated prior to
receiving approval to operate Company vehicles and/or equipment. (Amended
1/1/98)


(d) Any employee who is considered for an upgrade to a position requiring the
operation of Company vehicles or equipment must be qualified by training or
experience prior to upgrade. Employee will be subject to the provisions of
Section (a) and (b) above. (Added 5/1/83)


(e) The provisions of Sections (a), (b) and (c) shall also apply to any employee
operating a personal vehicle while being compensated by the Company for its use.
(Added 5/1/82)


5.4
Employees shall be authorized to utilize Company vehicles only for the purpose
of performing their assigned duties. Use of such vehicles for personal reasons
is prohibited.





TITLE 6
WORKING HOURS


6.1
All regular employees shall receive full-time employment for each work week
employed provided they physically report for duty at their regularly assigned
reporting place in accordance with the terms and conditions of this Agreement
and are in condition to perform their work. This is not interpreted to mean that
the Company does not have the right to lay off or release employees on account
of lack of work or any other valid reason at the end of the work week.



6.2         (a) Each employee shall have a regular reporting place, a regularly
established schedule of work hours and work days. Such schedule shall indicate
the starting and quitting times, the regularly scheduled meal period and the
scheduled non-work days. The arrangement of such schedule shall be in accordance
with the provisions hereafter contained for the classification in which the
employee is regularly employed. Schedules with work periods providing for
starting times after 12:00 noon or before 6:00 a.m. shall provide eight (8)
consecutive hours of work.


By mutual agreement between the Company and Union, Generation employees may work
under alternate Work Schedule Agreements as defined in Attachment III. (Amended
1/1/03)


(b) Employees who are assigned to work away from their regular assigned
reporting place will be required to report to work at the established starting
time and at the temporary reporting place designated by Company. When board and
lodging are provided by Company, the reporting place will be the lodging
designated by Company. It is understood that the temporary reporting place
designated by the Company may change from time to time due to changes in
Company's operational requirements. When necessary, Company shall provide water
and sanitation facilities for the employee's use at the temporary reporting
place. When the change of temporary reporting place occurs, the employee(s) will
be notified as far in advance as practicable. (Amended 3/1/07)


(c) When employees are scheduled for required training, the Company shall be
responsible for all travel, training expenses and all out-of-town expenses,
subject to Titles 6.2(a), 10 and 17.8.



 
When employees are scheduled for volunteer training, the Company may alter the
employees’ schedule, for the workweek, to match that of training. Overtime will
only be paid if said employee is required to attend training and/or perform work
for more than eight (8) hours on any day or if his total workweek (training and
work time) goes beyond 40 hours. No employee will be denied 40 hours of pay for
said week, subject to Title 17.12. (Added 3/1/07)



6.3
The work week shall be defined to be that period of 168 hours comprising seven
(7) consecutive calendar days. For all employees but those in classifications
listed in Section 6.13 the work week shall be that period beginning one (1)
minute after 11:59 p.m. Sunday and ending 168 hours later.



6.4
A change in the regularly scheduled lunch period for any reason shall be deemed
to require the payment of overtime for work performed during the regular lunch
period and the employees may eat their lunch on Company time. Lunch periods may
be advanced or delayed one-half (1/2) hour without the payment of overtime.



6.5
Employees, including those on Out-of-Town assignment, who are required to report
for work on their non-work days, or on holidays which they are entitled to have
off, or outside their regular work hours on work days, shall be paid overtime
compensation for the actual work time, commencing at the time they physically
report at their regularly assigned reporting place, and travel time in the
amount of fifteen (15) minutes each way in connection therewith. An employee who
is called out for such work shall be paid overtime compensation for travel time
in the amount of thirty (30) minutes from his home and fifteen (15) minutes to
return home. If an employee who is called out for such work outside of his
regular work hours on a work day continues to work into or beyond his regular
work hours, he shall be paid overtime compensation for actual travel time in the
amount of thirty (30) minutes only from his home. (Amended 1/1/95)




 
In applying this Section 6.5 to work to be performed at Tracy or Ft. Churchill
Steam Plants by those employees whose regularly established headquarters are
either the Frank A. Tracy or Fort Churchill Steam Plants, a travel time
allowance of "30 minutes" shall be substituted for "15 minutes" wherever it
appears in the paragraph next preceding.




 
In applying Section 6.5, employees whose regular established headquarters is
North Valmy Steam Plant but who reside in Winnemucca, will be compensated for
"45 minutes" travel time each way and employees residing in Battle Mountain will
be compensated for "30 minutes" each way.




 
The portion of this Title relating to travel time shall not apply to the
following situation:



(a) Prearranged extended work schedules on regular work days. (Amended 5/1/81)


6.6         (a) If an employee is instructed by his Supervisor to report for
prearranged overtime on a non-work day, or on a holiday which he is entitled to
take off with pay, and the employee reports for work as instructed, the employee
shall be paid overtime compensation for a minimum of four (4) hours provided,
however, this will not apply to cases in which the employee is prevented from
completing the assignment or earning the minimum through no fault of the
Company, for reasons such as inclement weather, accidents, illness, or other
reasons beyond the control of the Company. In such cases the employee shall be
paid overtime compensation for the actual time worked, but in no event less than
the two (2) hour minimum. (Amended 5/1/81)


(b) In the event an employee is instructed to report for prearranged overtime as
provided in 6.6(a) above, and such work is canceled, the employee shall be paid
overtime compensation for a minimum of four (4) hours, if he has not had notice
of such cancellation at least eight (8) hours prior to the designated reporting
time. (Amended 5/1/81)


(c) If an employee is instructed by his Supervisor to report for prearranged
overtime prior to his regular starting time on a scheduled work day, the
employee reports for work as instructed and for any reason the work is canceled,
the employee shall be paid overtime compensation for actual time worked, but in
no event less than a two (2) hour minimum time. (Added 5/1/91)


6.7
For the purposes of application of the provisions of this Title, all employees
not specifically denoted by Sections 6.13, 6.14 and 6.15 shall be considered to
be day employees. Sections 6.13, 6.14 and 6.15 shall determine the designation
of all others.



6.8          (a) Day employees' hours of work shall be regularly scheduled as
either 7:00 a.m. to 11:00 a.m. and 11:30 a.m. to 3:30 p.m. or 7:30 a.m. to 11:30
a.m. and 12:00 noon to 4:00 p.m. or 8:00 a.m. to 12:00 noon and 12:30 to 4:30
p.m. or 8:00 a.m. to 12:00 noon and 1:00 p.m. to 5:00 p.m. and the regular work
days shall be Monday through Friday.



 
Working hours will be the same for all employees within an occupational group at
their specific reporting place. If Company desires to split starting times for
employees within the same occupational group it shall be established by mutual
agreement between Company and Union.



(b) (Deleted 3/1/07)



 
(c)
The regular hours of work established herein may be changed by Company at the
request or direction of public authorities, provided, however, that before any
such change is made Company shall discuss it with Union. Company shall not be
required to pay overtime compensation by reason of any change made as provided
in this Section.



6.9         (a) Company may schedule employees to work for periods equal in
length to their normal work period and overtime, if necessary, at other than
their regular hours in any of the following situations: (Amended 3/1/07)



   
1.
The maintenance or repair of any generating plant or substations. (Amended
3/1/07)




   
2.
Work involving cleaning debris from the water intake of a power plant. (Amended
3/1/07)




   
3.
Restoration of the Valley Road Gas Plant to operating condition and the
production of gas.




   
4.
To provide relief in a regularly scheduled job which has been temporarily
vacated by absence of an incumbent.




   
5.
To provide public safety and the protection of Company facilities underground
which may be exposed to possible damage by excavating operations performed by
other than Company employees.




 
6.
(Deleted 3/1/07)



7. Infra-red inspections of outdoor electric facilities. (Added 1/1/98)



   
8.
At the request of the customer, special project construction or unique
maintenance requirements of facilities where customer impacts must be minimized.
(Added 1/1/98)



(b) In the event such assignment is for four (4) regular work days or less, the
employees shall be paid at the rate of one and one-half (1 1/2) times the
applicable straight-time rate for all such work except that if the schedule
continues beyond four (4) regular work days, the employee shall be paid one and
one-half (1 1/2) times the applicable straight-time rate only for the first two
(2) days of any such situation, and shall upon the third day, be paid at the
straight-time rate for the duration of the assignment. Where the provisions of
Title 10.1(a), (1), (2), (3), and (4) or the paragraph (c) next following are
applicable, such day shall not be counted as one (1) of the premium days under
this Section 6.9.


(c) In the event the employee is required to begin work in a temporary "off
schedule" assignment with less than forty-eight (48) hours notice he shall be
paid at the applicable overtime rate for all work performed on the "off
schedule" assignment between the time of notice and the expiration of the
forty-eight (48) hour period. Wherever possible, assignment to an "off schedule"
status and return to the regular schedule shall be made in such a manner as to
provide the same number of hours off between work periods as is provided by the
employee's regular schedule. Where this is not possible and a change is made
with less than the required time interval, the difference between the amount of
time off and the required time interval shall require the payment of an
additional one-half (1/2) times the straight-time or overtime rate which may be
applicable.


(d) Upon completion of the temporary off schedule assignment, which may include
scheduled days off, the employee shall be returned to his regular status and
schedule. In all cases an assignment to an "off schedule" status shall not
operate to deprive an employee of a forty (40) hour work week.


(e) Except for operating employees who are assigned to supplement maintenance
employees as provided in (a) above, and for employees who are assigned to relief
as provided in (a) above, the employees' regular schedules of days of work shall
not be changed.


(f) If any such situation extends beyond four (4) weeks, Company and Union may
agree to rotate the shift assignments without additional payment of overtime for
such change.


(g) The application of this Section shall in no way limit the right of the
Company to establish schedules which would provide for work hours in excess of
eight (8) on a work day, or more than five (5) days in a work week.


6.10        "Operations Center" employees shall have work schedules as follows:


(a) They may be regularly scheduled to work any eight (8) consecutive hours,
exclusive of meal period, between 6:00 a.m. and 7:00 p.m., Monday through
Friday.


(b) Operations Center employees, other than those working hours as provided in
Section 6.10(a) above, may be assigned to work any eight (8) consecutive hours
between 1:00 p.m. and 12 midnight.


(c) Group schedules when required shall be developed to provide rotation of
assignments and equalization of conditions. Schedules may be established or
revised during the term of the Agreement, provided however that such
arrangements shall be first mutually agreed upon by Company and Union.


6.11        (a) This section means that except as noted below, there is a
prohibition against requiring an employee to work more than twenty-one (21)
consecutive days. (Amended 3/1/07)



 
If an employee has performed any work on each of the twenty-one (21) consecutive
days, the employee must be granted the next two (2) days off. If either of the
next two (2) days occur on regular work days for that employee, such employee
shall, nonetheless, be granted the day(s) off at the straight-time rate of pay.
(Amended 3/1/07)



(b) Employees may work beyond the twenty-one (21) day limit only under the
following condition:



   
1.
Any work situation involving an immediate hazard to life or property. This does
not include situations limited to a loss of money or revenue only. (Added
1/1/95)



6.12
The work week and work hours of part-time employees shall be governed by the
following rules:



(a) Company shall notify Union of all part-time employees hired, the work being
performed and the schedule of work hours and work days, if any, for such
employees.


(b) Schedules of work hours and work days for part-time employees which would
fall within the regular work hours and work days established in Section 6.8(a)
may be established at the convenience of the Company.


(c) Schedules of work hours or work days for part-time employees which would
fall wholly or in part outside the regular work hours and work days established
in Section 6.8(a) shall be established by mutual agreement between Company and
Union.
 
6.13
"Shift" employees are as listed below:

 
Building Services Worker, Lead
Foreman, Scrubber, Working
Foreman, Shift, Working
Operator, Assistant, Control Room
Operator, Assistant, Distribution System
Operator, Clarifier
Operator, Control Room
Operator, Distribution System
Operator, Emergency Relief (Grid)
Operator, Emergency Relief (Scrubber)
Operator, Emergency Relief (Steam)
Operator, Grid Reliability
Operator, Service Utility
Operator, Scrubber Utility
Operator, Transmission System
Technician, Shift, Instrument & Control (Pinon)
(Amended 3/1/07)


(a) The work week for shift employees shall be regularly scheduled but may be
any seven (7) consecutive days. The normal work week of shift employees may
start on any day of the week and at any hour of the day, and shall consist of
one (1) eight (8) hour shift for five (5) days. The five (5) work days and two
(2) non-work days may be arranged in one, two, three or four (4) week cycles.
The shift employee's work day shall consist of eight (8) consecutive hours. The
starting time of such shifts are presently established at 8:00 a.m., 4:00 p.m.,
and 12:00 midnight. During the term of the Agreement, present shifts may be
changed or additional shifts added, provided however, that such arrangements
shall be first mutually agreed upon by Company and Union. The term "shift" shall
be defined as a schedule of employee's work days, non-work days, working hours,
and the arrangement of work week cycles.


(b) When generating plant operations personnel are not specifically assigned to
operations duties, they may be temporarily assigned to other duties at the
generating facilities of the Power Production Department subject to the
provisions of Section 4.3. (Amended 3/1/07)



 
When assigned to report to their regular generating facility, they may be
reassigned to perform duties in any occupational group established in that
facility.




 
The working days of operating personnel so assigned shall remain unchanged.




 
The working hours of operating personnel so assigned may be changed and consist
of the hours worked by the employees in the Power Production Department
Occupational Group to which assigned.




 
Such change in working hours and the return to the regular operations schedule
hours shall require, after proper notice of such change of hours or return to
regular hours, twelve (12) hours off between change to temporary hours or return
to regular operations schedule hours. Where this is not possible and a change is
made with less than twelve (12) hours off after proper notice, the difference
between the amount of time off and twelve (12) hours shall require the payment
of an additional one-half (1/2) times the straight-time or overtime rate which
may be applicable. The provisions of Section 6.9 will not apply.



(c) When generating stations are operated on a 3 shift, 24 hour basis, the work
periods of shift operating personnel shall be in accordance with Subsection (a)
above.



 
When generating stations are operating on less than a 3 shift, 24 hour basis,
the normal work week shall be in accordance with (a) above and the starting time
of such shifts shall begin between the hours of 5:00 a.m. and 8:00 a.m. for the
one shift, and between the hours of 1:00 p.m. and 4:00 p.m. for the other shift.
Such schedules will be regularly established and will only be used to meet peak
load conditions as they exist.



(d) An employee classified as Emergency Relief Operator shall be regularly
scheduled and shall perform the regularly scheduled assignments for operators at
substations and generating plants. He may be reassigned to any existing schedule
for relief assignments in such plants without advance notice. Such employee
shall not, as a result of such relief assignment, be entitled to overtime
compensation for work performed during the regularly scheduled hours of such
shift, except that, in the event he shall be required to report for work without
having had twelve (12) hours off following the end of his last preceding work
period, he shall be paid overtime compensation for any time worked in the twelve
(12) hour period following the end of his last preceding work period. (Amended
1/1/03)


(e) (Deleted 5/1/87)


(f) Employees, when required by the Company to make relief, shall be compensated
at the appropriate wage rate. (Added 3/1/07)


6.14
"Service" employees are as listed below:



Apprentice, Fabricator-Welder**
Apprentice, Gas Pressure Operator
Apprentice, Mechanic, Plant
Apprentice, Serviceman, Customer
Apprentice, Technician, Communications
Apprentice, Technician, Electrical Plant
Apprentice, Technician, Instrument
Apprentice, Technician, Lab
Coordinator, Fleet Repair/Licensing**
Electrician, Plant
Fabricator-Welder **
Fabricator-Welder, Certified**
Foreman, Communication Systems, Working
Foreman, Gas Pressure, System Working
Foreman, Lab, Working
Foreman, Machinist, Working**
Foreman, Maintenance, Working
Foreman, Technical, Working
Foreman, Utility Materials, Working***
Foreman, Utility Materials, Working (Power Plants)
               Foreman, Working**
Foreman, Yard, Working
Garageman**
Helper **
Helper (Power Production Maintenance)
Janitor (Power Plant)
Machinist-Tool Repair**
Maintenanceman, Street Light
Mechanic/Machinist, Plant
Mechanic, Plant
Mechanic, Utility Fleet**
Mechanic/Welder, Plant
Operator, Gas Pressure
Operator, Yard
Operator, Yard, Senior
Parts Clerk**
Senior Parts Specialist, Utility Fleet
Serviceman, Customer
Serviceman, Electric
Serviceman, Equipment
Technician, Communications
Technician, Communication Systems
Technician, Electrical Plant
Technician, Instrument
Technician, Lab
Troubleman
Utilityman, Gas
Utility Materials Specialist***
Utility Materials Specialist I***
Utility Materials Specialist, Trainee***
Utility Materials, Specialist (Power Plants)
Utility Materials, Specialist I (Power Plants
Utilityworker, Communications
(Amended 3/1/07)



 
**
No current employee as of 5/1/91 will be affected unless he/she voluntarily bids
one (1) of these Service job classifications. (Amended 1/1/98)




 
***
No current employee as of 1/1/98 will be affected unless he/she voluntarily bids
one (1) of these Service job classifications. (Added 1/1/98)




   
Incumbent employees specified by ** or *** are considered “Operations Center”
employees. (Added 3/1/07)



(a) The normal work week for each Service Employee shall be regularly scheduled
and may be any five (5) consecutive days, starting on any day of the week. The
arrangement of work hours, work days, non-work days and work week cycles, where
applicable, shall be considered as the employee's work schedule and shall be
developed to provide rotation of assignments and equalization of conditions.


(b) Working hours for Service Employees assigned to work schedules providing for
one-shift operations shall be either 7:00 a.m. to 11:00 a.m. and 11:30 a.m. to
3:30 p.m., or 7:30 a.m. to 11:30 a.m. and 12:00 noon to 4:00 p.m. or 8:00 a.m.
to 12:00 noon and 12:30 p.m. to 4:30 p.m. or 8:00 a.m. to 12:00 noon and 1:00
p.m. to 5:00 p.m.


(c) Schedules for two-shift operations shall be as follows: First shift shall
consist of any eight (8) consecutive hours between 7:00 a.m. and 5:00 p.m.,
exclusive of a thirty (30) minute meal period. Second shift shall consist of any
eight (8) consecutive hours between 1:00 p.m. and 12 midnight. Employees
assigned to the No. 2 shift shall be allowed necessary time to eat a meal on the
job on Company time.



 
The Company agrees to schedule Service Employees on the No. 1 shift to take
lunch four (4) hours after his regular starting time.



(d) Group schedules when required shall be developed to provide rotation to
assignments and equalization of conditions. Schedules may be established or
revised during the term of the Agreement, provided however, that such
arrangements shall be first mutually agreed upon by Company and Union.


(e) New work schedules may be established and present schedules may be revised
during the terms of the Agreement, provided, however, that such arrangements
shall be first mutually agreed upon by Company and Union.


6.15        (a) "Office Service" employees are listed below: These employees may
be regularly scheduled to work any eight (8) consecutive hours, exclusive of a
meal period, between 6:00 a.m. and 12:00 midnight, Monday through Friday.


Clerk
Clerk, Print Shop
Clerk, Remittance Processing, Senior
Foreman, Customer Services, Working
Foreman, Meter Reader, Working-Reno
Foreman, Service Utilityman, Working
Foreman, Support Services, Working
Messenger, Outside
Meter Reader-Collector
Operator, Data Entry
Operator, Data Entry, Trainee
Operator, Data Entry, Senior
Operator, Mail Inserter
Operator, PBX
Operator, Phototypeset
Representative, Accounts Payable
Representative, Accounts Payable, Senior
Representative, Clerical
Representative, Customer Services
Representative, Customer Services, Senior
Service Utilityman, Outside Clerical
Specialist, Meter Data
(Amended 3/1/07)


(b) The Company will schedule Office Service employees to take lunch during the
period from three (3) hours after the employee's regular starting time to five
(5) hours after his regular starting time. Office Service employees, with
consent of the Supervisor, may exchange lunch periods on any given day.


(c) The provisions of Section 6.4 shall not apply to employees covered by this
section. Schedules of Office Service Employees may be established or revised
during the term of the Agreement, provided, however, that such arrangements
shall be first mutually agreed upon by Company and Union. (Amended 5/1/80)


(d) Office Service employees may change their working hours and/or lunch period,
with prior supervisory approval, by up to two (2) hours within the same work day
with no penalty to the Company. This allows the employee to schedule personal
time off while maintaining their regularly scheduled number of work hours, i.e.
making time up within the same day of no more than two hours.


A request to change an employee's work schedule must be arranged with the
supervisor at least one day prior to the change, other than for emergency
situations.


When an employee has requested personal time off, the employee has the option to
make up time within the same day by adjusting his or her work schedule, or may
use vacation or floating holiday hours, or sick leave (under Title 15 or Family
Sick Leave guidelines), or may elect time off without pay. A minimum of 1/2 hour
lunch period must be taken in accordance with Section 6.15, unless required by
operational needs.




TITLE 7
SHIFT PREMIUM



7.1  
All eight (8) hour work periods regularly scheduled to begin at 4:00 a.m. or
thereafter, but before 12:00 noon shall be designated as first shifts. All eight
(8) hour work periods regularly scheduled to begin at 12:00 noon or thereafter,
but before 8:00 p.m., shall be designated as second shifts. All eight (8) hour
work periods regularly scheduled to begin at 8:00 p.m. or thereafter, but before
4:00 a.m., shall be designated as third shifts. No shift premium shall be paid
for the first shift. (Amended 3/1/07)



2007  2008  2009
2nd Shift  $1.45  $1.60  $1.75
3rd Shift  $1.65  $1.80  $1.95


7.2
When a shift premium is applicable to time worked at the overtime rate of pay,
the overtime rate shall be applied to the applicable shift premium.



7.3
Shift premiums shall be payable only for hours actually worked, and shall not be
paid for non-work time such as holidays, sick leave, vacations, etc.



7.4
Shift premium shall be paid for meal and travel time at the applicable overtime
rate. (Added 5/1/83)





TITLE 8
LEAVES OF ABSENCE


8.1
"Leaves of Absence" and "Leaves" signify approved absence without pay. A leave
shall commence on and include the first work day on which an employee is absent
and shall terminate upon the agreed-to date of expiration of the leave of
absence. An individual's seniority shall not be affected, except for personal
leaves of thirty (30) or more calendar days. The employee's status as a regular
employee shall not be impaired by a leave of absence and the conditions of the
leave shall be governed by the provisions herein applicable to the type of leave
granted. Any demotion of an employee caused by a reinstatement of an employee
who has been absent on an approved leave of absence shall be governed by the
Demotion and Layoff Procedure. (Amended 1/1/95)



Military Leave


8.2
A leave of absence shall be granted to employees who enter the Armed Forces of
the United States, provided, however, that any such leave of absence and the
reinstatement of any such employee shall be subject to the terms of any Act of
Congress which provides for re-employment. The seniority rights for employees
who are members of the Armed Forces shall accrue while they are absent on
military duty.



Union Leave


8.3
Company shall, at the written request of Union, grant a leave of absence without
pay to an employee who is appointed or elected to any office or position in the
Union and whose services are required by the Union, provided adequate
arrangements can be made to take care of the employee's duties, without undue
interference with the normal routine of work. Such Union leave shall be subject
to the following conditions:




 
1.
The term shall be for a fixed period not to exceed three (3) years. The period
shall be stated in the request for leave.




 
2.
The employee shall be returned to employment in his same classification held at
the time the leave was granted and at the same headquarters at which he was last
employed, or at the nearest headquarters to that location in which a vacancy
exists.




 
3.
The seniority of an employee who is granted a leave of absence under the
provisions of this Title shall accrue during the period of such leave.



(Amended 1/1/98)


Personal Leave


8.4
Leaves of absence for urgent, substantial personal reasons may be granted to
regular employees provided that mutual agreement is reached thereon by Company
and employee, and subject to the following conditions:




 
1.
The leave will not exceed a period of six (6) months, or a six (6) month
extension thereof, but in no case shall any leave or extension be granted which
extends the total leave of absence beyond a period of one (1) year.




 
2.
The purpose for which the leave is granted will not lead to the employee's
resignation.




 
3.
If an employee fails to return immediately on the expiration of the leave of
absence, or if he makes application for unemployment benefits, or if he accepts
other employment while on leave, he shall thereby forfeit the leave of absence
and terminate his employment with the Company.




 
4.
An employee returning from an authorized leave of six (6) months or less shall
be reinstated to his former classification and headquarters location.




 
5.
An employee returning from an authorized leave exceeding six (6) months shall be
reinstated to his former classification and headquarters provided a vacancy
exists in his former classification. If no such vacancy exists, the employee
shall be reinstated in a lower classification thereto in the same Line of
Progression. If such reinstatement in a lower classification is required under
this section, the employee will be given preferential consideration over other
employees in the filling of vacancies in higher classifications in the line of
progression until such time as he is returned to his former classification or
rate of pay. (Amended 5/1/82)



8.5
The Company will not consider the bid of an employee on a leave of absence.
(Added 5/1/87)



Family and Medical Leave


8.6
Leaves for care of child, spouse, parent or serious illness of employee in
accordance with the Federal Family and Medical Leave Act.



(a) Employees are eligible if they have attained regular status and have at
least six (6) months of continuous service with the Company when the leave
begins. Part-time employees are eligible if they have attained regular status
and have worked 1040 hours.


(b) Eligible employees can take six (6) months unpaid leave of absence for a
qualifying reason.


(c) Employees should give thirty (30) days advance written notice of intent to
take leave. The employee should make a reasonable effort to schedule his/her
leave so as not to interrupt Company operations. If an unforeseeable event
occurs, employees should give notice as soon as practicable.


(d) An employee returning from an authorized leave under Section 8.6 will be
reinstated to his/her former classification and headquarters location.


(e) Employees may be required to provide medical certification from a qualified
health care provider.


(f) Leave may be denied if adequate notification or proper medical certification
is not provided as required.


(Added 1/1/95)




TITLE 9
INCLEMENT WEATHER PRACTICE


9.1
Regular and probationary employees who are unable to work in the field because
of inclement weather, "red" air quality days, as ordered by any air quality
regulatory agency, or other similar causes, shall receive pay for the full day,
provided they physically report for duty at their regularly assigned reporting
place and are in condition to perform their work. However, they may be held
pending emergency calls, and may be given first aid, safety or other
instructions, or they may be required to perform miscellaneous work in the
warehouses or other sheltered locations. Temporary employees under the same
conditions shall receive pay for time they worked or are held on Company
property, or ordered to stand-by. They shall not be paid in any event for less
than four (4) hours.




 
When "red" air quality days occur, strenuous work activity shall cease within
affected areas except when emergencies, and/or public safety or welfare are
involved, and in those instances, the Company shall provide appropriate
respirators for those employees required to work. (Added 1/1/95)



9.2
The employee in charge at the job site shall be responsible for determining
whether weather conditions warrant cessation of outside work. In arriving at a
decision with respect to weather conditions, the following shall be taken into
account: (Amended 1/1/98)



1. Employee safety


2. Operating requirements


3. Undue hazards


4. Service to the public


5. Job site working conditions



 
6.
Anticipated duration of time required to leave unfinished job in safe condition



7. Anticipated duration of inclement weather


8. Distance from job site to operating headquarters



 
9.
Any other pertinent factors which in his opinion should be taken into account in
reaching his decision relative to stopping or continuing work. (Amended 1/1/98)





TITLE 10
OVERTIME


10.1       (a) Overtime is defined as (1) time worked in excess of forty (40)
hours in a work week, (2) time worked in excess of eight (8) hours on a
scheduled work day, (3) time worked on a non-work day, (4) time worked on a
holiday, and (5) time worked outside of regular work hours on a work day.
Overtime shall be computed to the nearest quarter hour.


(b) Prearranged overtime shall be defined as overtime for which notice has been
given prior to the employee's release at the end of the last regularly scheduled
work period or an extension thereof, of no more than two (2) hours on that work
day.



   
1.
Company may extend prearranged overtime as necessary. (Amended 5/1/81)



(c) Callout overtime shall be defined as overtime for which prior notice has not
been given the employee as per 10.1(b). (Added 5/1/81)


(d) Overtime work should be assigned in accordance with the following
principles, which are intended to guide the actions of both Supervisors and
employees:



   
1.
The nature of the utility business requires the working of overtime and is
reflected in the language of this Agreement.




   
2.
The right to determine the importance and necessity of any work assignment rests
within the rights of Management.



3. Refusal shall be supported by a valid reason.



   
4.
A reasonable and sympathetic approach shall be taken by Supervision, with
employees receiving as much advance notice as possible in order to allow them to
alter their plans.




   
5.
Extenuating circumstances and health of the employees shall be considered.




   
6.
The time necessary to complete the work assignment and the availability and
practicability of the use of other employees shall be considered.




   
7.
Above all, the rule of reason shall be used by employees and Supervisors.



10.2
If an employee is called out by a responsible authority of the Company outside
the employee's regularly scheduled hours and works less than two (2) hours, the
employee shall receive not less than two (2) hours to be compensated at the
applicable overtime rate, for each such call out, provided the employee has
finished his first call out and has returned to his home. If the employee is
sent on another job or jobs prior to returning home from the initial call
without a break in work time it shall be considered a single call out. It shall
be the policy of the Company to avoid a second assignment except those of such
urgency as would ordinarily warrant a call out, but the determination of such
urgency shall be determined solely by the Company Representative dispatching the
call.




 
Such minimum call out pay provision shall not apply and the overtime payment
shall be made only for actual work time outside regular hours where:




 
1.
The call-out is less than two (2) hours prior to his regular starting time and
the work extends into the regular work day.




 
2.
The call-out is an extension of the regular work day or the employee has not
left the plant premises when called. Any employee required to keep a
radio-equipped Company vehicle at home when off duty shall, upon completion of a
tour of duty, proceed directly to his home. Any call-out while in transit shall
be considered an extension of the regular day without interruption in time. A
call-out received after reaching home and signing off the radio shall be
considered a separate call-out. (Amended 5/1/81)



10.3  (a) Overtime shall be divided as equally as is practicable over the course
of the payroll year, among those employees qualified and available within a
classification and headquarters. All overtime for individuals in each
headquarters shall be posted every 30 days. Employees new to a classification or
headquarters shall be averaged into that classification and headquarters’ year
to date overtime list. (Amended 1/1/03)

(b)  
Deviation from the distribution of overtime as stated in Section 10.3 (a) must
be established in writing and agreed to by both Company and Union. (Added
1/1/98)

(c)  
Deviation from the distribution of overtime as stated in Section 10.3 (a) will
be allowed in select cases where employees within classification possess special
skills (certifications, licenses, or training) unique to that job requirement.
(Added 1/1/98)

(d)  
Employees temporarily assigned to a new headquarters (excluding Special Project
Agreements) for a period greater than five (5) days shall be placed on the
temporary headquarters’ overtime list with one (1) hour more than the employee
with the greatest amount of overtime within his classification.



He shall work from his new headquarters’ overtime list and be removed from the
list at his permanent headquarters.


Once the employee returns to his permanent headquarters, he shall be placed on
his permanent headquarters’ overtime list with all year-to-day overtime worked.
(Added 1/1/03)



(e)  
First consideration will be given to the employee(s) within a headquarters and
within the required job classification(s) for staffing a project within that
headquarters. Second consideration will be given to employee(s) from other
headquarters. If employees from other headquarters are used to staff a project
and scheduled weekend overtime occurs, the employee(s) (or crew(s) of equal
size) will be afforded the opportunity to work an equal amount of scheduled
weekend overtime. (Added 3/1/2007)



10.4
Nothing contained herein shall be construed to require the payment of overtime
compensation under more than one (1) of the foregoing definitions for a single
period of operation.



10.5       (a) Overtime compensation at the rate of one and one-half (1 1/2)
times the straight rate of pay shall be paid to employees for overtime as
defined in Section 10.1 (a) (1), (2), (3), (4), and (5) and Section 10.1 (b).
(Amended 5/1/81)


(b) The time worked in excess of sixteen (16) consecutive hours (which includes
unpaid meal period) and continuing until the employee is dismissed from such
work shall be paid at the rate of two (2) times the employee's straight rate of
pay. (Amended 5/1/82)


(c) Prearranged overtime worked in excess of twelve (12) consecutive hours and
continuing until the employee is dismissed from such work shall be paid at the
rate of two (2) times the employee's straight rate of pay. (Added 5/1/81)


(d) If, following an employee's dismissal from work or on an employee's non-work
day, the employee is called out for work, he shall be paid at two (2) times his
straight rate of pay for all work performed outside his regular work hours or on
a non-work day. (Added 5/1/81)


(e)  (Deleted 5/1/91)


10.6       (a) Any regular or probationary employee who, as the result of a call
out or a prearranged work assignment, has worked at overtime rates between his
regular quitting time and his next regular starting time on regular work days,
shall be entitled to a rest period under the following conditions:



   
1.
If he has worked eight (8) hours or more at overtime rates, he shall be entitled
to a rest period of nine and one-half (9-1/2) consecutive hours upon completion
of such overtime work. (Amended 1/1/03)




   
2.
If he has worked a minimum of two (2) hours at overtime rates and such work
extends beyond nine and one-half (9 1/2) hours after his regular quitting time,
he shall be entitled to a rest period of nine and one-half (9-1/2) consecutive
hours upon completion of such overtime work. (Amended 1/1/03)




   
3.
If he has worked a minimum of two (2) hours at overtime rates and such work
commences later than nine and one-half (9 1/2) hours after his regular quitting
time, he shall be entitled to a rest period of nine and one-half (9-1/2)
consecutive hours upon completion of such overtime work. The above provisions
shall not apply if such work commences later than four (4) hours before his next
regular starting time. (Amended 1/1/03)




   
4.
Rest periods, as provided above, shall commence upon completion of the
employee's overtime work or the start of his regular work hours, whichever
occurs first.



(b) The provisions of Section 10.6(a) shall apply to an employee who works at
overtime rates on his regularly scheduled day off or on a holiday observed by
the Company as follows:



   
1.
The overtime must have been worked immediately preceding his regular starting
time on the next regularly scheduled work day, and




   
2.
During the corresponding time period normally observed by him as off-duty hours
on consecutive work days.



(c) If the employee becomes eligible for a rest period in accordance with any of
the conditions above, and the Company requires the employee to continue work
into his regular work period, the employee shall be paid at two (2) times the
standard rate of pay for all hours worked until he is given a rest period. If,
however, the employee is not entitled to a rest period, the employee shall
revert to the straight-time rate at the beginning of his regular work period
irrespective of whether he continues to work at said overtime work or changes to
regular duties.


(d) If the employee becomes eligible for a rest period and is called back to
work during his nine and one-half (9-1/2) hour rest period, the employee shall
be paid overtime compensation at the rate of pay equivalent to two (2) times the
standard rate of pay for all work performed until he has been relieved from duty
for at least nine and one-half (9-1/2) consecutive hours, and a new rest period
will commence at the conclusion of such work. (Amended 1/1/03)


(e) Should a rest period provided for above extend into his regular work hours,
the employee may be required to report for work at the end of said rest period
for the remainder of that regular work period. The employee shall be paid at
straight time for any portion of his regular work period which he is allowed to
take as a rest period. He will in any event be paid at the straight-time rate
for the said regular work period.




TITLE 11
HOLIDAYS


11.1
It shall be the policy of the Company to perform only necessary work on any of
the holidays observed by the Company. The necessity for holiday work and the
number and choice of employees required to work on the holiday shall be
determined by the Company.



11.2
For regular, provisional and probationary employees, "holiday" as used herein is
defined as a day on which each of the following holidays is observed by the
Company: (Amended 5/18/99 by Letter of Agreement)



New Year's Day
Martin Luther King Day
Memorial Day
Independence Day
*Floating Holiday #1
*Floating Holiday #2
*Floating Holiday #3
Labor Day
Veterans’ Day
Thanksgiving Day
Day After Thanksgiving
Christmas Day
(Amended 3/1/07)



 
*An employee, during his first payroll year of employment, shall be entitled to
Floating Holidays in accordance with the following table: (Amended 1/1/98)





Hired From To Inclusive Floating Holidays


Beginning of Payroll Year April 30   3
May 1 August 31   2
September 1 End of Payroll Year 1



 
Employees shall observe their floating holidays on a workday before the end of
the payroll year at the convenience of the Company and the Company will not pay
in lieu of unused floating holidays. In the event an employee is prevented from
taking his floating holidays due to operational requirements, he shall be
entitled to defer the floating holidays into the next ensuing payroll year.
(Amended 1/1/98)



11.3
If a holiday is observed by Company on a regular or probationary employee's
non-working day, the employee shall, during the ensuing twelve (12) months be
given a work day off with straight-time pay at the convenience of the Company.
The employee may have the option of foregoing the work day off and accepting
regular straight-time pay for the holiday if he so desires.



11.4
If a holiday is observed by Company on a regular or probationary employee's
scheduled non-work day and the employee works on that day, he shall be paid at
the applicable overtime rate for all work performed plus his holiday allowance.



11.5
If a holiday is observed by Company on a regularly scheduled work day of a
regular or probationary employee and he performs no work that day, he shall be
given a holiday allowance equal to his regular straight-time pay for the day.



11.6
If a holiday is observed by Company on a regularly scheduled work day of an
employee and he works that day, the employee shall have the option to:




 
1.
be paid the applicable overtime rate for all work performed plus his holiday
allowance of eight (8) hours straight-time pay, or




 
2.
be paid the applicable overtime rate for all work performed and carry over the
holiday, to be observed at another time, subject to the provisions of Section
11.3 of the Agreement . (Amended 5/1/83)



11.7       (a) If a holiday falls on a Saturday, the Company shall observe the
holiday on Friday. If a holiday falls on a Sunday, the Company shall observe the
holiday on Monday.


(b) If a holiday falls on a Saturday or Sunday, employees regularly scheduled to
work that day shall observe the actual holiday rather than the Company observed
holiday.


11.8
If an employee takes off any of the days observed by the Company as holidays and
is absent without bona fide reason on the work day either immediately preceding
or following such day observed by the Company as holiday, he shall not receive
holiday pay.





TITLE 12
VACATIONS


12.1
All active employees except temporary employees begin accumulating vacation time
upon employment. Vacation time shall be computed from the employee's continuous
service date and will be credited bi-weekly.



(a) An employee's continuous service date shall be his/her most recent date of
hire which may be adjusted subject to the provisions of Title 8.


(b) When an employee's accrual rate changes as stated in 12.2 below, the new
accrual rate will be effective at the beginning of the pay period in which the
continuous service date falls. (Amended 5/1/87; Effective 1/1/88)


12.2
Full-time employees except temporary employees earn vacation time as follows and
subject to the provisions of Title 20:




 
(a)
First (1st) through Fifth (5th) year of continuous service:




 
From one (1) day through sixty (60) months from your continuous service date you
begin accruing 3.076 hours biweekly for a total of ten (10) days' vacation per
year.




 
(b)
Sixth (6th) through Twelfth (12th) year:




 
At the completion of five (5) full years (60 months) from your continuous
service date you begin accruing 4.615 hours biweekly for a total of fifteen (15)
days' vacation per year.




 
(c)
Thirteenth (13th) through Nineteenth (19th) year:




 
At the completion of twelve (12) full years (144 months) from your continuous
service date you begin accruing 6.153 hours biweekly for a total of twenty (20)
days' vacation per year.




 
(d)
Twentieth (20th) through Twenty-sixth (26th) year:




 
At the completion of nineteen (19) full years (228 months) from your continuous
service date you begin accruing 7.692 hours biweekly for a total of twenty-five
(25) days' vacation per year.




 
(e)
Twenty-seven (27) or more years:




 
At the completion of twenty-six (26) full years (312 months) from your
continuous service date you begin accruing 9.230 hours biweekly for a total of
thirty (30) days' vacation per year.

(Amended 5/1/91; Effective 4/28/91)


12.3
Each employee who has completed five (5), ten (10), fifteen (15), twenty (20)
years, etc., of continuous service with the Company will be credited with five
(5) days vacation (40 hours) in the pay period in which the continuous service
date falls. (Amended 5/1/87; Effective 1/1/88)



12.4
Part-time employees except temporary employees shall earn vacation time as
stated in Section 12.2 and 12.3, but adjusted as follows and subject to the
provisions of Title 20.



(a) Vacation time credits shall be prorated as outlined in Section 3.5. (Amended
5/1/87)


12.5
An employee must complete six (6) months of continuous service to be eligible to
take vacation. After completion of six (6) months of continuous service,
vacation may be taken as earned, subject to operational needs of the Company and
by mutual agreement of Company and employee. (Amended 5/1/87)



12.6
Vacation time shall be paid at the straight-time rate of pay. (Amended 5/1/87)



12.7
All vacation shall be taken on consecutive days unless otherwise mutually agreed
upon between Company and the employee.



(a) An employee may, upon his request, and with the consent of his Supervisor,
take a vacation of less than five (5) consecutive work days, providing that:



   
1.
Such request is submitted as far in advance as is possible.

   
2.
Such request is no less than ¼ hour. (Amended 1/1/98)



12.8
Earned vacation which is not used by an employee may be allowed to accumulate.
Such vacation may be carried over from one (1) payroll year to the next
following payroll year provided that the carryover vacation does not exceed a
maximum amount based on years of continuous service as stated below: (Amended
1/1/98)



Years of Continuous Service Maximum Carryover Vacation
1st through 5th year  20 days or 160 hours
6th through 12th year  30 days or 240 hours
13th through 19th year  40 days or 320 hours
20th through 26th year  50 days or 400 hours
27 years or more  60 days or 480 hours


(a) All vacation carried over from one (1) payroll year to the next following
payroll year in excess of the maximum as stated in 12.8 above will be forfeited.
(Amended 1/1/98)


12.9
When an employee is required to carry over a vacation from one (1) payroll year
to the next payroll year due to an approved absence from work because of an
extended illness or industrial injury, such vacation will be taken at the
convenience of the Company and at such time as not to interfere with vacation
schedules of other employees. Such vacation will not be subject to forfeiture as
stated in 12.8(a). (Amended 1/1/98)



12.10
When an employee's approved scheduled vacation is canceled by the Company due to
unforeseen emergency conditions, or an employee foregoes his/her vacation for
the convenience of the Company, the employee shall be allowed to reschedule his
vacation by mutual agreement between Company and the employee. If such vacation
must be carried over to the next following payroll year, it shall not be subject
to forfeiture as stated in 12.8(a). (Amended 1/1/98)



12.11
If a holiday is observed by the Company on a work day within an employee's
vacation period, the holiday shall not be considered a vacation day. (Amended
5/1/87)



12.12
Company shall not require an employee to take his vacation in lieu of sick leave
or leave of absence on account of illness. (Amended 5/1/87)



12.13
Regular, provisional and probationary employees whose employment with the
Company has been terminated for any reason shall receive vacation pay for all
accrued vacation time in lieu of any vacation allowance. (Amended 5/18/99 by
Letter of Agreement)



12.14
Before April of each year, there will be a sign-up in each department so that
the employees may designate their choice of vacation periods. The Company shall
prepare the annual vacation schedule on the basis of such sign-up, effecting
whenever possible the selections of the employees within each classification in
the order of Company seniority.



(a) If, in accordance with 12.7, an employee has arranged to take his vacation
in two (2) or more periods the use of seniority as a factor in securing
preferential consideration over other employees shall be limited to one (1) of
such periods.


(b) Service employees shall be allowed to include one (1) night shift in their
first choice vacation period. (Amended 5/1/87)


(c) Shift employees are front-loaded scheduled holidays. When these holidays are
scheduled in blocks of two (2) days or more and subject to Title 12.14, the
Company will cover with overtime, when necessary. (Added 3/1/07)


12.15
Vacation lists shall be posted on or before April 15 of each year. Scheduled
vacation shall be taken as posted unless otherwise agreed to by Company. Any
request for changes in scheduled vacation shall be submitted by the employee in
writing and subject to written approval by Company. Such request shall include
the alternate date(s) proposed by the employee. (Amended 5/1/87)





TITLE 13
SAFETY


Working SAFELY prevents suffering, loss of wages to ourselves and families, and
damage to property and injury to others.


An important part of everyone's acceptance of employment is to accept
responsibility to do his work in accordance with the latest safety practices and
to cooperate with other employees with whom he works to carry out safety rules
and practices. Therefore, every employee of this Company is automatically
pledged to study the safety rules and put them into effect for every applicable
circumstance.


Every employee must be familiar with the special safety rules and regulations
pertaining to his particular classification, in addition to the general overall
safety rules.


13.1
Company shall make reasonable provisions for the safety of employees in the
performance of their work. Union shall cooperate in promoting the realization of
the responsibility of the individual employee with regard to the prevention of
accidents.



13.2
The Company will draft reasonable safety rules for employees and it will be the
responsibility of all employees to observe these rules. A copy of the rules will
be furnished the Union.



13.3
The Company shall hold not less than eight (8) safety meetings each year at
practical points throughout the system. When practicable, such meetings shall be
scheduled to permit as many employees as possible to attend. Employees shall be
required to attend safety meetings except for good cause. The programs of the
safety meetings shall be arranged by the Company and in general will cover
material appropriate to each group.



13.4
The Company will promptly notify the Union Business Representative of any
accident resulting in death or serious injury to an employee. The Union Business
Representative of Local 1245 shall be a member of the Company Accident
Prevention Board. (Amended 1/1/98)



13.5
The Company and Union recognize the importance of timely, well-documented
investigative reports for any serious accident/incident determined to be worth
investigating. To this end, the Company and Union agree that a Committee
comprised of not more than twelve (12) members of the Bargaining Unit and twelve
(12) members of Management will be selected by their respective parties to
receive special training from the Safety Department in the appropriate methods
of conducting accident investigations -- such training to be provided on Company
time at Company expense.




 
Thus, when an accident/incident occurs, there will be a trained group of
personnel from who to select the Joint Accident Investigating Committee members
as described in the remainder of this section. Selection to serve as a member of
the Joint Accident Investigating Committee shall be based on the knowledge and
experience of the individual committee members so that, to the extent
practicable, the Committee will be comprised of members experienced in the field
of work in which the accident/incident occurred. In no case shall the members of
the Joint Accident Investigating Committee be selected from the reporting place
in which the accident/incident has occurred, unless mutually agreed between the
Company and Union. (Amended 1/1/03)




 
At the request of either the Company or the Union, any accident/incident of a
serious nature shall be investigated by a Joint Accident Investigating
Committee. The Joint Accident Investigating Committee shall consist of not more
than four (4) employees, two (2) of whom shall be appointed by the Company and
two (2) by the Union.




 
If such investigation is requested by the Company, the Company will pay wages at
the appropriate hourly wage rate, for approved hours so worked by the Union
committee members. Normal out of pocket expenses required for the proper conduct
of the investigation will also be paid by the Company.




 
If such investigation is requested by the Union, the Company will not be liable
for any lost wages or expenses incurred resulting from the Union member’s
participation in the investigation.




 
After investigating a serious accident/incident, the Joint Committee may, at its
discretion, file a joint or separate report or reports with the Company covering
its recommendations for prevention of the recurrence of accidents of similar
nature. It is understood and agreed that the Company is not obligated or
required to accept the committee's recommendations. If the Company accepts or
rejects any or all such recommendations, Company will give written explanation
to the Joint Accident Investigating Committee within 30 days. (Amended 1/1/03)



13.6
A Department Safety Committee shall be established consisting of three (3)
non-Supervisory employees. A "chairman", "co-chairman" and "member" shall be
selected by the members of the committee. Each year the chairman moves off the
committee, the co-chairman moves to chairman, and the member becomes
co-chairman, and a new member will be appointed. In establishing said committee,
it is specifically recognized and acknowledged that the employer is obligated to
provide to the employees a safe and healthy place of employment and that the
operation and/or establishment of the aforementioned committee shall in no way
relieve the employer of that obligation. The Department Safety Committee shall
be established to function in the prevention of accidents by ascertaining unsafe
working conditions and recommending measures to be taken for correction thereof.
Such recommendations shall be in the form of written reports, copies of which
will be sent to the appropriate Supervisors, Safety Manager and each member of
the Safety Committee. Within ten (10) working days from receipt of such
recommendations, a written reply from the Manager will be returned to the
Chairman of the Committee with a copy to the Safety Manager. There shall be as
many such Committees in each district as may be warranted by the extent of the
territory of such district and the number of employees therein. District
Supervisors and Department Heads shall make appointments to the Safety
Committees for their respective districts and departments. Union shall have the
right to suggest names for appointment to such committees. In April and October
each Committee shall make inspections of Company's properties, vehicles,
equipment, and activities in its designated territory. Members of such
committees will have time off with pay for the purpose of making said
inspections and shall be reimbursed by Company for expenses incurred therefore.



13.7
The Company Safety Manager or their representative will meet with the Department
Safety Committee at such times and places as may mutually be agreed upon. At
such meetings the Department Safety Committee may submit suggestions to Company
concerning the revision and enforcement of safety rules. (Amended 1/1/98)



13.8
If the Company requires any employee to wear steel-toed safety shoes (as defined
in ANSI Standard Z.41), the Company will provide the shoes. The employee is then
required to wear in the performance of his duties, steel-toed safety shoes
recognized as such by ANSI Standard Z.41. (Added 5/1/91)





TITLE 14
UNION ACTIVITY


14.1
The Union will use one-half (1/2) of the Company's regular bulletin boards and
Company shall designate by lettering the portion of the Board reserved for Union
use.



14.2
The Company shall not discriminate against an employee because of his or her
membership in the Union or his or her legal activity on behalf of the Union, and
the Union agrees not to discriminate against any employee because of his
non-affiliation with the Union. (Amended 3/1/07)



14.3
The Union's use of bulletin boards shall be limited to the posting thereon of
official notices of meetings and similar matters relating to official Union
business, and Union shall not post thereon any matter relating to the
solicitation of employees to join Union or the collection of dues, or any matter
derogatory to Company.



14.4
At the request of the Union, the Company shall issue a temporary pass, renewable
yearly, to any representative of the Union authorizing him to enter any Company
property where any employee within the Bargaining Unit is employed.



14.5
All employees hired by Company in the State of California after May 1, 1990
shall after thirty (30) days of employment (1) become a member of the Union; or
(2) in the alternative, an employee must tender a registration fee to the Union
in such an amount as the Union may prescribe (but in no event to exceed the
initiation fee required of Union members) and shall tender, monthly, an agency
fee as established by the Union in an amount not to exceed the amount of the
monthly dues and per capita fees required of BA members in his wage rate.



14.6
(a)
APB Member: It has been agreed that the I.B.E.W. Business Representative will
become a member of the Accident Prevention Board (APB). (Amended 1/1/98)




 
(b)
E-Mail: E-Mail will be made available to the Union for Union communications.




(c)  
New Employee Orientation: I.B.E.W. Business Representative will be allowed to
participate in the New Employee Orientation.




 
(d)
Employee Electronic Access to Information: Company shall post on the Company
Intranet and make available the CBA, Grievance Resolutions, Letters of Agreement
and any other beneficial communications unless excluded by mutual agreement
between the Company and Union, to be fully implemented by 12/31/05. (Added
1/1/03)



14.7    The Company and Union agree to hold Labor/Management Committee meetings
to discuss matters which are covered by the Agreement and/or of importance to
both parties. These meetings will be held on Company premises during work hours,
at Company expense and shall be held in accordance with established Committee
Charter. (Added 1/1/03)




TITLE 15
SICK LEAVE


15.1
A regular employee shall, in addition to any accumulated unused sick leave with
pay to which he may be entitled as of May 1, 1968, also be entitled to
accumulate further unused sick leave with pay at the rate of one (1) day of sick
leave for each month worked subsequent to May 1, 1969, and calculated biweekly.
An unlimited number of working days of sick leave may be accumulated in this
manner, subject to the provisions of Section 20.1. (Amended 5/1/86)



15.2
The Company may require satisfactory evidence of an employee's illness or
disability before sick leave will be granted. If it is found that the employee
is using sick leave for reasons other than a bona fide personal sickness or
disability, said employee shall forfeit all sick leave accumulated up to that
date. As soon as an employee determines that he will be unable to report for
work, he must notify his Supervisor or arrange for his Supervisor to be so
notified. Such notification must be provided prior to normal starting time. In
the event an employee is unable to determine when he will be able to return to
work, he must, on each day of his illness or disability, notify his Supervisor
that he will be unable to report for work. When the employee does become aware
of the date when he will be capable of returning to work, he must give as much
advance notice of this fact as possible to the Supervisor. Lack of notification
will result in denial of sick pay benefits.



15.3
If a holiday is observed by the Company on a work day within the sick leave
period of an employee who is entitled to holidays off with pay, the holiday
shall not be charged to the employee's sick leave (see 11.5).




 
Except as provided in Section 15.4, nothing in the foregoing Title shall be
interpreted to entitle the employee to sick leave while on vacation, temporarily
laid off by the Company, upon severance of employment, or while receiving
industrial compensation.



15.4
If an employee is confined to a hospital during his vacation period, upon
request he will be granted sick leave for the period of confinement.



15.5 (Deleted 5/1/83)


15.6 (Deleted 5/1/83)


15.7 (Deleted 5/1/83)



15.8  
Sick leave time may be granted in ¼ hour increments.

(Added 1/1/98)


15.9
Sick Leave Payoff




 
Pursuant to the agreements reached during 1983 General Negotiations relative to
the deletion of Sections 15.5, 15.6 and 15.7, Title 15, the following applies to
payback of unused sick leave:




 
A.
The eligibility requirements and future payoffs will be based on the following
guidelines:




   
1.
An employee whose years of continuous service plus age total sixty-five (65) or
more shall upon retirement or death be paid for 40% of his unused sick leave.




   
2.
An employee who terminates his employment with the Company shall be paid for 20%
of his unused sick leave provided he has a minimum of ten (10) years' continuous
service.




   
3.
Any employee who is terminated by the Company for disciplinary reasons shall
receive NO pay for unused sick leave.




   
4.
In the event an employee dies leaving unused sick leave, payback under the
provisions of item 1 or 2 above shall be paid to the beneficiary designated in
the employee's Company sponsored Group Life Insurance Policy, or if no such
beneficiary is designated then to his or her estate.




 
B.
The hours accrued between date of hire and the date of ratification will be
"frozen" and will be the only hours included in the payoff calculation.




 
C.
Payoffs will be based on the provisions of Paragraph A, items 1 and 2 above.




 
D.
The rate to be used for unused sick leave payback in Paragraph A, items 1 and 2,
shall be the employee's final average pay as outlined in the terms of the
Retirement Plan.




 
E.
Employees who terminate prior to meeting the eligibility requirements of
Paragraph A above will not receive any payback.




 
F.
Employees transferring out of the Bargaining Unit will not be eligible for any
payback.




 
G.
If an employee uses any part of the "frozen" hours, the payoff calculation will
be based on the hours remaining at the time of retirement or termination.




 
H.
An employee may replace sick leave used from his "frozen" hours from future sick
leave accumulation; however, under no circumstances will the employee be allowed
to replace more than those sick leave hours originally "frozen". In other words,
the hours "frozen" as of September 6, 1983, will never be increased.



15.10
Family Sick Leave Program




 
The parties, in an effort to meet the needs of employees while maintaining sick
leave usage at an acceptable level, hereby agree to the following:




 
A.
Employees may be granted up to thirty-two (32) hours sick leave per payroll year
(assuming sufficient hours of accrued sick leave) for immediate family
illness/emergency. The accrual rate remains unchanged. (Amended 1/1/98)




 
B.
Family illness/emergency is any situation involving the employee's immediate (as
defined in the Company's funeral leave policy) family requiring the employee's
personal attention which cannot be attended to outside normal work hours.




 
C.
Family sick leave time may be granted in ¼ hour increments. (Amended 1/1/98)




 
D.
Proven abuse will be handled pursuant to the provisions of Section 15.2




 
E.
Employees at any stage of progressive discipline for attendance related problems
are not eligible.




 
F.
It is recognized that this program does not provide an additional benefit to
employees. Time is provided, as described above, at the sole discretion of the
Supervisor.




 
G.
The Company will communicate this program to Supervisors in a manner designed to
foster consistency and understanding. (Amended 1/1/95)




 
H.
Family sick leave usage will not be a consideration in employee performance
appraisals. (Added 1/1/98)





TITLE 16
SENIORITY


16.1
There shall be two (2) types of seniority, namely, Occupational Group Seniority
and Company Seniority. Company Seniority shall be defined as total length of
continuous service with the Company as determined in accordance with 3.7.
Company Seniority shall be used as the basis for determining such benefits as
sick leave, retirement, vacations and protection against demotion and lay-off.
Occupational Group Seniority shall be defined as the total length of service in
one (1) of the occupational groups shown in Exhibit C attached hereto.
Occupational Group Seniority shall be used in determining the preferred bidder
within an occupational group and line of progression in the sequence outlined in
16.5. Attached hereto and made a part hereof is Exhibit C, an appendix outlining
the "Occupational Groups" and "Lines of Progression" to be used for promotion
and demotion. It is understood that the Occupational Groups have no relationship
to "departments" as used in prior contracts between the parties nor shall
Exhibit C be construed to limit in any way the right of the Company to choose
any form of organizational arrangement it prefers.



16.2
Company shall make up and post on bulletin boards, a Company seniority list and
an occupational seniority list every six (6) months. If no opposition shall be
made in writing within thirty (30) days after posting, the respective
seniorities shall be considered as correct as listed. A copy shall be furnished
the Union.



16.3       (a) The seniority status of employees as of July 1, 1959, shall be
that shown on the personnel records of the Company, and seniority shall
accumulate in the occupational group where then employed.


(b) An employee who, after May 1, 1974, bids or is transferred from one
occupational group to another or is transferred out of the Bargaining Unit
shall, for a period of six (6) months following the date he is awarded his new
job in the new occupational group, or out of the Bargaining Unit, be assumed to
be continuing in the occupational group from which he transferred and shall have
no seniority in the group to which he transferred. At the end of the six (6)
month period specified, he shall be credited with six (6) months of seniority in
the new group, and shall retain in the group from which he bid or was
transferred, the seniority he had earned in that group as of the beginning of
the six (6) month period specified.


(c) An employee who is transferred out of the Bargaining Unit on a temporary
assignment shall be considered to be continuing in the occupational group and
classification from which he has been transferred. Assignments of a temporary
nature which are expected to continue beyond twelve (12) months shall first be
discussed with the Union.


(d) Such employee may not use the previous group seniority for bidding on posted
jobs in the previous group, but if he is re-transferred to the previous group he
may use the seniority to re-establish himself in that group.


(e) All non-Bargaining Unit employees who are used on the job for training
purposes shall be exempt from the provisions of this Agreement.



 
They shall be assigned to fully manned and supervised crews and for periods not
to exceed ninety (90) calendar days.



16.4
When an employee is temporarily transferred from the occupational group in which
he is regularly employed to another occupational group, his seniority will
continue to accumulate in his regular occupational group while he is temporarily
working elsewhere.



16.5
When new jobs are created as provided in 4.4, additional jobs and vacant jobs
will be posted on the bulletin boards by the Company for a period of ten (10)
calendar days. It shall be the duty of the Company to set forth in said bulletin
the date of postings, the nature of the job, its duties, qualifications required
and the rate of pay. The Company shall furnish the Union with a list of bidders
on all jobs and it shall be the duty of the Company within ten (10) working days
of the close of the bidding period to post on bulletin boards the name of the
applicant, if any, awarded the job, and mail a copy of such notice to the Union.
If no bids are received for the job classification during the bidding period,
the Company may fill the job from any source whatsoever. After a period of six
(6) months, if Company has not hired an applicant to fill the posted vacancy,
Company shall re-post the job vacancy if such vacancy still exists. If a job is
filled and the job again becomes vacant within forty-five (45) days from the
date the job was last filled, it shall not be necessary to again post the job.
If the job was awarded to a qualified bidder and becomes vacant within
forty-five (45) days from the date the job was last filled it shall be awarded
to the next highest bidder. If the next highest bidder has been awarded another
job, he shall have the option to accept either job. The vacant position shall be
filled by the next highest bidder. (Amended 1/1/98)




 
Attached hereto and made a part hereof and numbered Exhibit B are the "Job
Descriptions and Qualifications" of those jobs coming within the scope of the
bidding procedure. Bids to job vacancies will be given preferential
consideration in the following manner. Subject to 16.7 and 16.10, the employee
with the greatest occupational group seniority shall be awarded the job, except
under (c) and (e) below, the Company seniority shall be used:



(a) Bids from employees within the same occupational group in the same
classification or classifications higher than the existing vacancy.


(b) If there are no bidders under (a), all bids from employees in the next lower
classification within that occupational group.


(c) Where no bids are received under (a) and (b), all bids from employees in
another occupational group with the same classification.


(d) If there are no bids received under (a), (b) or (c), all bids from employees
within the occupational group in which the vacancies exist.


(e) Should there be no bids from any employee under (a), (b), (c) or (d), all
other bids from any employee in any occupational group, regardless of
classification and subject to 16.7 and 16.10, the bidder with the greatest
Company seniority shall be awarded the job. (Amended 5/1/87)



   
1.
Incumbents are defined as those employees hired prior to January 1, 1995 and
listed in classifications in Exhibit C both below the entry level line and in
double-lined boxes above the entry level line. Incumbents shall retain their
group seniority for bidding purposes subject to provisions listed below.




   
2.
Employees hired or who bid after January 1, 1995 in classifications below the
entry level line listed as "E" bidders shall only accrue Company seniority until
they are awarded a position above the entry level line, at which time they will
also begin accruing occupational group seniority per Sections 16.1 and 16.3(a).




   
3.
All bids to Apprentice classifications shall be considered "E" bids (except
those incumbents hired before January 1, 1995 subject to Section 16.5(8).




   
4.
All bids to classifications in the double-lined boxes except apprenticeships
shall be considered "E" bids unless group seniority as an "A", "B", or "D"
bidder applies.




   
5.
All classifications listed below the entry level line shall not have group
seniority and will be considered "E" bidders to all classifications except those
incumbents designated under Section 16.5(1).




   
6.
Any apprentice who does not complete his/her apprenticeship after January 1,
1995 shall not be considered an incumbent.




   
7.
An incumbent will have one (1) opportunity to accept a bid using group seniority
per 16.5(1) for a double-lined classification, and will then continue to
progress in his/her line of progression in accordance with Section 16.5.




   
8.
If incumbent above or below the entry level line bids a position within his/her
line of progression at any location but elects to turn down such position or
fails to place a bid, he/she will lose the opportunity to use group seniority
for that particular position and location. Future bids to that position and
location, if posted again, shall be based on Company seniority only.




   
Examples: An Apprentice Lineman position is posted in Yerington.



 
 
If incumbent Field Clerk in Tonopah elects not to bid the above position because
he/she is waiting for an opportunity to bid an Apprentice Lineman in Tonopah,
incumbent loses the opportunity to use group seniority in bidding a future
Apprentice Lineman position in Yerington, should it be reposted, per Section
16.5(8).




   
If incumbent bids the position in Yerington, but is not the senior bidder,
he/she retains group seniority to bid the same position in Yerington, should it
be reposted.




   
If incumbent bids the position in Yerington, and is awarded the job, he/she no
longer retains any preferential bidding rights to double-lined classifications
within that occupational group per Section 16.5(7). (Added 1/1/95)



16.6        (a) When the occupational group seniority is identical for two (2)
or more employees whose bids are entitled to equal consideration under paragraph
(a),(b), or (d) of Section 16.5, preferential consideration shall be given to
the employee with the greatest Company seniority, subject to the provisions of
Sections 16.7 and 16.10. (Amended 4/6/00 by Letter of Agreement)


(b) When there is a tie between two (2) bidders for the same job and it decided
that to award the job, the tie must be broken. The person representing the
Company and a representative of the Union will meet and have a coin toss. This
will determine which of the bidders will be offered the position. Because in
this case, there are only two (2) bidders tied, the Union representative will
decide which side of the coin (heads or tails) will represent which employee.
The Company representative will then toss the coin and which ever side (heads or
tails) comes up that bidder will be offered the position.
When there is a tie between more than two (2) bidders for the same job and it is
decided that to award the job, the tie must be broken. The same process will be
used as in the above paragraph only that after the first person is eliminated,
the process will be repeated until there is only enough bidders left to award
the position. (Added 4/6/00 by Letter of Agreement)


16.7       (a) Nothing in this Agreement shall be construed as limiting the
right of the Company to determine the number of employees required in each
classification nor shall it be construed as limiting the right of the Company to
determine whether a vacancy shall be filled. Except as provided in Section
16.7(b), awards to jobs posted for bid shall be made in accordance with Section
16.5. However, whenever a vacancy occurs in any job classification, Company may,
in its discretion, temporarily fill such vacancy. Any such temporary appointment
shall, if practicable, be given to an employee who would be eligible to bid
therefore under the seniority and job bidding provisions of this Agreement,
subject to the provisions of Sections 16.7(b) and 16.10(a).


(b) In filling vacancies in jobs hereinafter collectively referred to in
Subsection 16.7(c) as "Working Foreman jobs," Company shall consider the
appointment of employees to any such vacancy as herein provided, and where the
Company determines that the following qualifications are relatively equal,
seniority shall govern:



1.  
The quality of the employee's performance on his

current job.



   
2.
His background of education and experience in similar or related work.




   
3.
The amount of special preparation for the new job, if any is necessary or
pertinent, which the employee has completed at the time the bid is made.



4.        His previous demonstrations of leadership and
progress.



 
It is the intent of the parties that the Union shall not have the right to
arbitrate the "judgment" of the Company, but that the Union shall have the right
of appeal if it believes there was not a fair submission of facts upon which
that judgment was made.




 
After selecting an applicant on the above basis, the Company shall notify the
Union by letter. During a period of fifteen (15) calendar days following the
receipt of such notification, the Union may investigate the facts used by the
Company in making its selection. If, after such investigation, the Union feels
that it would serve a useful purpose to further review the matter, the Union may
request a meeting with an officer of the Company or his representative. The
Union Representative at such meeting shall not have participated actively in the
original investigation. The Union and Company representatives would review the
facts used by the Company in making the selection. Company's initial decision
will stand unless, after such review of the facts, Union and Company
representatives agree that the decision was arbitrary. In any event, the Union
and Company representatives shall, within thirty (30) days, dispose of the case
and their decision shall be final and binding upon the Company, the Union, and
the employees involved.



(c) The term "Working Foreman" as used in this Section 16.7 shall be construed
to include any of the following: (Amended 5/1/86)


1. Crew Chief
2. Facilities Locator, Senior (LOA 05/30/03*)
3. Foreman, Working (All Classifications)
4. Inspector, Gas
5. Inspector, Electric
6. Inspector, Transmission (Traveling)
7 Operator, Assistant Distribution System (LOA 06/16/03*)
8. Operator, Distribution System (LOA 06/16/03*)
9. Operator, Emergency Relief (All Classifications)
10. Operator, Grid Reliability (LOA 06/16/03*)
11. Operator, Transmission System (LOA 06/16/03*)
12. Representative, Accounts Payable, Senior (LOA 04/25/05*)
13. Representative, Customer Services, Senior
14. Specialist, Meter Data
15. Technician, Instruction/Standards
16. Utilityman, Maintenance, Senior
(Amended 3/1/07) *LOA = Letter of Agreement


16.8       (a) An employee promoted to a higher classification shall be given a
qualifying period of not more than six (6) months. Such period shall be for
determining whether he can meet the job requirements. If the employee fails to
demonstrate his ability to perform the job or lacks the ability to progress
during the six-month trial period, he shall be returned to his former job
classification and rate of pay.


(b) In the event it is necessary for the Company to demote a "Working Foreman,"
as defined in Subsection 16.7(c) for failure to discharge the duties of his
position, the identical procedures of notice to Union, investigation and review
procedure for appointment as outlined in Subsection 16.7(b), shall be used prior
to completion of demotion.


16.9
All bids shall be submitted by United States Mail to the Labor Relations Offices
at the Company at its general offices in Reno. The Company will not consider any
bid postmarked later than the closing date on the posted bid form. (Amended
5/1/86)



16.10     (a) Notwithstanding anything contained herein, Company need not
consider the bid of any employee who does not possess the knowledge, skill,
efficiency, adaptability and physical ability required for the job on which the
bid is made.


(b) Company need not consider the bid of any employee for a posted vacancy in
another District or sub-District of the Company, if the employee has not worked
for a minimum of six (6) months in his present classification within the
District or sub-District in which he is currently employed. The provisions of
Section 16.10 (b) are not to be construed as placing any time limitation upon
the subsequent advancement of an employee within the line of progression in the
District or sub-District to which he is qualified to bid.


(c) Company need not consider the bid of any employee for a posted job vacancy
in another occupational group, if the employee has not worked for a minimum of
six (6) months in his present classification within the occupational group in
which he is currently employed. The provisions of Section 16.10 (c) are not to
be construed as placing any time limitation upon the subsequent advancement of
any employee within the line of progression in the occupational group to which
he is qualified to bid.


(d) Company will not consider the bid of any employee in an Apprentice
classification for a posted job vacancy in another Apprentice classification.
(Amended 1/1/95)


(e) Company will not consider the bid of any employee for an apprenticeship who
has not met the requirements of the Apprentice Pre-Qualification Pool Agreement.
The requirements are described in the Supplementary Agreement titled,
Administration of Apprenticeship Programs. (Added 5/1/83)


(f) Company need not consider the bid of a Lineman, who has completed an
apprenticeship in any district other then the Central District, for any other
Lineman vacancy outside his district or sub-district for a period of one (1)
year following his attainment of Journeyman status.



 
Company need not consider the bid of a Journeyman Lineman hired from outside the
Company for any other Lineman vacancy outside his district or sub-district until
he has worked for a period of one (1) year in his present district. (This
Section will not apply to incumbents [5/1/79])



(g) Company need not consider the bid of a Service Employee for a posted
non-service job vacancy in their present district, if the employee has not
worked for a minimum of one (1) year in his/her present classification within
the occupational group in which he/she is currently employed. The provisions of
Section 16.10(g) are not to be construed as placing any time limitation upon the
subsequent advancement of any employee within the line of progression in the
occupational group to which he is qualified to bid.


Note: All current incumbents that come under the Service Employee designation
will not be affected by the above proposal. This section applies to the Electric
Department Occupation Group only. (Added 5/1/91)


(h) The Company will not consider the bid of an employee for any position if the
employee has an overall unsatisfactory appraisal in their current
classification. (Added 1/1/95)


16.11 (Deleted 5/1/82)


16.12
The seniority rights of employees who are members of the Armed Forces shall
accrue while they are absent on military duty.



16.13
Both the Company and Union recognize that there will arise situations with
respect to partially incapacitated employees, employees displaced by new
technologies or revisions of operational procedures, employees who are
temperamentally unsuited to their jobs, employees returning from military
service (other than annual field training) or employees who are displaced either
directly or indirectly by other employees returning from military service with
the Armed Forces of the United States (other than annual field training) who
have been granted leaves of absence by the Company under Section 8.2 of the
Agreement, and that in such cases the bidding procedure may be waived by mutual
agreement in order to properly protect the seniority of employees who have given
long and faithful service. The Company will discuss such cases with the Union as
far in advance as possible with the object of avoiding any inequitable
situations which might result. Both parties will endeavor to provide for
retention of employees in the Company, in jobs suitable to their capabilities,
first in the areas where they are employed at the time, or secondly in other
areas of the Company's operations. If after full discussion of such cases and
survey of all possibilities available to the solution of the problem, the Union
and the Company are unable to agree on a satisfactory solution, the Company
shall have the right to make changes or layoffs as it may deem necessary,
consistent with the provisions of the Agreement. Should a partially
incapacitated employee, an employee displaced by new technologies or revisions
of operational procedures, or an employee who is temperamentally unsuited to his
job, or employees returning from military service (other than annual field
training) or employees who are displaced either directly or indirectly by
another employee returning from military service with the Armed Forces of the
United States (other than annual field training) who have been granted leaves of
absence by the Company under Section 8.2 of the Agreement, agree to be
transferred to work falling outside of the Bargaining Unit, and should the
employee not prove to be satisfactory in this assignment, Company and Union may
mutually agree to waive the bidding procedure and return the employee to a
Bargaining Unit job suitable to his capabilities, under the provisions of this
Section.

 

 
Employees requesting a limited duty assignment must first obtain a release to do
so from their physician. The Company will make every reasonable effort to
identify and make available, limited duty work assignments to employees that
cannot perform some or all of the essential functions of their classification
due to illness or injury. When possible, such work will be made available in the
employee's own headquarters. (Added 1/1/03)



16.14
After attainment of journeyman status through the Apprenticeship Program, the
Company need not consider the journeyman’s bid back into another Apprentice
Program for a period of one year. (Added 1/1/98)





TITLE 17
EXPENSES


This Title is amended and restated as of 3/1/07.


Overtime Meals (Titles 17.1 through 17.7)


17.1          (a) The Company will provide adequate meals or a meal allowance
and  allow employees to procure adequate meals when an employee has earned a
meal according to Sections 17.1 through 17.6. Adequate meals are defined as
 those which are appropriate at the time and adequate in quantity and quality.
 Nourishment provided by the Company, but not considered adequate shall not be
considered as a meal taken.


(b) The provisions of this Title shall be applied in a reasonable manner by the
Company and the Union to conform to the intent of the parties, namely, that the
Company will provide adequate meals when employees are prevented from observing
their normal meal practices, and such other meals as provided for in this Title.
Time necessary to consume the meals provided shall be considered as time worked.
Union will cooperate with the Company to insure that the time necessary to
consume meals will not be excessive. Company shall have right to consider
excessive time taken to consume meals as time not worked.


(c) “Normal Meal Practice":


Breakfast: The two (2) hour period immediately preceding the time corresponding
to an employee's regular starting time on regular work days.


Lunch: From four (4) hours after the time corresponding to an employee's regular
starting time on regular work days to five (5) hours after this starting time.


Dinner: From one and one half (1½) hours after the time corresponding to an
employee's regular quitting time on regular work days to two and one half (2½)
hours after this quitting time.


The meal practices observed on work days shall prevail on non-work days.


(d) In connection with all assignments, except those designated as Out-Of-Town
assignments, employees shall be paid a meal allowance for each meal earned and
not provided by the Company. The meal allowance will be paid through the payroll
system on the employee’s next paycheck. The meal allowance will be $24.96. All
meal allowances include taxes and tip.


The value of such allowance shall be reviewed an updated annually. The basis for
such adjustment shall be the change in the appropriate Consumer Price Index for
the preceding calendar year.
 
(e) Meal cards may only be used when crews of 3 or more employees dine together.
The amount of the meal allowance defined in 17.1(d) shall not be exceeded per
employee. (Subject to Title 17.1(g))


(f)  Any amounts exceeding the meal allowance will be billed to the employee
whose card was used. When using a meal card, receipts must be attached to the
timesheet of the employee using the meal card with the name(s) of each employee
covered by the receipt. If the use of a meal card is not supported by a valid
receipt, the entire amount will be billed to the employee who used the card. If
such billings are not paid by the employee within thirty (30) calendar days
after receipt of said billings, the Company shall have the right to deduct such
amounts from the employee's paycheck.


(g)  Upon prior approval of Management, meal allowance limits may be exceeded.


(h) Parties recognize that certain meals may take more or less than thirty (30)
minutes to consume. Any excessive time may be subject to justification.


17.2 If the Company requires an employee to perform work for one and one-half
(1½) hours beyond regular work hours, the employee will earn a meal at that time
and every four (4) hours thereafter for as long as the employee continues to
work.


17.3 (a) On callout overtime, outside of regular hours on work days, the
employee will earn:

1)  
Breakfast, if callout work begins prior to two (2) hours before the time
corresponding to the employee's regular starting time on regular work days.

2)  
Lunch, if callout work begins prior to two (2) hours before the time
corresponding to the employee's regular starting time on regular work days and
he has qualified for a lunch through time worked.

3)  
Neither breakfast nor lunch, if callout work begins two (2) hours or less before
the time corresponding to the employee's regular starting time on regular work
days, unless the employee has not been allowed sufficient time by his
Supervisor, at the Supervisor's discretion, to eat his breakfast and prepare his
lunch before reporting for work.

4)  
Other meals at intervals of four (4) hours as long as the employee continues to
work. Where any such work extends into regular work hours the normal meal
practice as defined in Section 17.1(c) shall apply.



(b) On callout overtime on non-work days, the employee will earn:


A meal at intervals of four (4) hours as long as the employee continues to work.
A meal as soon as the work time encroaches upon a meal period as defined in
Section 17.1(c), unless the employee has earned a meal in the preceding four (4)
hours.


Normal meal practice shall prevail for work performed during those hours
described in Section 17.1. (Amended 5/1/81)


17.4              (a) On prearranged overtime assignments, the employee will
earn a meal if such work begins prior to two (2) hours before the time
corresponding to the employee's regular starting time on work days and non-work
days. If such work begins two (2) hours or less before the time corresponding to
the employee's regular starting time on a work day or a non-work day the normal
meal practice relating to work days shall prevail. If such work continues, the
employee will earn meals in accordance with Section 17.2 for the duration of the
assignment.


(b) If such prearranged overtime is wholly outside of regularly scheduled work
hours on work days or anytime on non-work days, the employee shall provide one
(1) meal on the job and shall be allowed thirty (30) minutes for consumption of
such meal, approximately four (4) but not more than five (5) hours after
beginning work, to be considered as time worked. If such work continues, Section
17.2 or 17.3 will be applicable. (Amended 6/18/04 by Letter of Agreement)


17.5             An employee will earn a meal whenever an employee’s normal meal
practice, as defined in 17.1(c), is disrupted.


17.6             An employee who has earned a meal(s) based on Sections 17.1
through 17.5 but elects not to eat the meal(s) on Company time shall be
compensated with thirty (30) minutes at the applicable overtime rate and one
meal allowance for each meal missed. All thirty (30) minute periods will be
considered as time worked and will count towards rest period eligibility. Rest
period, if earned, will commence after all compensation for time worked and
meals missed has ended.


Out-Of-Town Expenses (Titles 17.7 through 17.12)



17.7  
Nothing in the preceding Sections of this Title shall be construed as altering
in any way the lunch time provisions set forth in Title 6.



17.8 (a) Regular employees who are assigned to temporary work at such distance
from their headquarters that it is impractical for them to return thereto, shall
be allowed actual personal expense for meals and lodging for the duration of
such assignment, provided they lodge at places to be designated by Company.
Under such circumstances, the Company designated lodging will be the reporting
place.


(b)  An employee may elect to provide his own regular meals on an out-of-town
work assignment requiring overnight stay. In such cases, employees will be paid
a meal-only subsistence for providing their own meals. The daily meal
subsistence will be:


Service Territory areas not listed below $39 10/1/06 to 9/30/07
Washoe County (Reno/Sparks/Incline) $49 10/1/06 to 9/30/07
Douglas County (Carson City) $64 10/1/06 to 9/30/07
El Dorado County (South Lake Tahoe) $54 10/1/06 to 9/30/07
Nevada County (Truckee) $59 10/1/06 to 9/30/07
Placer County (Tahoe City) $59 10/1/06 to 9/30/07


Any overtime meals which occur while on an out-of-town assignment shall be
subject to the provisions of Sections 17.1 through 17.7.


(c) Upon the approval of the Company, an employee may elect to provide living
accommodations and meals in lieu of those provided by the Company. In such
cases, employees will be paid a meal and lodging subsistence allowance. The
subsistence allowance for each day of the work assignment will be:


Service Territory areas not listed below $99 10/1/06 to 9/30/07
Washoe County (Reno/Sparks/Incline) $150 10/1/06 to 5/31/07
$188 6/1/07 to 8/31/07
$150 9/1/07 to 9/30/07
Douglas County (Carson City/Stateline) $147 10/1/06 to 9/30/07
El Dorado County (South Lake) $176 10/1/06 to 11/30/06
$198 12/1/06 to 3/31/07
$160 4/1/07 to 6/30/07
$176 7/1/07 to 9/30/07
Nevada County (Truckee) $146 10/1/06 to 9/30/07
Placer County (Tahoe City) $157 10/1/06 to 9/30/07


On the last day of the whole aforementioned assignment, the subsistence
allowance will be one half (½) of that provided above.


The dollar amounts prescribed above in Sections 17.8(b) and 17.8(c) will be
adjusted based on Section 274 of the Internal Revenue Code, Treasury Regulations
and Administrative Interpretations. (Amended 1/1/95)


Employees working a five (5) day work week and electing to remain within the
project area on their two (2) non-work days will not be entitled to the meal and
lodging subsistence allowance for the non-work days. If assigned to work six (6)
days during the work week, the meal and lodging subsistence allowance will be
granted for each of the seven (7) days in the work week. In this situation, an
employee may elect not to take the extra day(s) of meal and lodging subsistence
in lieu of traveling home and back in a Company vehicle and on Company time.
(Amended 1/1/03)


An employee shall not be entitled to the meal and lodging subsistence allowance
for any day he is absent from duty for personal reasons.


In the event of the illness of an employee, meal and lodging subsistence
allowance shall be granted only for the first regularly scheduled work day. If
such illness exceeds one (1) regularly scheduled work day, employees shall be
encouraged to seek proper medical attention at facilities properly equipped to
render same.


Transportation and allowances shall be provided to employees by the Company in
accordance with the terms of Sections 17.8(a) and 17.9 of the Agreement, except
that time spent by employees traveling in their personal vehicles to the project
at the beginning of the employee's assignment and from the project at the end of
the employee's assignment shall not be considered as time worked.


A travel allowance equal to that provided for under Title 5, Section 5.1, for
one (1) round trip, will be allowed each employee providing his own meals and
lodging under the following conditions: (Amended 1/1/95)


1. Travel to the project at the beginning of the employee's assignment and from
the project at the end of the employee's assignment.


2.  Travel from one (1) temporary reporting place designated by Company to
another such Company designated temporary reporting place within the project for
the purpose of relocating an employee's personal living accommodations.


Employees will be required to report for work at the established starting time
and at the temporary reporting place designated by Company. It is understood
that the temporary reporting place designated by Company may change from time to
time due to changes in Company's operational requirements. Such changes shall
occur at Company's option.


Employees receiving the meal and lodging subsistence allowance in accordance
with the foregoing provisions shall report for work on the first scheduled work
day of the work week, at the established starting time, at the temporary
reporting place designated by Company.


Employees providing their own meals and lodging shall accept full responsibility
for the health, welfare and safety of any family members or personal property
taken with them while on this job assignment. Employees shall hold the Company
harmless of any and all liability involving family members, friends, personal
property or equipment. (Amended 5/1/82)


(d) Employees who are assigned to temporary out-of-town, overnight work
assignments, as outlined in Sections 17.8(a), 17.8(b) and 17.8(c), shall be paid
an additional $2.00 per hour out-of-town premium, commencing on departure the
first work day and ending on the start of the last work day after the last
night's stay. Such premium shall be paid for the duration of the assignment,
excluding days not worked, even though such assignment may be interrupted by
weekends or authorized days off during which the employee returns to his
headquarters. (Amended 1/1/95)


When out-of-town premium is applicable to time worked at the overtime rate of
pay, the overtime rate shall be applied to the out-of-town work premium.


Out-of-town premium shall be applicable only for hours considered time worked
and shall not be paid for non-work time such as sick leave, time off own accord,
etc. (Added 5/1/83; Effective 5/1/84)


17.9        If on their non-work days any such employees remain at such
designated places, their expenses for meals and lodging on such days shall be
paid by Company, but if they go elsewhere for their personal convenience Company
shall not reimburse them for any expense they incur thereby. If any such
employees return to their headquarters on their non-work days, Company at its
option shall (1) allow them the equivalent of any saving it realizes in their
meals and lodging costs, or (2) reimburse them for the expenses of round-trip
transportation by public carrier, or (3) provide round-trip transportation by
Company vehicle, if such travel is at Company's request.


17.10     An employee who is required to change his residence from one (1)
locality to another for the Company's convenience, shall be eligible for
authorized relocation expenses (Company reserves the right to select approved
expenses) consistent with the current Company policy/procedure if the employee's
place of residence is at least 50 miles from his/her new headquarters. This
benefit does not apply if the move results from an employee exercising his/her
rights under Title 16, except when there is only one qualified bidder for a
journeyman or above job, qualified moving expenses, not to exceed $2,000 with a
limit on availability to said bidder once every five years, will be available.
(Amended 1/1/98)


17.11      Insofar as possible, the Company will give at least one (1) day's
notice to an employee who is to be sent out of town for work in order that the
employee may have time to prepare for the trip. The cost of Company provided
meals for which the employee qualifies during each day of such assignments shall
not exceed meal allowances specified in Section 17.8(b) for such meals.


Meal cards may only be used when employees are given an out-of-town assignment
and do not have sufficient time to request and receive the up-front meal
allowance. The amount of the meals charged to the card will be limited to the
appropriate per diem amount for the location of the assignment.


17.12  On optional or voluntary training related travel out of Sierra’s service
territory, the following shall apply.

·  
Company to reimburse for actual expenses.

·  
Out-of-town premium will not be in effect.

·  
No overtime will be paid; however, Company Management to be sympathetic to
travel connections and delays. (Added 1/1/98)





TITLE 18
APPRENTICESHIP


18.1        (a) A committee, known as the Joint Apprenticeship Training
Committee, shall be established for the purpose of working out apprenticeship
problems.


(b) The committee shall be composed of four (4) members appointed by the Company
and four (4) members appointed by the Union. (Amended 1/1/95).


(c) The committee members shall serve from the date of their appointment until
their successors are duly selected.


(d) The Project Administrator, Apprenticeships shall be the committee chairman
and the secretary will be selected from the Union Representatives on the
Committee.


(e) The chairman will be responsible for an agenda of, and presiding over
scheduled meetings. The secretary shall record the minutes of each meeting and
distribute them to all appropriate persons.


(f) Committee meetings shall be held once a month or as designated by the
chairman. (Amended 5/1/82)


18.2
The JATC shall have the responsibility for developing new apprenticeship
programs, amending existing apprenticeship programs, and investigating problems
related to such areas as entrance requirements, standards of progress, methods
of testing and scoring, apprenticeship working conditions, and procedures for
removal or freezing when apprentices fail to meet established requirements.
(Amended 5/1/82)



18.3
The Company shall not be liable for lost time or expenses of the Union appointed
members of the Apprenticeship Committee.



18.4
Any programs or plans which may be agreed upon by the Committee with reference
to items listed in 18.2 shall be reduced to writing and upon approval and
acceptance by the President of the Company and the Business Manager of the
Union, such supplemental agreements shall constitute an amendment to this
Agreement as of the date specified in such supplementary agreement.



18.5
The Company may post and fill Apprentice Lineman job vacancies within any
District of the Company, subject to the provisions of Title 16. When an
Apprentice Lineman has completed six (6) months at the top step of the Lineman
Apprentice wage progression and has successfully met all requirements for
advancement to Journeyman status, he shall automatically be reclassified to the
classification and wage rate of a Lineman within the Headquarters in which his
apprenticeship has been served, and the Company shall not be required to post a
Journeyman vacancy. When an Apprentice Lineman has reached the thirty-six (36)
month step of the Lineman Apprentice wage progression and has successfully met
all requirements for advancement to Journeyman status, he may be, at Company's
discretion, reclassified to the classification and wage of a Journeyman Lineman
within the Headquarters in which his apprenticeship has been served, and the
Company shall not be required to post a Journeyman vacancy. Apprentice Linemen
shall be required to serve their entire apprenticeship training period in one
(1) Headquarters of the Company unless otherwise agreed to by Company and Union.
(Amended 5/1/91)



18.6
When an apprentice in any formalized Apprenticeship Training Program has
completed six (6) months at the top step of his apprentice wage progression and
has successfully met all requirements for advancement to Journeyman status, he
shall automatically be reclassified to the classification and wage rate of a
Journeyman within the Department in which his apprenticeship has been served,
and the Company shall not be required to post a Journeyman vacancy. When an
apprentice has reached the top step of his wage progression and has successfully
met all requirements for advancement to Journeyman status, he may be, at
Company's discretion, reclassified to the classification and wage rate of
Journeyman within the Department in which his apprenticeship has been served,
and the Company shall not be required to post a Journeyman vacancy. (Amended
5/1/81)



18.7
All apprenticeship job vacancies will be filled in accordance with the
provisions of Section 16.10 of this Agreement. (Added 5/1/83)





TITLE 19
MISCELLANEOUS


19.1
No employee shall be required to be "on call." An employee placed on standby
duty shall be considered working and shall receive pay as such. Provisions to
this section do not apply to the Emergency Response Program (Attachment VIII).
(Amended 1/1/98)



19.2
(Deleted 5/1/80)



19.3
The Company has the right to subcontract work. The Company agrees that is will
not subcontract work normally performed by the bargaining unit where as a direct
result of such subcontracting, bargaining unit employees will be laid off.




 
If due to lack of work, the Company chooses to reduce staffing levels and it has
contract employees performing the same type of work normally performed by
bargaining unit employees, the Company will lay off the contract employees prior
to bargaining unit employees; provided the bargaining unit employees are
qualified to perform the work and willing to accept reassignment. This paragraph
and restriction will not apply to subcontracts or contracts covering a defined
scope of work or to contracts which are bid and accepted on a basis other than a
per hour per employee cost.




 
Upon request of the Union, the Company will review on a quarterly basis, in the
labor management committee, the status of the outside contracts. (Amended
3/1/07)



19.4
This Agreement sets forth all benefits which the Company has agreed to provide.
However, the Company shall not, by reason of the execution of this Agreement,
abrogate or reduce the scope of any present plan or rule providing a benefit to
current employees if: 1) such benefit is set forth in a signed, written
Agreement between the parties or is a binding past practice; and 2) is not
inconsistent with this Agreement. All benefits are only agreed to be furnished
during the term of this Agreement. (Amended 3/5/07)



19.5
Job descriptions are not intended to be so restrictive as to prohibit
performance of work not specifically mentioned in the job descriptions
themselves. Such work assignments shall be in accordance with Section 4.3 of the
Agreement.




 
Employees will perform any and all tasks for which they are properly trained and
can competently and safely perform. The employee has discretion in determining
his ability to perform the work safely. (Added 1/1/03)




 
When the Company proposes that employee(s) perform tasks in another job
description, the Company will provide task specific and related safety training.
The Company will ask for volunteers for such training and periodic retraining.
An employee’s decision not to volunteer will not affect his performance
evaluation or his opportunity to advance. The Company and Union will reach
mutual agreement prior to implementation of such tasks or training. This
training is not intended to replace a journeyman or qualified employee, nor
shall it impact overtime. (Added 1/1/03).



19.6
Nothing herein contained shall be construed as to limit the right of the Company
to determine the character, extent and methods of its operations, the amount of
production, the number of employees required in total and in the specific
classifications of work.



19.7
The Company will furnish for use by employees all special tools it deems
necessary that may be required by any classification in the performance of the
job therein. The Company will replace all personal hand tools, as normally
purchased by the Company, which are worn out in the service of the Company and
are turned in to the Company for replacement.



19.8
If any part or portion of this contract should be invalid or be superseded by
either state or Federal law, the remaining portions of the contract shall,
nevertheless, remain in full force and effect.



19.9 (Deleted 1/1/98)


19.10
Severance benefits shall be provided pursuant to the Sierra Pacific Power
Company Bargaining Unit Employees Severance Pay Plan, which became effective
January 1, 1995, for employees laid off through the application of Title 23.
(Added 1/1/95)





BARGAINING UNIT EMPLOYEES SEVERANCE PAY PLAN


Severance Provision (if laid off for lack of work):
 
# of Weeks for Each
Full Year of
Continuous Service Minimum # of Weeks Maximum # of Weeks
(Max. 17 Years) + of Severance =  of Severance
One (1)  One (1)  Eighteen (18)



 
For the duration of the severance benefit period, employees will receive
medical/dental/vision benefits based on whatever plan they were enrolled in at
the time of layoff provided that they make any required premium contributions.
(Amended 1/1/98)



19.11 Enhanced Severance & Retirement Bridge Program


Employees are eligible for “enhanced severance & retirement bridge program”
options if they are determined to be no longer required due to displacement as a
result of a sale, divestiture, merger, or any other significant business event
(e.g., the closing of an office or the termination of an operation). Affected
employee is defined as an employee in a specific classification and location.
(Amended 3/1/07)


(See 19.11(g), Enhanced Severance & Retirement Bridge Program Flow Chart.)



 
A.
NOTIFICATION OF INDIVIDUALS: Company will notify Union and employees affected by
an event as soon as possible.

 
B.
PLACEMENT: Company and Union will work to place affected employees in available
positions for which they are qualified:

 
1.
Volunteers will be requested and selected by company seniority. If there are no
volunteers, reverse seniority will be used to select employees for enhanced
severance and retirement bridge program.

 
2.
Employee offered comparable position [defined as the same headquarters location
(i.e., located within a 35-mile radius of the previous location) and same wage
(i.e., comparable or higher wage if qualified)], it will be offered to the
affected employee(s). The employee will have five (5) working days to notify the
Company of their decision. If the employee accepts the position, it will be
awarded to them at the appropriate wage rate. If the employee refuses the
position, he/she will be terminated with no severance. (Amended 3/1/07)

 
3.
Employee offered non-comparable position (defined as a new headquarters located
more than a 35-mile radius from the previous headquarters and/or wage
reduction): (Amended 3/1/07)

a)  the employee will have five (5) days to notify the company of his/her
decision to accept the offer at the appropriate wage rate.
b)  if employee accepts and is awarded the position, he/she will be eligible for
retraining, if required, and up to $2000 relocation expense.
c)  if employee declines, he/she will be eligible for:
1. Enhanced Severance defined as:

·  
two (2) weeks of pay for each year of service, with a maximum of 52 weeks

·  
a lump sum payment of $4,500 for training or outplacement services

·  
six (6) months of company-paid COBRA

OR
2.  Retirement Bridge Program options:

 
a)
An affected employee who has achieved 80 (eighty) points in combination of age
and credited service at the time they are affected will not have to reach the
minimum age 55 requirement for retirement or post retirement medical. The
employee’s retirement benefit will be reduced by 4% per year for each year under
age 62.

_For example, an employee who is age 49 with 31 years of service (for a total of
80 points) at the time they are affected would be eligible to “retire” and
receive post retirement medical regardless of their minimum age and would
receive the benefit of the 4% reduction for each year under age 62 rather than
the previous 6% reduction for each year under age 65.
OR

 
b)
An affected employee may add the following schedule of points to either their
age or service or a combination thereof to affect their retirement eligibility.
The employee must achieve a minimum age of 55 (including points) with at least
10 years of service to be eligible to retire and receive post retirement
medical.



Years of Service  Points
0-9                                  0
10-14                              3
15-19                              4
20+                                 5



·  
For example, an employee who is age 52 with 28 years of service at the time they
are affected can add 3 points to their age and effectively become age 55 and 2
points to service, which gives them 85 points, which qualifies them for full
retirement at the time they retire.



Retirement-bridge points can be applied to an employee’s age and/or years of
credit service (or a combination thereof) to achieve eligibility for retirement
and post-retirement medical and/or to improve an employee’s pension benefit:



·  
For example, an employee who is age 58 with 19 years of service at the time they
are affected can add 4 points to his age to achieve age 62, which qualified him
for an unreduced pension benefit, OR 4 points to his service to achieve 23 years
of credited service, whichever combination provides the most advantage to the
employee. (Added 4/11/00 by Letter of Agreement)



c) Employees can select only one option - either Severance OR Retirement Bridge.


d)  If employee declines Enhanced Severance and Retirement Bridge Program
options, they will be eligible for consideration under Title 23, Demotion and
Layoff Procedure (bumping).


e)  Title 19.10 severance calculation will apply with one (1) week per year with
a minimum of one (1) week of severance, i.e., a one year employee would receive
two (2) weeks of severance pay. Rehire rights will be limited to one year. The
IBEW 1245 will be responsible for monitoring the program. The Company will
provide the list of affected employees and listings of job openings as they
occur.
f)  When an employee exercises Title 23, Demotion and Layoff Procedure
(bumping), the affected employee (bumped employee) will start at the “placement”
step of the enhanced severance and retirement bridge program options. (Added
1/1/98)




--------------------------------------------------------------------------------





Section 19.11(g), Enhanced Severance & Retirement Bridge Program Flow Chart
(this chart should only be used as a guide when reviewing Section 19.11)




19.12
In the event Company seeks protection from bankruptcy, it shall as soon as
practical thereafter file with the bankruptcy court a motion to assume this
agreement, and it shall take every reasonable step in support of the motion.
(Added 1/1/03)





TITLE 20
SUPPLEMENTAL BENEFITS FOR
INDUSTRIAL INJURY


20.1
When an employee is absent by reason of injury which comes within the
application of the Nevada Industrial Insurance Act, the Nevada Occupational
Diseases Act, or the Workman's Compensation and Insurance Chapters of the State
of California Labor Code, he shall be entitled to supplementary benefits for the
duration of such temporary disability. Benefits shall begin with the first work
day of absence following the day of injury. The amount of Supplemental benefit
payable for each day of absence shall be 85% of the employee's basic daily wage
less the sum of any payments to which he may be entitled under the
aforementioned acts or any other acts applying to the case. The Company will
investigate any employee off work on industrial injury. If there is reason to
believe that the intent and/or benefits of this section are being abused, the
supplemental benefit will be terminated. After six (6) months off on industrial
injury the employee will no longer accrue vacation or sick leave until such time
as he reports back to work. Reference is hereby made to Section 16.13, relative
to employees permanently injured in the Company's services.





TITLE 21
GRIEVANCE PROCEDURE


21.1
Any grievance which may arise between Union or any employee in a Bargaining Unit
classification and Company with respect to the interpretation or application of
any of the terms of this Agreement and with respect to such matters as the
alleged discriminatory or arbitrary discharge, discipline, or demotion of an
individual employee shall be processed through the procedure set forth in the
following paragraphs of this Title.



21.2
An Investigating Committee shall be established and shall consist of at least
two (2) members, one (1) appointed by Union and one (1) by Company. The
Investigating Committee shall serve at the discretion of the Grievance
Committee. Time allotted for completion of an investigation and resources
allowed shall be dictated by the Grievance Committee. (Amended 3/1/07)



21.3
A Joint Grievance Committee shall be established consisting of four (4) members
appointed by Union, one (1) of which will be the Union Business Representative,
and four (4) members appointed by Company. The Grievance Committee shall meet at
a time and place to be designated by mutual consent of the members thereof. The
meetings shall be limited to one (1) per month but need not be held each month
if there is a lack of business for the Committee to conduct.



21.4 (a) STEP 1 - As the initial step in the adjustment of an alleged grievance
of an employee, the Union Shop Steward shall discuss same with the Supervisor in
charge and the Union Shop Steward shall inform the Supervisor that this is the
first step of the grievance procedure. The Supervisor shall have five (5)
working days from date of notification to give his verbal response.


(b) STEP 2 - If they are unable to resolve the alleged grievance as provided in
Subsection 21.4(a), the Union Shop Steward shall present a written statement of
the alleged grievance to the Supervisor in charge within five (5) working days
after completion of the first step. Such grievance report form shall have been
approved by Company and Union. The Supervisor shall present his answer in
writing on grievance form to the Union Shop Steward as soon as possible, but in
no event more than ten (10) working days from the date Union Shop Steward
presents the written statement of the alleged grievance to the Supervisor in
charge.
(c) Discussions between Union Shop Steward and the Supervisor may be on Company
time but shall be at such time and place as not to interfere with the work in
progress.


(d) Grievances shall be introduced at the initial step of the grievance
procedure within the time limits specified in subsections (1) and (2) hereof:



   
1.
A grievance involving the alleged discriminatory or arbitrary discharge of an
employee shall be introduced at the initial step of the grievance procedure not
later than ten (10) working days after an employee discharge becomes effective.
Company shall answer, in writing, within five (5) working days after receipt of
Union's written grievance.




   
2.
Grievances as described in Section 21.1 other than specified in (1) above shall
be introduced at the initial step of the grievance procedure not later than
thirty (30) calendar days after the date of the incident or action complained of
which is the basis of the grievance, or in a situation beyond the control of the
employee, thirty (30) calendar days after the date the employee became aware of
said incident or action.



21.5
STEP 3 - If the Union Shop Steward and Supervisor involved are not able to reach
an agreement on the disposition of a grievance, or if the Company fails to
answer within the time limit above, it may be referred by the Shop Steward to
the Union's Business Representative. If the alleged grievance is not presented
to the third step of the grievance procedure within ten (10) working days after
receiving the Supervisor's answer in Step 2; the grievance shall be considered
closed. The Union's Business Representative may present such grievance in
duplicate on the proper form to the Human Resources Business Partner or Labor
Relations. The form shall be completed by the Company and returned to the
Union's Committee Chairman within ten (10) working days from receipt thereof.
Grievances may be extended before referring to the next step by mutual agreement
between the Company and Union. (Amended 1/1/03)



21.6 (a) STEP 4 - If no settlement is reached at Step 3, or the Company fails to
submit a written answer within the specified time limit, the Union may refer
such alleged grievance to the next step of the grievance procedure which is the
Joint Grievance Committee.


(b) If the grievance is not settled as provided in Sections 21.4 and 21.5, it
shall be discussed by the Joint Grievance Committee at its next regular meeting.
The Committee shall consider grievances referred to it as provided in Section
21.5 and shall conscientiously endeavor to effect their settlement. The decision
of this Committee shall be final and binding upon both parties. Minutes shall be
kept of the Committee's proceedings and the disposition of all grievances shall
be recorded.


(c) All grievances will be processed in the manner prescribed in Sections 21.4
and 21.5 and 21.6(a) except those involving alleged discriminatory or arbitrary
discharge, discipline, or demotion of an individual employee, which, if not
settled in the manner prescribed in Sections 21.4 and 21.5 shall be referred
directly to the Investigating Committee. The Investigating Committee shall make
a complete investigation of all the facts pertinent to the grievance and shall
strive to reach agreement on disposition of the grievance. Their agreement shall
be recorded and shall be final and binding on Company, Union and the aggrieved
employee. If the Committee is unable to reach agreement, it shall refer the
grievance to the next regular meeting of the Joint Grievance Committee with a
full and complete report of its investigation and the separate recommendations
of the Investigating Committee members. Company and Union agree that they will
attempt to settle grievances involving alleged discriminatory or arbitrary
discharge of an individual employee as expeditiously as possible.


21.7
STEP 5 - If a satisfactory settlement cannot be reached by the Joint Grievance
Committee in two (2) consecutive meetings (unless mutually otherwise agreed), it
shall be referred to the Review Committee, such committee to be composed of a
Union Representative who was not involved in any of the preceding discussions
and his appointee, and an Officer of the Company and/or his appointee. Only
“Union Representative” and “Officer of the Company” or his appointee shall have
a vote in resolutions. This Committee shall meet within thirty (30) working days
after the date the case is referred to the Committee, and shall endeavor to make
a decision based on the record referred to it. It may, in its discretion, return
the grievance to the Joint Committee with a request for further investigation
and consideration by that Committee. It may, at its discretion, conduct a
hearing on any grievance submitted to it. This Committee shall be authorized to
make a decision which shall be final and binding on Company and Union. If the
members agree on the disposition of a grievance a statement to that effect shall
be signed by the members. (Amended 3/5/07)



21.8
STEP 6 - If a satisfactory settlement cannot be reached under the foregoing
procedure, either party may refer the case to arbitration by notifying the other
in writing to that effect. The parties shall then agree upon a Neutral
Arbitrator. In the event the parties are unable to agree on a person to act as a
Neutral Arbitrator , within forty-eight (48) hours they shall jointly request
the Director of Federal Mediation and Conciliation Service to submit a list of
five (5) persons qualified to act as a third member. After receipt of such list,
the Union and Company shall alternately challenge two (2) names, the party to
have first choice to be determined by lot. The remaining name shall be accepted
as the Arbitrator. The Arbitrator shall hear all evidence and arguments on the
points in dispute and the written decision shall be final and binding upon the
parties hereto. The Arbitrator shall have jurisdiction and authority to
interpret and apply the provisions of this Agreement, insofar as shall be
necessary to the determination of the grievance of complaint, but it shall not
have jurisdiction or authority to alter in any way the provisions of this
Agreement.




 
The Arbitrator may make such retroactive award, or settlement, of any grievance
or complaint as the equities of the case may demand, but in no event shall any
award be retroactive beyond the date of the occurrence of the latest incident
which gave rise to the grievance, nor shall any award be retroactive for more
than one (1) year prior to date of submission of grievance at Step 3. The
Company and the Union shall each bear the expense of its own representatives.
The expense of the Arbitrator shall be borne equally by the Company and the
Union. Either party may call any employee as a witness in any proceeding before
the Arbitrator, and if the employee is on duty, the Company agrees to release
such employee from duty so he may appear as a witness. If an employee is called
to appear before the Arbitrator, the party calling the witness will reimburse
him for all expenses including time lost. (Amended 3/1/07)




21.9  
The disqualification of a preferred bidder as provided in Section 16.5 to a job
classification listed in Exhibit C by reason of Company application of Section
16.10 shall be referred to Union's member of the Investigating Committee. The
Union's member shall within fourteen (14) calendar days notify Company member
that an investigation is desired. If no notification is made the award shall be
made permanent. Where notification is given the Committee shall make a complete
investigation of all the facts pertinent to the grievance and this investigation
shall substitute as the initial step in the adjustment of a grievance provided
in Section 21.4. Such investigation shall commence as soon as reasonably
possible after referral and the Committee shall diligently carry on its
investigation and shall strive to reach agreement on disposition of the
grievance. Their agreement shall be recorded and shall be final and binding on
Company, Union and the aggrieved employee. If the Committee is unable to reach
agreement it shall refer the grievance to the next regular meeting of the Joint
Grievance Committee with a full and complete report of its investigation and the
separate recommendations of the Committee members.





TITLE 22
EMPLOYEE BENEFIT PROGRAMS


The Company maintains the right to make administrative changes to any benefit
plan that will not adversely affect the employee’s benefit or cost of such
benefit, but may reduce the Company’s obligation. These changes will be reviewed
and discussed with the Joint Benefits Committee. (Amended 1/1/03)


Except in the event of the election of a different funding medium by Sierra
Pacific Power Company, if any Benefit Plan is terminated the Union or Company
shall have the right to open negotiations for the purpose of negotiating a
replacement plan or program but for no other purpose.


 
Post Retirement Medical Options Summary:


The following text box reflects the post retirement medical plan buy down
payments for active employees.


Post Retirement Medical Payment Scenario - Active Employees




Age
25-29
30-34
35-39
40-44
45-49
50-54
55-59
60+
Payment
$6k
$10k
$19k
$30k
$40k
$50k
$52k
$46k






§  
Pre 1998 employees who retire within 1 year of the date of ratification: Choice
of current post retirement medical (including comparable Union Best plan design)
or buy down payment and defined dollar post retirement medical(1) ($260/$130 up
to 35 YOS, Advantage or HMO). However, any employee with less than 75 points
that will be eligible to retire (i.e. 55 yrs of age and 10 years service )
within one year of the ratification date may, upon making their election, opt to
refuse the buy down and maintain current retiree medical benefits.  However,
such employee must actually retire within one year of ratification or they will
be transitioned to the defined dollar benefit and receive the buy down.




§  
Pre 1998 employees with 75 points as of 12/31/07 who retire after 1 year of the
date of ratification: Choice of defined benefit post retirement medical (80% /
20% premiums Advantage or HMO) or buy down payment and defined dollar post
retirement medical(1) ($260/$130 up to 35 YOS, Advantage or HMO).




§  
Pre 1998 employees with less than 75 points as of 12/31/07 who retire after 1
year of the date of ratification: Receive buy down payment and defined dollar
post retirement medical(1) ($260/$130 up to 35 YOS, Advantage or HMO).




§  
Post 1998 employees: Receive defined dollar post retirement medical(1)
($260/$130 up to 35 YOS, Advantage or HMO).




§  
Selections must be made within 90 days after contract ratification. The buy down
payments will be contributed to the 401(k) plan as soon as administratively
possible after selections are made.




§  
The company will make retiree medical buy down payments to affected employee’s
401(k) plan up to the maximum annual amount subject to legal restrictions
including IRS limitations and non-discrimination requirements.




§  
Any employee whose retiree medical buy down amount is in excess of the amount
contributed by the Company (referenced in the paragraph above), will receive
additional contributions in subsequent years subject to legal restrictions
including IRS limitations and non-discrimination requirements until the excess
amount is received.




§  
Retiree medical buy down amounts that have not been contributed to employee
accounts will earn interest at the 30 year Treasury Rate as of the date of
contract ratification. These funds will be segregated from the Company’s general
fund in order to track appropriate earnings.




§  
If an employee separates from the Company for any reason after the initial
contribution has been made to the 401(k) plan (other than gross misconduct) but
prior to receiving the full buy down, the remaining amount will be paid out to
the employee minus applicable taxes.



(Note 1) Explanation of defined dollar post retirement medical plan $260/$130 to
35 Years of Service:



·  
Employees must be 55 years of age and have 10 years of service to qualify for
Post Retirement Medical.




·  
This benefit is capped at 35 Years of service.




·  
The post-retirement calculation for the employer contribution is as follows:




a)  
For employees who retire from the Company prior to reaching age sixty-five (65),
the Company will contribute $260 per year of service. If an employee retires
prior to reaching age sixty-two (62) and has not obtained 85 points as outlined
in the Retirement Plan, the $260 is reduced by 5% for each year under age
sixty-two (62). Upon reaching age sixty-five (65), the $260 is reduced to $130
per year of service.

b)  
For employees who retire from the Company on or after reaching age sixty-five
(65), the Company will contribute $130 per year of service.




·  
Pre-age 65 retirees could choose any medical plan offered under the Collective
Bargaining Agreement between IBEW Local 1245 and Sierra Pacific Power Company.



Examples:



·  
Employee retires at age 60 with 25 Years of Credited Service would receive $6500
annually to purchase offered medical benefits. $260X25=$6500




·  
Employee retires on or after age 65 or subsequently becomes age 65 would receive
$3250 annually to purchase offered medical benefits. $130X25=$3250.




·  
Employee retires with 35 years or more of service would receive $9100 annually
if under age 65 and $4550 upon reaching age 65. $260X35=$9100 and $130X35=$4550.




·  
Employee retires at age 60 with 22 years of service (did not reach 85 points)
would receive $5148 annually and $2574 upon reaching age 65. ($260X22)-10%=$5148
and ($130X22)-10%=$2574



Active Medical Summary:



·  
All employees to pay 16% in 2007, 17% in 2008 and 18% in 2009 premium share.




·  
Available Medical plans: Union PPO (Advantage Plan) and HMOs. However, the
Company reserves the right to discontinue HMO coverage if the HMO plan(s) lose
their economic viability. If this occurs, the Company will substitute a
substantially comparable plan, however the Company will not be required to
contribute more money to the new plan than it contributes to the PPO (Advantage
Plan).




·  
Additional Plan To Be Developed: High Deductible Health Plan (HDHP) or other
catastrophic coverage.




·  
New employees will be eligible for medical coverage on the first day of the
month following the date of hire.



Employee Discount Options Summary:



·  
All Employees hired prior to the contract ratification date will have the option
to exchange their present employee discount for an increased 401(k) match.




·  
Employees who accept the option to exchange 401(k) improvement for their
employee discount will receive a 401(k) match of 100% up to the first 6% of
employee contributions.




·  
Employees hired after the ratification date will not receive an employee
discount on electrical and gas services and will receive a 401(k) match of 100%
up to the first 6% of employee contributions.



22.1 Retirement Plan


1.
The "Retirement Plan for Employees of Sierra Pacific Power Company", hereinafter
referred to as "Retirement Plan", which became effective July 1, 1958, and last
amended January 1, 1998, is the Plan Document filed with the Department of
Labor. For more detailed information regarding the “Retirement Plan” refer to
the formal Plan Document or Summary Plan Description.



2.
While this Contract is in effect, the Company will not change or discontinue the
Retirement Plan unless terminated through the election of a different funding
medium by Sierra Pacific Power Company, or by operation of law, in which event
the rights theretofore accruing to participants under said Retirement Plan shall
not be adversely affected.



3.
Retirement Plan Document will be amended as follows effective July 1, 1998, or
other dates as specified. Retirement Plan Summary Plan Description will be
updated and distributed to all participants on or before December, 1998.

 
a)
Unreduced retirement benefit available at age 62 with at least 10 years of
Service; at age 65 with one year of Service; or upon achieving age 55 and a
total of 85 points when age and Service are added together. All service will be
counted toward the 85 points, including those years for which an employee did
not make contributions. (Amended 4/11/00 by Letter of Agreement)

 
b)
Reduced early retirement benefit available upon attaining a minimum age of 55
with at least 10 years of Credited Service. Early Retirement benefits are
reduced by 4% for each year under age 62.

 
c)
Credited Service recognizes the first year of Service.

 
d)
Credited Service recognizes all Service prior to age 21, except for those years
during which the participant did not make the necessary contributions to the
Retirement Plan when the Plan was contributory. The first year of service,
however, shall be considered as “credited”, whether the employee was
contributory or not as the employees were not eligible to contribute. (Amended
4/11/00 by Letter of Agreement)

 
e)
Covered Compensation includes: 1) Base Pay; 2) Incentive Compensation; 3) Out of
Town Premium; 4) Upgrade; and 5) Shift Pay.

 
f)
Effective January 1, 2005, sick leave accrued at retirement (excluding frozen
sick leave hours) will be added to years of Credited Service for vested
participants. Frozen sick leave under Title 15.9 remains unchanged. (Amended
1/1/03)



4.
The retirement benefit calculation is as follows: Final Average Earnings X Years
of Credited Service X 1.5%. Please refer to the Plan Document or the Summary
Plan Description for more detailed explanation.



22.2 Post Retirement Medical


1.
Employees who “retire” under the qualified Retirement Plan (minimum age 55 with
at least 10 years of service), are eligible for Post Retirement Medical
benefits.



2.
Post Retirement Medical benefit provisions are incorporated within the
Retirement Plan and the “Medical and Dental Benefit Plan for Bargaining Unit
Employees”.



3.
Employees retiring on or after January 1, 1998, who are under age 65, will be
eligible for the same medical, dental and vision plan options as active
Bargaining Unit (“BU”) employees.



4.
Employees who do not transition into the defined dollar retiree medical plan and
who are under age 65 and retire on or after July 1, 1998, will pay 20% of the
applicable Medical Plan premium (including Dental and Vision); plus an
additional 4% of the applicable Medical Plan premium (including Dental and
Vision) for each year less than 20 full years of Credited Service. (Amended
3/1/07)



5.
Company and Union agree to engage in ad hoc negotiations regarding post 65
retiree medical plans beginning as soon as practical after ratification. The
parties will negotiate to design post 65 retiree medical plans which are
substantially comparable to or better than the current plan designs of the
Advantage PPO plan, Union Best PPO plan, and HMO plans respectively. Once
developed, all current retirees and employees who retired within one year of
ratification will transition into these Medicare Enhancement Plans upon reaching
age 65. All employees who retire after one year of ratification will transition
into the Medicare Enhancement plans which are substantially comparable to or
better than the Advantage PPO plan and the HMO plans respectively upon reaching
age 65. The cost of the plans will be equal to or less than the cost of the
current plans as adjusted for inflation.




 
If agreement cannot be reached, the Company reserves the right to implement the
plans with the Union maintaining the right to challenge whether the plans are
“substantially comparable or better” and “of equal or lesser cost” through
expedited arbitration. (Amended 3/1/07)



6.
Employees who do not transition into the defined dollar retiree medical plan and
who are age 65 or over and retire on or after July 1, 1998, will pay 15% of the
applicable Medical Plan premium (including Dental and Vision); plus an
additional 4% of the applicable Medical Plan premium (including Dental and
Vision) for each year less than 20 full years of Credited Service. In
additional, retirees age 65 or over are required to enroll in and pay the cost
of Medicare Part “B” or Medicare Part “C”. (Amended 3/1/07)



7.
Grandfathering: Employees who are age 60 or greater with at least 10 years of
service as of July 1, 1998, will not be required to pay 20% (or 15% if over age
65) of the applicable premium at the time they retire, but will be required to
pay 4% for each year less than 20 full years of Credited Service. For example,
an employee who turns 60 on May 1, 1998, but chooses to retire May 1, 2001, when
he has 20 years of service, will not be required to pay 20% of his applicable
Medical Plan premium.



8.
Retirees may choose to waive their medical coverage at the time of retirement or
any time thereafter. Retirees may re-join the plan, for any reason, only once.
(Amended 3/1/07)



9.
Retirees may change plans once each year during an annual open enrollment period
without pre-existing exclusions. Retirees can change their coverage level
(retiree only; retiree plus spouse; etc.) if they incur a family status change
within the plan year.



10.
Medical Plan premiums will be actuarially determined each plan year. Retirees
will be rated separately from active employees for self-funded plans.



11.
(Deleted 3/1/07)



12.
Current Retirees and Employees who retire within one year of ratification will
have the option to remain in their current medical plan choices including the
Union Best Plan. During open enrollment each year, Retirees may choose between
any plan which was available to them at the time they retired, or any plan
currently available to active employees. (Added 3/1/07)



22.3 Voluntary Investment Plan [401(k) Plan]


1.
The "Voluntary Investment Plan for Bargaining Unit Employees of Sierra Pacific
Power Company", hereinafter referred to as "VIP", which became effective January
1, 1987, and last amended January 1, 1998, is the Plan in effect during the term
of this Contract. For more detailed information regarding “VIP” refer to the
formal Plan Document or Summary Plan Description.



2.
The Company will pay the normal administrative fee (excluding loan and other
individual transaction costs) for all plan participants.



3.
Effective January 1, 2003, the maximum contribution of employee earnings is the
IRS limit. They are defined as:

a) Base Pay
b) Incentive Compensation
c) Out of Town
d) Upgrade
e) Shift Premium
f) Overtime
g) Rest Period
h) Pager Pay
i)  Any other cash earnings.


Employees hired after ratification will receive a Company match of $1 for each
$1 up to 6% of qualified earnings. Automatic enrollment will increase to 6% of
qualified earnings at ratification. Company match will begin the first full pay
period following hire date. (Added 3/1/07)


4.
Effective January 1, 1998 (May 2, 2000 for those indicated with an *), the
Company will provide a match of fifty (50) cents for each dollar of employee
contributions up to six (6) percent of the following total earnings:

a) Base Pay
b) Incentive compensation
c)   Out-of-Town
d)   Upgrade
e)   Shift Premium
f)   Overtime*
g)   Rest Period*
h)   Pager Pay*
i)   Any other cash earnings*
(Amended 4/11/00 by Letter of Agreement)



5.  
If an employee reaches the IRS limit, at any time during the tax year, and their
company match is negatively affected, their company match will be made whole
within 30 days following the end of the plan year.




6.  
Please see the Summary Plan Description for Local 1245 or the Vanguard Website
for the investment options available.




7.  
Effective January 1, 1998, changes to allocations, payroll deductions, etc., and
transfers among funds can be done on a monthly basis.



8.
Effective January 1, 1998, the following changes were made to the BU Voluntary
Investment Plan loan provisions:

 
a)
Loans are available for any reason for up to 50% of the participants total
account balance or $50,000; whichever is less

 
b)
Limit of two outstanding loans; (limit of one outstanding loan for Primary
Residence)

c)  
Loan interest rate is Prime plus one percent

d)  
10 year loan term for Primary Residence, 5 year loan term for all others.




9.  
Maximum employee contributions for pre/post tax and catch-up contributions will
be subject to IRS provisions. Company match will apply to all employee
contributions to a maximum of 6% of qualified earnings. (Amended 3/5/07)



22.4 Medical, Dental, and Vision


1.
The "Medical and Dental Benefit Plan for Bargaining Unit Employees", hereinafter
referred to as "Medical Plan", which became effective January 1, 1993, and last
amended January 1, 1998, is the Medical Plan in effect during the term of this
Contract. For more detailed information regarding the “Medical Plan” refer to
the formal Plan Document or Summary Plan Description.



2.
While this Contract is in effect the Company will not change or discontinue the
Medical Plan, which is provided for through a Voluntary Employee Benefits
Association (VEBA). If by operation of law the Medical Plan is terminated the
rights accruing to participants shall not be adversely affected.



3.
Effective January 1, 1998, a Cafeteria Plan, as defined by Internal Revenue Code
Section 125, is established to allow pre-tax premium contributions. Health Care
and Dependent Care Flexible Spending Accounts (FSA’s) are also available on a
pre-tax basis.



4.
The Medical Plan provides the following five (5) options. The options are
outlined in Exhibit D.



a) Preferred Provider Organization at 80% (Local 1245 Union PPO Plan -
Advantage)
b) HealthFirst (HMO)
c) Hometown Health Plan (HMO)
d) High Deductible Health Plan (HDHP) or other catastrophic coverage
e) No coverage, contingent upon proof of other insurance
(Amended 3/1/07)


The Company reserves the right to discontinue HMO coverage if the HMO plan(s)
lose their economic viability. If this occurs, the Company will substitute a
substantially comparable plan; however, the Company will not be required to
contribute more money to the new plan that it contributes to the PPO Plan
(Advantage). (Added 3/1/07)


New employees will be eligible for medical coverage on the first day of the
month following the date of hire. (Added 3/1/07)


5.
Elections of medical plan options will be made each year during an open
enrollment period. The election remains in effect for the entire Plan Year,
unless the employee incurs a "Family Status Change" as defined by Internal
Revenue Code Section 125, Cafeteria Plan. If an employee fails to enroll, he
will default to previous year's coverage for himself and his dependents.



6.
Under option (a), when services are rendered in a community where the PPO is
available and there is more than one (1) PPO physician available to perform the
services, the employee will be subject to PPO provisions. (Amended 3/5/07)



7.
Under option (a), employees and their dependents are eligible under the
provisions of the Preferred Provider Organization (PPO) to receive payment of
80% of usual, reasonable and customary charges when:

 
a)
PPO services are not available within thirty (30) miles of the community in
which the employee and dependents reside or;

1. For employees residing in the communities of North Lake Tahoe, South Lake
Tahoe, Minden and Carson City this provision shall be fifteen (15) miles.
(Amended 3/14/05 by Letter of Agreement)

 
b)
Employee has an eligible dependent attending school away from home and there is
not a PPO provider available or;

 
c)
Employee or dependent is traveling away from home and PPO services are not
available or;

 
d)
Employee is required to work away from their principle residence and PPO
services are not available.

   
(Amended 3/1/07)



8.
Self-funded Dental and Vision benefits are included in options #4(a), (b), (c)
and (d). (Amended 3/5/07)



9.
Within options (b) and (c), employees and their dependents who live in specified
zip code areas will be eligible under the Health Maintenance Organization (HMO).
(Amended 3/5/07)



10.
(Deleted 3/5/07)



11.
The rate structure for the Medical Plan options shall consist of four-tiers:
employee only; employee plus spouse; employee plus children; and, employee plus
spouse and children. Employee contributions will be made semi-monthly on a
pre-tax basis.



12.
The rates for the self-funded Union PPO Plan will be actuarially determined each
plan year, based on previous year’s claims experience. The rates for the HMO
options will be as quoted by the respective insurance carriers. The Company
contributions to the HMO options will not exceed contributions to self-funded
options. (Amended 3/1/07)



13.
Employees will contribute the following percentages of premiums: 16% in 2007,
17% in 2008 and 18% in 2009. (Amended 3/1/07)



14.
(Deleted 3/1/07)



15.
(Deleted 3/1/07)



16.
The Joint Benefits Committee shall evaluate claims experience and actuarially
determined rates in each year of the Collective Bargaining Agreement. (Amended
1/1/03)



17. (Deleted 3/1/07)


18.
The medical options, with the exception of the fully-insured HMO's, will have a
$2,000,000 lifetime maximum benefit. The Company reserves the right to increase
the specific stop-loss coverage or eliminate it by self-insuring this provision.
(Amended 3/1/07)



19. (Deleted 3/1/07)


20.
Coverage under the Medical Plan for any participant shall immediately terminate
on the earliest of the following dates:

 
a)
The last day of the calendar month during which the participant voluntarily
terminates or is dismissed from the employment of the Company, or otherwise
ceases active work for the Company, except:

 
1)
In the event of retirement, the participant is eligible for continuance of
coverage on the date of his retirement, provided he was covered under the Plan
on the day prior to his retirement. However, a participant who terminates
employment with the Company with vested retirement rights in the Company's
Retirement Plan and later retires upon reaching normal retirement age, is not
eligible for coverage under this Plan;

b)  The last day of the calendar month during which the participant enters
full-time military service;
c)  The last day of the calendar month for which contributions were last paid;
d)  The date the Plan terminates.


22.5 Wellness Program


1.
Bargaining Unit employees, their spouses, retirees and their spouses shall be
eligible to participate in the Company's Wellness Program. The following
requirements shall apply:

a)  
Employee's participation shall be voluntary.

b)  
Employee's health care premiums shall not be, in any way, affected by their
"Health Risk" category assessment.

c) Entire cost of the Wellness Program paid by Company
d) Spouses and retired employees may not be eligible for incentives or subsidies
defined in the program for active employees.
(Amended 3/1/07)


22.6 Group Term Life Insurance


1.
All regular, full-time, Bargaining Unit employees shall have Group Life
Insurance coverage with a basic benefit level of $50,000. Employees who “retire”
under the qualified Retirement plan after 1/1/95 will receive a life insurance
benefit in the amount of $10,000.



2.
Sierra will provide Bargaining Unit employees the opportunity to purchase
optional life insurance (in excess of the base amount provided at no cost by
Sierra) which will be portable at employee cost. This will be in the form of
Group Term Life subject to any underwriting restrictions and premium schedules
set by the insurance carrier. Employee contributions will be made semi-monthly
on a post-tax basis. If the Company changes insurance carriers, it shall include
full portability as a condition of coverage by any new carrier.

 
(Amended 3/1/07)



22.7 Employee Discount


1.
Regular Bargaining Unit employees receive a 50% discount on electric service and
a 25% discount on natural gas service. These discounts apply only to services
provided by Sierra Pacific Power Company. Employees will pay any applicable
taxes levied by the Internal Revenue Service as established each year for the
following year. (Amended 8/3/01 by Letter of Agreement)



2.
Employees hired after ratification will not receive an employee discount. (Added
3/1/07)



22.8 Long-Term Disability Income Plan


1.
Sierra will provide Bargaining Unit employees the opportunity to purchase
optional long-term disability income insurance at employee cost.



2.
Bargaining Unit employees will pay premiums in excess of the insurance rate
determined by the carrier until the funding shortfall associated with the
conversion from self-insured to fully-insured is repaid.



3.
Coverage amount is equal to 60% of monthly base pay, effective February 1, 2003.
(Amended 1/1/03)



4.
Maximum benefit amount is $10,000 per month, effective February 1, 2003.
(Amended 1/1/03)



5.
The "own occupation" disability period is twenty-four (24) months.



6.
The option to enroll or terminate participation will be limited to an annual
open enrollment "window".



7.
Premiums will be paid on post-tax basis.



8.
At such time as CIGNA verifies the funding shortfall has been eliminated, thus
permanently absolving Sierra Pacific Power Company of any financial
responsibility for past, current, or future claims, the premiums shall be
adjusted to those actuarially justified based on actual claims experience.



22.9 Benefits for Part-Time Employees


1.
The following provisions apply to part-time employees hired on or after January
1, 1995, and to part-time employees who assume full-time status and subsequently
revert to part time on or after January 1, 1995, and to full-time employees who
become part-time on or after January 1, 1995.

 
a)
Allowance for vacation, sick leave, holidays and other nonproductive time will
be prorated as described in Title 3.5(a).

 
b)
To participate in the benefits programs, employees must work a minimum of 20
hours per week.

 
c)
All welfare benefits will have the appropriate premium allocation between
Company and the employee based on the following formula:

 
1.
Twenty (20) hours per week = one-half (1/2) time.

 
2.
More than twenty (20) but less than thirty-one (31) hours per week =
three-quarter (3/4) time.

 
3.
Thirty-one (31) or more hours per week = full time.



22.10 Joint Benefits Committee


1.
A Joint Benefits Committee was established as of January 1, 1995, for the
purpose of reviewing Medical, Benefit and Dependent Care costs, issues and
trends and to make non-binding recommendations for improving savings and
enhancing Medical, Benefit and Dependent Care Programs/Policies and to assist
employees in dealing with Child/Elder Care issues. The Joint Benefits Committee
meets at least quarterly unless mutually agreed to meet more often when
necessary. Direct payroll costs for Bargaining Unit members are shared equally
by Local #1245 and Sierra Pacific Power Company. (Amended 1/1/03)




2.  
The Committee will consist of the Union Business Representative and four (4)
Union members and the Representative of the Vice President-Human Resources and
four (4) MPA employees assigned by the Vice President. The Committee will be
chartered to review health and welfare plans, pension and 401(k) plans during
the term of the contract. (Amended 1/1/03)



3.  Deleted 1/1/03




TITLE 23
DEMOTION AND LAYOFF PROCEDURE


23.1


I. General Rules


(a) Employees shall be given as much notice as practicable of Company's proposed
action. Following such notice, and prior to the date of the actual layoff,
employees to be affected by the procedure shall be considered as though they
have already been demoted, and notwithstanding the provisions of Title 16, have
their bids to fill vacancies in the normal line of progression considered under
the provisions of VI below.


(b) An employee's Company seniority, as defined in Sections 3.7 and 8.1 shall be
determining factors in the application of this procedure.


(c) Where a vacancy in an appropriate classification exists, the filling of such
vacancy shall be in accordance with the appropriate provisions of this
procedure. If such vacancies exist at more than one (1) headquarters, Company
shall provide an employee with a list of such vacancies and the location
thereof. Employee may then elect to fill any of such vacancies for which he has
sufficient Company seniority [I(b)].


(d) An employee may not elect to demote another employee whose Company seniority
is equal to or greater than his own. An employee may not demote an employee in a
classification having a wage rate higher than that of his own classification.


(e) Employees scheduled for demotions under this procedure shall exercise one
(1) of two (2) options:



   
1.
Employee may demote a junior employee in the employee's present job
classification at another headquarters, or




   
2.
Employee may demote within his occupational group at his present headquarters.




 
In either of these options, the demoted employee shall be considered to have
displaced the most junior employee in the classification.




 
If the exercise of Options (e) 1) and/or (e) 2) would result in a senior
employee being laid off, then, and only then, the employee may exercise Option
3). If exercise of this Option would still result in a senior employee being
laid off, the employee may then exercise Option 4).




   
3.
Employee may demote a junior employee in any occupational group at his present
headquarters.




   
4.
Employee may demote a junior employee in any occupational group at any
headquarters.




 
Options 3) and 4) above are intended to protect employees whose job
classifications fall "below the entry level line", but who have more seniority
than other employees in occupational groups and/or headquarters. In either of
these options, the demoted employee shall be considered to have displaced the
most junior employee in the job classification at that headquarters location.



(f) In the application of this procedure, an employee shall not be placed in a
job unless qualified to perform the duties.


II. Notices



 
The following notices shall be given in connection with the demotion and layoff
provisions of this procedure.



(a) Company will give an employee who is to be demoted as much notice thereof as
possible, but not less than three (3) days, advising him of the classification
to which he is to be demoted and whether there are any jobs with respect to
which he may exercise an election by filling a vacancy or by demoting another
employee.


(b) Not more than three (3) days after receiving the notice provided for in
Subsection (a), the employee shall advise the Company of his decision with
respect to exercising the election. If he desires to exercise the election,
Company shall, within two (2) days thereafter, provide him with a list of the
jobs and the locations thereof to which the election may be applied.


(c) Within three (3) days after receipt of the list described in Subsection (b),
the employee shall notify Company of his election to transfer and indicate the
job locations in the order of his preference. Preferential consideration shall
be given to employees in the order of their Company seniority. While Company
shall endeavor to give effect to an employee's preference in the order he has
indicated, Company seniority shall be the determining factor where two (2) or
more employees express a preference for a single job classification or
headquarters location. Company shall notify an employee as to the specific
location to which he will be transferred and the effective date of the transfer.


(d) An employee's failure to give the notices prescribed in Subsections (b) and
(c) will operate to forfeit his right of election.


(e) Any transfer resulting from the application of this Section shall be
effective not later than fifteen (15) days from the giving of the notice
provided for in Subsection (a).


III.
When a demotion is to be made in a job classification(s) at a Company
headquarters [see I(e)], the employee(s) with least Company seniority in such
classification(s) shall have the option to:



(a) Elect to displace that employee in his same classification and occupational
group within the Company who has less Company seniority than he.


(b) Elect to demote to the next lower classification in the reverse order of the
normal line of progression in his occupational group.



 
An employee shall be demoted on a step by step basis; that is, he shall first be
demoted in the reverse order of the normal line of progression for his
classification to the next lower classification. If successive demotions must be
made, the same procedure shall apply at each step until the employee is either
placed in another job or is laid off. If more than one (1) demotion is to be
made, the described procedure shall first be applied to the highest
classification to be affected, and then to successively lower classifications.



(c) If an employee cannot for any reason effect an election in accordance with
(a) or (b) above, he shall demote into the general demotional pool.


(d) All jobs below dotted line, including Laborer in Exhibit C, shall be
considered as a general demotional pool for demotion purposes. All demotions to
be by Company seniority. (Amended 1/1/03)


(e) In all demotions and/or layoffs, the employees demoting into a job must be
able and willing to perform the duties of the job with a minimum of further
training. Company shall make the determination of minimum training needed in all
such cases.


(f) Journeymen who can demote apprentices shall retain Journeyman status and the
junior apprentice(s) shall be demoted.


IV. Layoff



 
If there is no job to which the employee can demote under III above, he or she
will be laid off.



V. Notice of Layoff



 
When it is necessary for Company to lay off employees because of lack of work,
Company shall give employees involved as much notice thereof as practicable, but
in no event shall an employee be given less than thirty (30) calendar days'
notice of layoff, provided, however that notice of layoff need not be given to
employees who are employed on a temporary or probationary basis.



VI. Accelerated Promotion



 
For the purpose of enabling employees who have been demoted or transferred under
the provisions of this procedure, Company will give preferential consideration
in the following sequence to the bids made by such employees on any job vacancy:



(a) Bids made by employees who formerly worked in such job classification and
headquarters; demoted from such classification from such headquarters. An
employee's bid shall not be considered under this subsection if following his
demotion or transfer he has not exercised each opportunity available to him to
bid on a job in his former classification and headquarters;


(b) Bids made by employees listed in Subsection (a) above who formerly worked in
such job classification.



 
In considering, under Subsection (a) or (b), bids received from two (2) or more
employees on the same job, Company shall give preferential consideration to the
bid made by the employee who has the greatest Company seniority.




 
An employee who has been demoted or transferred under the provisions of this
procedure who thereafter voluntarily removes himself from the Line of
Progression and occupational group to which he was previously transferred or
demoted shall not be given consideration under this section.



VII. Enabler



 
By written agreement between Company and Union, special provisions may be
substituted for the provisions of this procedure. (Added 5/1/82)





TITLE 24
TERM OF AGREEMENT


24.1
This Agreement shall take effect as of the date of execution of this contract.
The term of this Agreement shall continue in full force and effect until the
first day of January 2010 and thereafter from year to year unless written notice
of change or termination shall be given by either party ninety (90) days prior
to the expiration date above or the expiration date of any year thereafter.
(Amended 3/1/07)



24.2
Whenever notice is given for changes, the nature of the changes desired must be
specified in the notice, and until a satisfactory conclusion is reached in the
matter of such changes, the original provision shall remain in full force and
effect.



24.3
This Agreement shall not be amended or supplemented except by agreement of the
parties hereto, reduced to writing and duly signed by each.



24.4
This Agreement cancels and supersedes that certain Agreement and Exhibits
attached thereto, entered into on January 1, 2003, by the parties hereto.
(Amended 3/1/07)

 
 

--------------------------------------------------------------------------------




AGREEMENT BETWEEN SIERRA PACIFIC POWER COMPANY
AND LOCAL UNION 1245 OF THE
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL-CIO
January 1, 2006 through December 31, 2009




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written, acting by and through their duly authorized
officers.




SIERRA PACIFIC  LOCAL UNION 1245 OF THE
POWER COMPANY  INTERNATIONAL BROTHERHOOD
OF ELECTRICAL WORKERS, AFL-CIO






___________________________        __________________________
Michael W Yackira               Tom Dalzell, Business Manager
President, Chief Operating Officer




                             __________________________
        Michael Davis, President
___________________________
Stephen R. Wood,
Corporate Sr. Vice President
Administration


                          ______________________________
        Randy Osborn, Business Representative




APPROVED:






                     
                     __________________________
Edwin Hill
International President




2005 NEGOTIATING COMMITTEE MEMBERS


COMPANY  UNION




R. Dick, Chair  D. Seyfer, Assistant Business Manager
W. Barcellos  R.Osborn, Business Representative
R. Connolly  G. Aramini
T. Eggen  G. Bailey
G. Kern  V. Borst
F. Larger  T. Cornell
C. McElwee  A. Dorman
C. Pinneo  M. Grimm
S. Prince  R. Gross
D. Huntsman
D. Lyday
J. McAlister
W. Paterson
R. Weisshaar
 

--------------------------------------------------------------------------------




ATTACHMENT I


EXHIBIT "A" (1)
(As Amended March 1, 2007)


WAGES


_ Annual increases
_ 2007  Base 8% Target Incentive 3.5%
_ 2008 Base 4%  Target Incentive 3.5%
_ 2009  Base 4% Target Incentive 3.5%
 
 
_ Shift premium                2007           2008               2009
_ 2nd shift  $1.45  $1.60              $1.75
_ 3rd shift  $1.65  $1.80              $1.95




SHORT TERM INCENTIVE PLAN (STIP)


Each contract year there will be up to a 3.5% Short Term Incentive Plan (STIP)
bonus potential. The STIP will be paid upon achievement of corporate and
business unit goals as defined by the Company. The corporate and business unit
goals will be identical for all employees, including MPAT, and will change each
year. If the corporate financial target is not achieved in a contract year, the
STIP will not be funded. The financial target is the trigger. Extraordinary
events affecting performance of a goal may be considered by the CEO in
determining the size and existence of the award.


Eligibility

-  
Must be employed on the last day of the fiscal year

-  
Regular full-time or part-time employees

-  
Temporary employees are not eligible

-  
Employees must complete a six (6) month (and/or 1040 hours) probationary period
by the last day of the year-end payroll period.



Calculation

-  
STIP will be calculated using the employee’s hourly rate as of the end of the
payroll year, multiplied by the actual regular/straight time hours worked, not
to exceed 2080 hours. Once earned, annual award will be paid on or before April
15th for the prior year’s performance.
 

-  
(Straight time hours X base hourly wage) X Achievement Percentage. Achievement
Percentage = STIP Opportunity of 3.5% X Performance Results.



Proration
The Company will prorate the STIP for the following reasons:

-  
Employee retires

-  
Deceased

-  
Company initiated severance



The Company will also prorate the STIP if an employee transfers from one
bargaining unit to another (i.e., from IBEW 1245 to IBEW 396, or vice versa), or
from a MPAT position to a bargaining unit position or vice versa.


The current STIP model for 2003 has a 40% weighting for financial (earnings per
share or E.P.S.), a 40% weighting for Customer Satisfaction, and a 20% weighting
for IBEW Local 1245 Performance. If these weightings or categories change, the
Company and Union will meet to discuss the changes.


(Amended 1/1/03)
 
 

--------------------------------------------------------------------------------




Attachment I - Exhibit A (1)
(As amended 3/1/2007 )
Bargaining Unit Wage Rate
*Upgrade Only


INSERT WAGES HERE
 
 

--------------------------------------------------------------------------------




ATTACHMENT II


EXHIBIT "B" (1)
(as Amended 3/1/2007)


CLASSIFICATIONS AND JOB DESCRIPTIONS


Note: Classifications preceded by an (*) are subject to the provisions of
Section 5.3(a), (b), (c), (d) and (e).


7653 *APPRENTICE, TELECOMMUNICATIONS TECHNICIAN

 
An employee who is engaged in performing work as an assistant to, or under the
general direction of, employees in higher classifications within the
Telecommunications department while training for journeyman Telecommunications
Technician. In order to gain experience for advancement, he may be required to
work alone, or under direct supervision, on jobs for which he has been trained
and instructed. The employee’s educational and general qualifications must be
such that he is considered capable of attaining journeyman status. The employee
must possess any one of the following, a FCC General Radio Telephone Operator
License, National Association of Business and Educational Radio (NABER)
certificate, or National Association of Radio and Telecommunications Inc.
(NARTI) certificate.



7635 *APPRENTICE, CONSTRUCTION REPAIRMAN

 
An employee who is engaged in performing work as an Assistant to, or under the
general direction of, employees in higher rated classifications within the
Construction Department while training for a Journeyman. In order to gain
experience for advancement, he may be required to work alone or under direct
supervision on jobs for which he has been trained and instructed. The employee's
educational and general qualifications must be such that he is considered
capable of attaining Journeyman status.



7684 *APPRENTICE, CUSTOMER SERVICEMAN

 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Serviceman, Customer, while training for a Journeyman. In
order to gain experience for advancement, he may be required to work alone or
under direct supervision on jobs for which he has been trained and instructed.
The employee's educational and general qualifications must be such that he is
considered capable of attaining Journeyman status. Must be able to write legibly
and maintain a neat, clean appearance and must be qualified to work with the
public.




 
An Apprentice, Customer Serviceman shall be required by Company to reside within
a thirty-five (35) mile radius of the Company headquarters to which they
regularly report.



7641 *APPRENTICE, ELECTRICIAN

 
An employee who is engaged in performing work as an assistant to or under the
general direction of employees in higher rated classifications within the
general Measurement and Test Department Occupational Group while training for a
Journeyman. In order to gain experience for advancement, he may be required to
work alone or under direct supervision on jobs for which he has been trained and
instructed. The employee's educational and general qualifications must be such
that he is considered capable of attaining Journeyman status.



7645 *APPRENTICE, ELECTRICIAN, MAINTENANCE

 
An employee who is engaged in performing work as an assistant to, or under the
general supervision of, a Journeyman Maintenance Electrician. In order to gain
experience for advancement, he may be required to work alone or under direct
supervision on jobs for which he has been trained and instructed. His education
and general qualifications must be such that he is considered capable of
attaining Journeyman status.



7642 *APPRENTICE, ELECTRICIAN, UNDERGROUND

 
An employee who is engaged in performing work as an assistant to, or under the
general direction of an Underground Electrician while training for a Journeyman.
In order to gain experience for advancement, he may be required to work alone or
under direct supervision on jobs for which he has been trained and instructed.
Employee's education and general qualifications must be such that he is
considered capable of attaining Journeyman status.



7681 *APPRENTICE, FABRICATOR/WELDER

 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Fabricator/Welder while training for a Journeyman. In
order to gain experience for advancement, the apprentice may be required to work
alone or under direct supervision on jobs for which the employee has been
trained and instructed. The general qualifications and educational experience
must be such that the apprentice must be considered capable of Journeyman
status.



7691 *APPRENTICE, FITTER

 
An employee who installs and maintains gas pipes, mains and accessories under
the general direction of a Foreman, Fitter, or other experienced and qualified
personnel while training for a Journeyman classification. In order to gain
experience for advancement, he may be required to work alone or under direct
supervision on jobs for which he has been trained and instructed. The employee's
education and general qualifications must be such that he is considered capable
of obtaining Journeyman status. Before obtaining Journeyman status, he must
qualify by test and demonstrate an ability to handle tools and operate
equipment, such as earth boring machines, line stopping and tapping machines,
pipe locators, gas leakage detection equipment, holiday detectors, compressors
and other equipment commonly used in the trade.



7692 *APPRENTICE, FITTER/WELDER

 
An employee who installs and maintains gas pipes, mains and accessories under
the general direction of a Foreman, Fitter/Welder or other experienced and
qualified personnel while training for a Journeyman. In order to gain experience
for advancement, he may be required to work alone or under direct supervision on
jobs for which he has been trained and instructed. The employee's education and
general qualifications must be such that he is considered capable of attaining
Journeyman status. Before attaining Journeyman status he must qualify by test
under the requirements for gas and electric arc welding for certification in
accordance with Department of Transportation regulations. Before obtaining
Journeyman status, he must qualify by test and demonstrate an ability to handle
tools and operate equipment, such as earth boring machines, line stopping and
tapping machines, pipe locators, gas leakage detection equipment, holiday
detectors, compressors and other equipment commonly used in the trade. Employees
with one (1) year or more Company experience as a Fitter transferring into this
classification will be given credit for completion of six (6) months time in the
classification and shall not suffer a wage reduction.



7651 *APPRENTICE, INSTRUMENT TECHNICIAN

 
An employee who is engaged in performing work as an assistant to or under the
same general direction of an Instrument Technician while training for a
Journeyman. In order to gain experience for advancement, he may be required to
work alone or under direct supervision on jobs for which he has been trained and
instructed. The employee's educational and general qualifications must be such
that he is considered capable of attaining Journeyman status.



7631 *APPRENTICE, LINEMAN

 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Lineman while training for a Journeyman. In order to gain
experience for advancement, he may be required to work alone or under direct
supervision on jobs for which he has been trained and instructed. The employee's
education and general qualifications must be such that he is considered capable
of attaining Journeyman status.



7685 *APPRENTICE, MACHINIST

 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Machinist while training for a Journeyman. In order to
gain experience for advancement, he may be required to work alone or under
direct supervision on jobs for which he has been trained and instructed. The
employee's educational and general qualifications must be such that he is
considered capable of attaining Journeyman status.



7680 *APPRENTICE, MECHANIC

 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Mechanic, while training for a Journeyman. In order to
gain experience for advancement, he may be required to work alone or under
direct supervision on jobs for which he has been trained and instructed. The
employee's educational and general qualifications must be such that he is
considered capable of attaining Journeyman status.



7652 *APPRENTICE, MECHANIC, DIESEL/TURBINE

 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Diesel-Turbine Mechanic while training for a Journeyman.
In order to gain experience for advancement he may be required to work alone or
under direct supervision on jobs for which he has been trained and instructed.
The employee's educational and general qualifications must be such that he is
considered capable of attaining Journeyman status.



7687 *APPRENTICE, METERMAN, GAS

 
An employee who is engaged in performing work as an assistant to or under the
general direction of a Meterman, Gas while training for a Journeyman. In order
to gain experience for advancement, he may be required to work alone or under
direct supervision on jobs for which he has been trained and instructed. The
employee's educational and general qualifications must be such that he is
considered capable of attaining Journeyman status.



7693 *APPRENTICE, OPERATOR, GAS PRESSURE
An employee who is engaged in performing work as an assistant to or under the
general direction of employees in higher classifications within the general Gas
Production Occupational Group while training for Gas Pressure Operator. In order
to gain experience for advancement, he may be required to work alone or under
the direct supervision on jobs for which he has been trained and instructed. May
be assigned to other duties as required to assure safe and reliable gas supply
throughout the system. This position is a “shift” employee.


7689 *APPRENTICE, PLANT MECHANIC

 
An employee who is engaged in performing work as an assistant to, or under the
direction of a Plant Mechanic or Mechanic/Machinist or Mechanic/Welder while
training for Plant Mechanic. In order to gain experience for advancement, he may
be required to work alone or under general supervision on jobs for which he has
been trained and instructed. His education and general qualifications must be
such that he is considered capable of attaining Journeyman status.



7632 *APPRENTICE, TECHNICIAN, ELECTRICAL, PLANT

 
An employee who is engaged in performing work as an assistant to, or under the
general supervision of a Journeyman Plant Electrical Technician. In order to
gain experience for advancement, he may be required to work alone or under
direct supervision on jobs for which he has been trained and instructed. His
education and general qualification must be such that he is considered capable
of attaining Journeyman status.



7690 *APPRENTICE, TECHNICIAN, LAB

 
An employee who is engaged in performing work as an assistant to or under the
same general direction of a Laboratory Technician while training for a
Journeyman. In order to gain experience for advancement, he may be required to
work alone or under direct supervision on jobs for which he has been trained or
instructed. The employee's educational and general qualifications must be such
that he is considered capable of attaining Journeyman status.



7673
*APPRENTICE, TECHNICIAN, METER

 
An employee who is engaged in performing work as an assistant to or under the
general direction of employees in higher rated classifications, within the
Electric Metering Department, while training for Technician, Meter I. In order
to gain experience for advancement, he/she will be required to work alone or
under direct supervision on jobs for which he/she has been trained and
instructed. The employee's educational and general qualifications must be such
that he is considered capable of attaining Technician I status. Applicants will
be expected to prove possession of these qualifications by successfully passing
a test with a score of 75% or better.



8051
*CHIEF, CREW

Directs the work and activities of the Survey Crew in the performance of
measurements upon the land of features and fixtures of Company-owned land and
land rights, construction layout and staking of improvements and facilities, and
other survey related activities in support of Company objectives. Maintains and
operates all survey and survey related equipment. Checks plans for accuracy,
performs research, calculations and other field checks to insure correctness,
maintains data collector files, and oversees survey crew to make sure correct
survey procedures and safety requirements are met. Possesses fundamental
knowledge of land Survey principles and practices and actively pursues
performance excellence. The Crew Chief shall be responsible for the survey
crew’s activities in the performance of their duties. Performs such other duties
in the field or office as may be assigned. Upon obtaining a Professional Land
Surveyor’s license, employee shall automatically progress to Surveyor.


9893 *CLERK

 
An employee not required to have prior experience and generally is a trainee for
more advanced clerical positions. Duties may include but shall not be limited
to, operation of various office machines; collecting, sorting, opening and
receiving mail including pick up from and delivery to the post office; running
errands to outside locations; summarizing checks and cash stubs and performing a
variety of office duties not requiring prolonged periods of training.



9730 CLERK, REMITTANCE PROCESSING, SENIOR

 
An employee who has demonstrated to the satisfaction of the Company, a thorough
knowledge of remittance processing system by training and working in the
remittance processing unit. Will perform a variety of skilled tasks dealing with
the orderly flow of work within the remittance processing unit. Such employees
will be responsible for:




 
1)
The timely and accurate processing of customer payments, preparation of bank
deposits, electronic transmittal of daily customer revenue transactions, and the
submittal of daily reports and records as assigned,

 
2)
Training remittance processing equipment operators and clerical representatives,

 
3)
Review and edit of work processed,

 
4)
Operation of all remittance processing equipment including data management
computer and various office machines, and

 
5)
Other assigned clerical functions as required. Directs the activities of other
departmental personnel as required.




 
Required to be effective when working with the public and responding to customer
requests and inquiries, as well as have other qualifications and qualities
generally accepted as being desirable in a customer services classification.
Required to make independent decisions as necessary to satisfy customer needs
and provide quality customer service.



9590 *CLERK, FIELD

 
An employee assigned to the Electric Department who performs field work such as
reading and computing demand meters, collection of delinquent accounts, electric
cut-ins and cut-outs. May be required to make up blanket work and job orders in
connection with local crew operations. May also be required to perform various
Stores Department duties in the local warehouse, and other miscellaneous duties
as required by the Electric Department Supervisor.




 
Note: It is intended this classification be used only in the areas where Company
may not need the full-time services of certain Bargaining Unit classifications,
and to perform various other semi-skilled duties.



An employee shall possess (within 30 days) and maintain a Commercial Drivers
License (CDL). As of January 1, 2003, incumbents, if capable, will be required
to possess a CDL within 90 days.


9624 *CLERK, PARTS

 
An employee who is familiar with automotive parts & supplies and is qualified to
perform, without direct supervision, and subordinate to the Supervisor in
charge, duties relating to the ordering, receiving, shipping, handling, storing
and disbursing of automotive and equipment related materials and supplies. Shall
be required to take physical inventories, update a perpetual inventory system
and perform related clerical duties as necessary. The employee shall become
familiar with the Department's accounting and data processing procedures and
other applicable rules. May be required to update and operate a data entry
system for parts inventory control. Shall be required to operate Company
vehicles within the scope of foregoing duties. May be required to provide
general direction to any classification assigned him in performing the work
herein defined. May be assigned to perform other work as occasions arise.



9875 *CLERK, PRINT SHOP

 
An employee who may be assigned to perform any and all routine or advanced print
shop functions and any other miscellaneous duties as required. Must be qualified
to operate various types of print shop finishing equipment, such as a hydraulic
paper cutter, high speed folder, book binding machine, automatic collator,
three-hole punch and copying equipment through training or experience. Must be
qualified through training to assist the print shop in the absence of an Offset
Press Operator. Must be able to meet deadlines and produce top quality work, and
be capable of heavy lifting.



8640 *COORDINATOR, FLEET REPAIR/LICENSING

 
An employee who is responsible for entering vehicle repair order data into the
Transportation Management Information System. These functions shall be performed
cost effectively, accurately, and in accordance with departmental and Company
guidelines, policies and procedures. Also responsible for verification of all
labor parts and commercial (outside shop) costs for the fleet by direct computer
input into the Transportation Management System.




 
This position will also be responsible for performing all duties related to
licensing the fleet, both in Nevada and California. This shall include any
special permits that may be required. This entails preparation of the necessary
paperwork, securing the funds, obtaining the license plates, registration,
renewal tags and titles, either personally or by mail, as required. Will be
responsible for the maintenance of all data and documents into the fleet vehicle
files.




 
Requires comprehensive knowledge of overall fleet operations. Possess good
knowledge related to automotive maintenance terminology, practices, parts, and
licensing. Ability to communicate effectively and courteously with Company and
non-Company personnel. Possess experience of direct computer data entry and
comprehensive knowledge of Fleet Services Department shop policies and
procedures.



8944 *DRAFTSMAN

 
An employee who is training for advancement to Senior Draftsman and under
general direction uses computer-aided drafting skills to prepare sketches,
diagrams, single line job drawings, job maps and when required, makes field
checks in connection with such maps. Interprets and maps verbal and written
instructions, rough sketches, and data collected by Engineers, Planners,
Estimators or Surveyors. Consults standard maps of cities, subdivision plats,
railroads and highways in connection with the preparation of new maps for
plotting distribution lines and facilities. Reproduces maps and revises maps as
changes occur and maintains up-to-date distribution maps of Electric and Gas
systems. From data provided, prepares base maps for job drawings. May engage in
the operation and care of printers, plotters, copy machines and miscellaneous
minor maintenance of equipment. May assist in occasional reducing of field
survey notes and field checking. May be required to make mechanical and
architectural drawings. May perform clerical work related to the Drafting
Department. Performs other related duties as may be required by the Supervisor.
The employee must possess an aptitude for the work, a working knowledge of
Computer Aided Drafting (CAD) and mathematics, including geometry. Some
knowledge of utility operation is desirable. May be required to pass an oral or
written examination or performance test covering these qualifications.



8380 *DRAFTSMAN, LAND

 
An employee who, under the supervisor, assembles preliminary information and
does automated drafting, and general mapping work in connection with the
acquisition of Rights-of-Way, composes legal descriptions,, searches County
records, and processes other necessary forms for the granting and procuring of
easements, rights-of-way, highway and railroad crossing permits, government
permits, and other land documents. Plots profiles, makes routine calculations,
and reduces field notes. Training and/or experience, in mapping, drafting and
mathematics will be required. May be required to take an oral or written
examination or performance test covering these qualifications.



8390 *DRAFTSMAN, SENIOR

 
An employee who, under the supervision of the Drafting Supervisor, uses computer
aided drafting skills to prepare sketches, diagrams, single line job drawings,
job maps and when required, makes field checks in connection with such maps.
Interprets and maps verbal and written instructions, rough sketches, and data
collected by Engineers, Planners, Estimators or Surveyors. Consults standard
maps of cities, subdivision plots, railroads, and highways in connection with
the preparation of new maps for plotting distribution lines and facilities.
Reproduces maps and revises maps as changes occur and maintains up-to-date
distribution maps of Electric and Gas systems. From data provided, prepares base
maps for job drawings. May engage in the operation and care of printers,
plotters, copy machines and miscellaneous minor maintenance of equipment. May do
occasional reducing of field survey notes and field checking. May be required to
make mechanical and architectural drawings. May perform clerical work related to
the Drafting Department. Performs other related duties as may be required by the
Supervisor. The employee must possess an aptitude for the work, a working
knowledge of Computer Aided Drafting (CAD) and mathematics, including geometry.
Some knowledge of utility operation is desirable. May be required to pass an
oral or written examination or performance test covering these qualifications.



8770 *DRIVER, TRANSPORT

 
An employee who drives truck transporting supplies and equipment; loads and
unloads trucks; may act as Field Clerk, taking care of timesheets and material
records; responsible for keeping tools in good order; assists crews with work.
Will be selected on the basis of qualifications, experience and performance to
operate a fifth-wheel tractor with 2 or 3 axles which tows a trailer or
semi-trailer.



6385 *DRIVER, TRANSPORT, HEAVY

 
An employee who drives truck transporting men, supplies and equipment, often in
remote areas and without direct supervision; loads and unloads trucks; operates
fixed and attached equipment; may act as Field Clerk, taking care of time cards
and material records; responsible for keeping tools in good order; assists crews
with work; must be familiar with loading and tie-down procedures, permits,
routes, clearances. Will be selected on the basis of qualifications, experience
and performance to operate a fifth-wheel tractor with 2 or 3 axles which tows a
semi-trailer or trailer or multiple trailers for standard loads or special
permit loads which may be loaded with a variety of cargoes of supplies or
equipment. Must be qualified to load and unload power-operated construction
equipment.



8970 *DRIVER, TRUCK

 
An employee who drives truck transporting men, supplies and equipment; loads and
unloads truck; operates fixed and attached equipment; may act as Field Clerk
taking care of time cards and material records; responsible for keeping tools in
good order; assists crews with work; may not tow trailers rated at 6,000 pounds
gross vehicle weight or more. May not operate truck having more than two (2)
axles.



8845 *DRIVER, TRUCK, HEAVY

 
An employee who drives truck transporting men, supplies and equipment; loads and
unloads truck; operates fixed and attached equipment; may act as Field Clerk
taking care of time cards and material records; responsible for keeping tools in
good order; assists crews with work; must be familiar with loading and tie-down
procedures. Will be selected on basis of qualifications, experience and
performance to operate a truck with three (3) or more axles such as a dump
truck, winch truck, boom truck, flat rack, or a similar truck or a two (2) axle
truck towing a trailer rated at 6,000 pounds gross vehicle weight or more.



7340 *ELECTRICIAN

 
An employee who is qualified by training and knowledge to construct, erect, and
maintain substations. Must be qualified by training and knowledge to install,
maintain, test, and repair substation, generating station and distribution
equipment including but not limited to transformers, regulators, tap changing
devices, circuit breakers, switchboards, generators, and other rotary equipment.
Must be qualified to perform switching. Must be able to lay out, assemble,
install, test, and maintain electrical fixtures, apparatus and wiring. When
under direct supervision may be required to perform work on protective relaying,
communications equipment, Supervisory control and related equipment. Must have
successfully completed the Electrician Apprentice training program or
equivalent.



7338 *ELECTRICIAN, FACILITIES
An employee who is a journeyman Electrician and is engaged in building
maintenance testing, repairing, maintaining and installing all types of
electrical equipment in Company buildings. Must be licensed by city and state
agencies as journeyman electrician. Must have extensive knowledge of versa-trak
systems, Uninterruptible Power Supply (UPS) systems, building management
systems, lighting systems, fire alarm and security systems. Will be required to
inspect work of contract electricians. Must have extensive knowledge of
commercial building electrical systems. Will be required to instruct or advise
operating personnel on problems relating to electrical equipment. Must have a
thorough knowledge with the Company’s electrical and mechanical tagging and
safety rules and be able to render first aid. Will be required to drive company
vehicles.


7310 *ELECTRICIAN, MAINTENANCE

 
An employee who is a Journeyman and is engaged in testing, repairing,
maintaining and installing all types of electric equipment in generating
stations. May be required to do plant and plant substation switching. May be
required to do incidental welding, such as tack hangers and test welding
machines after repair, etc. Must be qualified to operate station crane. His
background of apprenticeship and experience must be such as to qualify him to
perform these duties with skill and efficiency. He may also be required to
instruct or advise operating personnel on problems pertaining to electrical
equipment. He must be thoroughly familiar with Company's electrical and
mechanical tagging and safety rules and be able to render first aid. May at
times be required to drive light and heavy vehicles.



7325 *ELECTRICIAN, PLANT

 
An employee who is a Journeyman and is engaged in testing, repairing,
maintaining and installing all types of electric equipment in generating
stations. May be required to do plant and plant substation switching. May be
required to do incidental welding, such as tack hangers and test welding
machines after repair, etc. His background of apprenticeship and experience must
be such as to qualify him to perform these duties with skill and efficiency. He
may also be required to instruct or advise operating personnel on problems
pertaining to electrical equipment. He must be thoroughly familiar with
Company's electrical and mechanical tagging and safety rules and be able to
render first aid.



7345 *ELECTRICIAN, UNDERGROUND

 
An employee who is a Journeyman qualified by training and knowledge of
underground circuits, substations and apparatus to test, maintain and install
duct line, cable, conduits, risers, Company-owned customer outdoor lighting
equipment, circuit breakers, transformers and associated equipment. Must be able
to climb and perform Lineman's work such as making underground connections on
customer services and substation feeder installations. Is required to drive
truck and operate the fixed and attached equipment. May be required to keep time
cards and material records.



7615 *FABRICATOR/WELDER

 
An employee engaged in making and repairing parts of equipment and tools. The
forge and trip hammer are used for sharpening and tempering of tools. Must read
and interpret drawings and layouts that are given as guides for the desired end
product. Performs basic metal working such as sheet metal layout, threading
bolts and pipe, cutting and fitting of large pipes and culverts, layout and
fitting of all types of structural shapes. Must be knowledgeable in the use of
electric welding and cutting, including metal inert gas (MIG), heliarc (TIG)
welding, hard surfacing, and all aspects of acetylene welding including cutting
and brazing.



7543 *FABRICATOR/WELDER, CERTIFIED

 
A Journeyman employee engaged primarily in the repair and maintenance of light
and heavy equipment. Performs basic metal working such as sheet metal layout and
forming, threading of bolts and pipe, cutting and fitting of large pipes and
culverts, layout and fitting of all types of structural shapes. Performs
specialty work that is not available from outside suppliers, such as,
construction of trailers, meter manifolds, and associated piping, meter sets,
access gates, platforms, valve tools/keys, rebar fabrication, and special
engineering designs. Performs welding on man-related equipment such as manlifts
and derricks. Fabricates, repairs, sharpens, and tempers tools and equipment
using a forge, anvil and trip hammer.




 
Field work performed includes substation modification and erection, aluminum
buss bar welding, hydro power penstocks, gates and component fabrication, aerial
welding and repair. Emergency repair of gas and electrical systems, as well as
vehicle and equipment repair may also be required.




 
Must be able to read and interpret drawings and layouts that are given as
guidelines for the desired end product, as well as listening to a verbal
description of a desired product or problem and come up with an acceptable
solution. Must have a working knowledge of math to perform layouts as well as
being informed as to the types of materials available from suppliers to do the
various jobs. Must be knowledgeable in the use of electric welding and cutting,
including metal inert gas (MIG), heliarc (TIG) welding, hard surfacing, and all
aspects of acetylene welding including cutting, brazing, and silver soldering.
Must also have a working knowledge of plumbing, both pressure and non-pressure
systems.




 
Requires certification in ASME Schedule 40, 6-inch pipe in the 6G (45°angle)
position, and structural ASME1 plate using E7018 weld rod in the vertical and
overhead position.



8620 *FACILITIES LOCATOR

 
An employee who has had at least one (1) year's experience as either an
Apprentice Lineman, Apprentice Fitter, or equivalent experience. The employee's
educational and general qualifications must be such that he is considered
capable of attaining knowledge of gas, or electrical facilities and capable of
learning the application of pipe and cable locator equipment to locate these
facilities. When it is necessary to connect to live electrical circuits with
locating equipment or to enter vaults, containing live circuits, only an
employee with one (1) year's experience as Apprentice Lineman or equivalent
experience will be qualified to do so. May be required to investigate and report
on damage to Company facilities. Must be able to write legibly and maintain a
neat, clean appearance and must be qualified to work with the public.



8625
*FACILITIES LOCATOR, SENIOR

 
Must have a minimum of five (5) years as a Facilities Locator. The employee
shall have a comprehensive understanding and the ability to locate both electric
and gas utilities. Must be able to demonstrate educational and general knowledge
of gas and electrical facilities. Must have past knowledge/experience in the
application of pipe and cable locator equipment. Required to make independent
decisions as necessary to satisfy customers’ needs and provide on-the-job
training. Shall work with contract locating personnel on a daily basis and
educate them as necessary on Company specific and peculiar gas and electric
systems, installations and facilities. Will answer questions, perform quality
control locating of and with contract locating personnel, and perform problem
locates when required. Employee must have completed visual inspection permit
training. Will be required and trained, to visually look into vaults,
transformers, boxes or any other appurtenances, necessary to physically see
where electric and gas facilities are present. May be required to assist Company
Claims personnel with investigations of damage to Company facilities. Must be
able t write legibly and maintain a neat, clean appearance and must be qualified
to work with the public.



7620 *FITTER

 
An employee who is a Journeyman and is qualified by training and knowledge to
install and repair gas services, mains and appurtenances, locate and repair
leaks, do miscellaneous pipe fitting and operate equipment such as earth boring
machines, line stopping and tapping machines, pipe locators, gas leakage
detection equipment, holiday detectors, and compressors. Understands the use of
tools in connection with pipe work and the installation of all types of pipe.
May be required to prepare ground for installation of mains and services and
restore ground to required condition. May be assigned to other work as the
occasion arises, including the installation of meters and regulators; may be
required to relight gas appliances during seasonal relighting program or in
times of emergency. May be required to complete job related clerical work and
assist in training.



7460 *FITTER/WELDER

 
An employee who is a Journeyman and is qualified by training and knowledge to
install and repair gas services, mains and appurtenances, locate and repair
leaks, do miscellaneous pipe fitting and operate equipment such as earth boring
machines, line stopping and tapping machines, pipe locators, gas leakage
detection equipment, holiday detectors, and compressors. Does gas and electric
welding and is required to be certified by testing in accordance with the
Department of Transportation regulations and repair work on gas lines and their
accessories. Will be required to prepare ground for the installation of mains
and services and restore ground to required condition. May be assigned to other
work as the occasion arises, including the installation of meters and regulators
and may be required to relight gas appliances during seasonal relighting program
or in times of emergency. May be required to complete job related clerical work
and assist in training.



6022 *FOREMAN, COMMUNICATION SYSTEMS, WORKING

 
An employee, who possesses the necessary knowledge and skills through experience
and training to work and direct the activities of Telecommunications Technicians
and other personnel assigned to the Telecommunications Department. The employee
must be capable of directing personnel and planning work in a safe and efficient
manner. Coordination of work with other departments including: ESCC, SCAT, ITT
and others is a primary responsibility of this position. This position will be
required to keep time for the personnel assigned to the group supervised by this
position; this will include responsibility for scheduling normal and overtime
work. The person in these positions must be qualified by training and knowledge
to install, maintain, repair, adjust or program various types of
telecommunication voice and data transmission equipment. Must have a thorough
knowledge of the SCADA system and be capable of performing maintenance and
repair on that equipment or any peripheral equipment associated with the system.
Other equipment skills may include, but not limited to, the EMS computer various
SCADA RTU’s, UPS, digital and analog microwave radios, fiber optic SONET
multiplexers, digital T1 multiplexers, digital cross connect switches, automatic
telephone PBX, key systems and telephones, electric and gas system telemetering
equipment, transfer trip equip, power line carrier RF equip, trunked radio
system, spread spectrum and two-way radios, and other telecommunications and
electronic work as may be required. The employee may be required to assist
Telecommunications Engineers with system circuit design and project planning.
The employee must have a working knowledge of laptop computers. The employee may
be required to assist in the training of department personnel.




 
Prerequisites:

 
a) Must have completed a minimum of two (2) years as a Communication Systems
Technician.



6281 *FOREMAN, CONSTRUCTION, WORKING, HEAVY

 
An employee who is qualified to work with, direct, and coordinate the daily
activities of a crew engaged in heavy construction, maintenance, and/or repair
of all civil/structural portions of utility facilities. Must be thoroughly
qualified by training, knowledge, and experience as to the proper methods and
procedures required to perform tasks typically classified as carpentry, masonry,
concrete work, ironwork, sitework, and earthwork, in a safe and efficient
manner. May be required to direct and coordinate activities of Laborers,
Apprentice Construction Repairmen, Construction Repairmen, Powdermen,
Construction Inspectors, Truck Drivers, Transport Drivers, and Equipment
Operators, although crew size will not be limited in number or by
classification. Must have a comprehensive working knowledge of mathematics,
basic surveying techniques, construction materials, methods, and equipment, and
the use of hand and power tools. Must be able to interpret drawings, prints,
sketches, specifications, and other written documents. Must have effective oral
and written communication skills. Will be required to prepare proper notes,
records, and other documentation as required for all daily job activities. Must
be a Journeyman Construction Repairman with not less than two (2) years'
experience as such or equivalent.



6394 *FOREMAN, CONSTRUCTION, WORKING, LIGHT

 
An employee who is qualified to work with, direct, and coordinate the daily
activities of a crew engaged in light construction, maintenance, and/or repair
of all civil portions of utility facilities. Must be thoroughly qualified by
training, knowledge, and experience as to the proper methods and procedures
required to perform tasks, typically routine in nature, classified as carpentry,
masonry, concrete work, and earthwork, in a safe and efficient manner. May be
required to direct and coordinate activities of Laborers, Apprentice
Construction Repairmen, Construction Repairmen, Construction Inspectors, Truck
Drivers, Transport Drivers, and Equipment Operators, although crew size will not
be limited in number or by classification. Must have a comprehensive working
knowledge of mathematics, basic surveying techniques, construction materials,
methods, and equipment, and the use of hand and power tools. Must be able to
interpret drawings, prints, sketches, specifications, and other written
documentation. Must have effective oral and written communication skills. Will
be required to prepare proper notes, records, and other documentation as
required for all daily job activities. Must be a Journeyman Construction
Repairman with not less than one (1) year's experience as such or equivalent.



6031 *FOREMAN, CONTROL, WORKING

 
An employee engaged in the installation, maintenance, repair and adjustment of
substation equipment including transformers, regulators, circuit breakers,
switches, relaying, power line carrier, substation metering, telemetering and
other work as required. Must be capable of directing men and planning work. Must
be qualified to perform switching. Must have at least two (2) years' experience
as a Substation Technician. Must be proficient in using a personal computer.



6825
*FOREMAN, CUSTOMER SERVICE REPRESENTATIVE, WORKING

 
An employee who is directly in charge of and directs a crew of Customer Services
Representatives in the day-to-day operations of the Phone Center, Customer
Lobby, Customer Billing, Customer Systems Controls, Credit and Collections,
Service Center and/or District Office operations. Will also be in charge of and
direct the work of meter reader/collectors. Will be responsible for scheduling,
logging attendance, maintaining daily work schedules, time sheets and monitoring
Customer Services Representatives and Meter Readers/Collectors to assure quality
in their transactions with customers. Also prepare their performance appraisals
and be thoroughly familiar with the work procedures and methods for the area of
work assigned and skilled in all areas of the Customer Service Representative
position. They may be required to assist representatives in on-the-job training
and answer questions as they arise. They will also handle those customers who
wish to have their questions or complaints answered on a higher level. Required
to make independent decisions as necessary to satisfy customer needs. Also
required to perform tasks as delegated by their Supervisor. Must have
successfully performed as a Customer Service Representative for at least three
(3) years.



6820 *FOREMAN, SUPPORT SERVICES, WORKING

 
An employee who, under general supervision, is directly in charge of and when
needed performs the day-to-day operations of the internal and external mail
distribution services, information and record management, copy center, and the
corporate switchboard. Will be responsible for scheduling, logging attendance,
training, preparing reports and maintaining daily work schedules. May be
required to complete other job related clerical duties.




 
Must be able to communicate effectively and possess skills to make independent
decisions. Must be thoroughly familiar with work procedures and skilled in all
areas of operations.



6277 *FOREMAN, GAS PRESSURE SYSTEM, WORKING

 
An employee who is engaged in the operation and maintenance of Gas System
Pressure facilities and equipment who possesses the necessary knowledge and
skill through experience and training to work with and direct the activities of
Gas System Pressure employees.




 
Must be familiar with equipment, instruments, and procedures used in pressure
regulation, custody transfer measurement, forecasting daily gas system
requirements, gas analysis, gas odorization, and the gas leak survey program.
Must be capable of directing personnel and planning work. Must have two (2)
years' experience as Gas Pressure Operator or equivalent. Must be familiar with
federal and state regulations and recordkeeping requirements as related to the
safe and reliable distribution of gas within the system. Will be required to
assist in training personnel in all phases of Gas System Pressure activities.
Must be capable of testing and calibrating various instruments used in Gas
System Pressure operation. Will be subject to on-call assignments as required
and may be required to carry a pager or other type of remote notification
system.



6275 *FOREMAN, GAS, METER SHOP, WORKING

 
An employee working with and directing the activity of Gas Meter Shop employees.
May be required to field test gas meters, water meters and devices. Must be
capable of directing men and planning work. Must have a total of two (2) years
as Gas Meterman or equivalent knowledge.



6025 *FOREMAN, GAS, WELDING, WORKING

 
To be filled on a upgrade basis, only, when an employee who is incumbent in the
classification of Foreman, Electric, Gas, Construction, Working, is required to
do qualified gas and electric welding on gas lines and their accessories.



6004
*FOREMAN, GENERAL, CONTROL, WORKING

 
An employee who, under general supervision will:

-  
direct operations and coordinate all aspects of installation, maintenance,
repair and adjustment of substation equipment. Will aid in the design of
facilities and also participate in the planning stages of such projects.

-  
be the first point of contact in the absence of or under the direction of a
supervisor,

-  
direct the work of other foreman and their crews (foreman over foreman),

-  
assume other duties as deemed appropriate by management except for the
following:

1.  
time sheet approval

2.  
vacation approval

3.  
completing performance appraisals (may give input)

4.  
approving meal tickets and credit card receipts

5.  
approving accounts payable items

An employee must have been a journeyman in their occupation for a minimum of six
(6) years or a foreman equivalent for at least two (2) years. Will be required
to communicate effectively and contribute to a positive team environment to
provide quality service to both external and internal customers.


NOTE: This is NOT an upgrade only position. Please refer to the Foreman,
General, Working (Upgrade Only) for upgrades.
(Per Settlement Agreement dated 9/27/01 and Letter of Agreement dated 3/21/02)


6042
*FOREMAN, GENERAL, HEAVY, WORKING (GAS)

 
An employee who, under general supervision will:

-  
direct operations and coordinate all aspects of installation, maintenance,
repair and adjustment of gas facilities. Will aid in the design of facilities
and also participate in the planning stages of such projects.

-  
be the first point of contact in the absence of or under the direction of a
supervisor,

-  
direct the work of other foreman and their crews (foreman over foreman),

-  
assume other duties as deemed appropriate by management except for the
following:

1.  
time sheet approval

2.  
vacation approval

3.  
completing performance appraisals (may give input)

4.  
approving meal tickets and credit card receipts

5.  
approving accounts payable items

An employee must have been a journeyman in their occupation for a minimum of six
(6) years or a foreman equivalent for at least two (2) years. Will be required
to communicate effectively and contribute to a positive team environment to
provide quality service to both external and internal customers.


NOTE: This is NOT an upgrade only position. Please refer to the Foreman,
General, Working (Upgrade Only) for upgrades.
(Per Settlement Agreement dated 9/27/01 and Letter of Agreement dated 3/21/02)


6013
*FOREMAN, GENERAL, LINE, WORKING

 
An employee who, under general supervision will:

-  
direct operations and coordinate all aspects of overhead and underground
transmission and distribution line work and all aspects of construction,
maintenance and repair of company facilities. Will aid in the design of
facilities and also participate in the planning stages of such projects.

-  
be the first point of contact in the absence of or under the direction of a
supervisor,

-  
direct the work of other foreman and their crews (foreman over foreman),

-  
assume other duties as deemed appropriate by management except for the
following:

1. time sheet approval
2. vacation approval
3. completing performance appraisals (may give input)
4. approving meal tickets and credit card receipts
5. approving accounts payable items
An employee must have been a journeyman in their occupation for a minimum of six
(6) years or a foreman equivalent for at least two (2) years. Will be required
to communicate effectively and contribute to a positive team environment to
provide quality service to both external and internal customers.


NOTE: This is NOT an upgrade only position. Please refer to the Foreman,
General, Working (Upgrade Only) for upgrades.
(Per Settlement Agreement dated 9/27/01 and Letter of Agreement dated 3/21/02)


®  *FOREMAN, GENERAL, WORKING (UPGRADE ONLY)

 
An employee assigned on an upgrade basis only at the Company’s discretion, to
assume a leadership role under any combination of the following circumstances:

_ on special projects when required to direct crew operations and coordinate all
aspects of construction, maintenance and repair of company facilities. Will aid
in the design of facilities and also participate in the planning stages of such
projects,
_ replace a supervisor who will be absent from their duties for an extended time
period,
_ when directing the work of other foremen and their crews (foreman over
foreman),
_ other circumstances as deemed appropriate by management.
An employee assigned to this upgrade must have been a journeyman in their
occupation for a minimum of six (6) years or a foreman or equivalent for at
least two years. Will be required to communicate effectively and contribute to a
positive team environment to provide quality service to both external and
internal customers.


® See Wage Table for appropriate job class upgrade number.


6283 *FOREMAN, HEAVY, EQUIPMENT, WORKING

 
An employee who possesses the necessary knowledge and skill through experience
and training to work with and direct the activities of equipment operators,
heavy equipment operators, heavy truck drivers and transport drivers engaged in
heavy construction, maintenance or replacement of facilities. Must have
demonstrated satisfactory performance as a Senior Equipment Operator for at
least one (1) year or have equivalent experience. May be required to assist in
training. Must be familiar with all Company and governmental agency policies,
procedures and requirements relative to operating, maintaining, licensing and/or
permitting of heavy equipment. Must be able to interpret plans, sketches,
specifications and written instructions. Will be required to keep time for
himself, as well as for those under his supervision. Will be required to keep
proper notes and records associated with daily activities, equipment maintenance
schedules, safety inspections, and operator training schedules. Must be able to
write with clarity in a neat and legible fashion.



6041 *FOREMAN, LAB, WORKING

 
An employee who, under general supervision, is directly in charge of and
supervises all aspects of power station water treatment and the operation of
water and fuel laboratories. Must be capable of analyzing data from analyses and
recommending proper courses of action. Will train operators and technicians in
chemical analyses and operation of water treatment equipment as required. He
must have not less than two (2) years of prior experience as a laboratory
technician or chemist and completed formal courses in general chemistry,
qualitative analysis, quantitative analysis, organic chemistry or
Company-approved equivalents.



6051 *FOREMAN, LINE, WORKING

 
An employee engaged in performing all classes of overhead and underground
transmission and distribution line work and construction, erection and
maintenance of substations,** having full charge of and directing entire crew.
Must be a Journeyman Lineman with not less than two (2) years of experience as
such.*** Must be qualified to perform switching. Is required to drive line truck
and operate the fixed and attached equipment. Will keep time cards and material
records.



**
See Letter of Understanding dated July 13, 1967, as amended by Supplementary
Agreement dated May 10, 1973.

***
See Supplementary Agreement dated May 10, 1973, concerning qualification of
Underground Electricians for advancement within the Electric Overhead Line of
Progression.



6375 *FOREMAN, MACHINIST, WORKING

 
An employee engaged in performing all classes of Machinist's work, having full
charge of and directing an entire crew. Must be a Journeyman Machinist and/or
Fabricator/Welder with not less than two (2) years' experience as such or its
equivalent. Is responsible for scheduling of the shop work, has a working
knowledge of the

 
computer controlled work order and procurement system, inspects completed work
to maintain quality and reviews jobs as they come in to make sure material
and/or equipment is available so the work is performed efficiently.



6061 *FOREMAN, MAINTENANCE, WORKING

 
An employee who, under general supervision, is engaged in performing all classes
of maintenance work, having full charge of and directing entire crew. Must be a
Plant Mechanic and/or Journeyman Mechanic/Machinist and/or Mechanic/Welder, with
not less than two (2) years' experience as such or its equivalent.



6071 *FOREMAN, MECHANIC, DIESEL/TURBINE, WORKING

 
An employee who, under general supervision, is engaged in performing all types
of diesel and turbine maintenance having full charge of and directing entire
crew. Must be a Journeyman Diesel Mechanic or Maintenance Electrician with at
least two (2) years' experience as such or its equivalent.



6813 *FOREMAN, METER READER, WORKING-RENO

 
An employee who is in charge of and directs the work of meter reader/collectors
in day-to-day operations. Is required to effectively contribute to positive
working relationships and job performance of the employees under his direction
and provide and encourage quality customer service. Is required to communicate
effectively with employees and customers both orally and in writing. Is
responsible for scheduling, logging attendance, maintaining daily work
schedules, monitoring work quality, evaluating performance, and performing other
duties as assigned. Must be thoroughly familiar with all work procedures,
related equipment operation and is required to assist other department personnel
as required. Will provide training to new employees and be responsible for
temporary employees assigned to gas/water demand studies. Will be required to
make independent decisions as necessary to satisfy customer needs and ensure
employee safety. Is required to perform tasks as delegated by management.



6290 *FOREMAN, SCRUBBER, SHIFT, WORKING

 
An employee who, under general supervision, is in charge of and operates the
scrubber and other related equipment. He shall direct and train subordinates and
may be required to make temporary repairs of equipment in an emergency. Must be
thoroughly familiar with the Company's plant tagging and safety rules and be
qualified to issue clearances and perform switching within the scrubber. May be
required to perform other related duties as required and be qualified to render
first aid.



6815
*FOREMAN, SERVICE UTILITYMAN, WORKING

An employee who possesses the knowledge and skill through experience and
training to work with and direct the activities of the Service Utilityman that
perform electric cut-ins and make electric and gas cut-outs. Must have performed
satisfactory field credit work for at least two (2) years or have equivalent
experience before consideration will be given to promotion for this
classification. Must be skilled in the craft for which he works and possess
sufficient knowledge of all tools and equipment that will be used under his
guidance. Must be thoroughly familiar with the work procedures and methods for
the area of responsibility assigned. Must be capable of writing with clarity in
a neat and legible fashion. Must be thoroughly familiar with Company Safety
Rules. Is responsible for scheduling, logging attendance, maintaining daily work
schedules, monitoring work quality, and performing other duties as assigned.
Will be required to make independent decisions.
 
6091 *FOREMAN, SHIFT, WORKING

 
An employee who, under general supervision, is directly in charge of and
responsible for the operation of the plant during his shift. He shall direct,
perform, or assist in the performance of all duties related to the light-off and
securing of boilers, the start and securing of turbines, generators, and
auxiliaries, perform and direct switching, handle communications, tend
equipment, keep records, make temporary repairs of equipment in emergency, and
other related work as required. He shall relieve in subordinate capacities when
required and direct the work of others assisting him, including the training of
plant personnel. He shall be thoroughly familiar with Company's dispatching and
clearance rules, electrical and mechanical tagging and safety rules, and be
qualified to render first aid.



6082 *FOREMAN, TECHNICIAN, METER, WORKING

 
An employee who is a journeyman engaged in installing, servicing, testing,
repairing meters, electrical equipment and devices and having charge of crew
assigned to him/her and in general engaged in work associated with metering.
Must be capable of directing the work of others and planning work. Must have a
minimum of two (2) years' experience as Technician, Meter II or equivalent.



6101 *FOREMAN, TECHNICAL, WORKING

 
An employee who, under general supervision, is engaged in performing all types
of electrical and instrumentation work, having full charge and directing an
entire crew. Must be an Instrument Technician or a Plant Electrical Technician
with no less than two (2) years' experience in a power plant as a Journeyman or
its equivalent.



6053 *FOREMAN, TRANSMISSION LINE, WORKING (TRAVELING)

 
An employee engaged in performing all classes of overhead and underground
transmission line work on energized circuits of 110KV or greater. Also performs
construction, erection and maintenance of transmission lines and associated
structures having full charge of and directing entire crew. Must be qualified to
perform switching. Must have served as a Transmission Lineman for at least two
(2) years. Is required to drive line truck and operate the fixed and attached
equipment. Will keep time cards and material records. May be required to spend a
significant amount of time on out-of-town projects.



6054 *FOREMAN, UNDERGROUND ELECTRIC, WORKING

 
An employee engaged in performing all classes of underground distribution line
work, having full charge of and directing entire crew. Must be a Journeyman
Electrician Underground with not less than two (2) years' experience as such. Is
required to drive truck and operate the fixed and attached equipment. Will keep
time cards and material records.



6020
*FOREMAN, UTILITY FLEET, WORKING

 
An employee who is directly in charge of and leads all aspects of utility fleet
maintenance and repair operations during his shift. Coordinates vehicle and
equipment availability and scheduling for repairs and maintenance with internal
customers. Prioritizes and coordinates the daily work assignments for Utility
Fleet Mechanics, Garagemen, and other subordinate department personnel. Ensure
safe and efficient work practices on each job as it is being performed.
Identifies repairs or maintenance to be assigned to outside service providers
and arranges for such work to be performed promptly and cost effectively. Tracks
and communicates progress and completion of each job with internal customers and
Fleet Department staff. Is required to effectively contribute to positive
working relationships and job performance of the employees under his direction
and to provide and encourage quality customer service. Must be a journeyman
Utility Fleet Mechanic with three (3) years experience as such. Must possess and
maintain a valid Commercial Driver’s License (CDL) and all applicable
endorsements.

6450 *FOREMAN, UTILITY MATERIALS, WORKING

 
An employee who is qualified to perform, without direct supervision, and engaged
in performing subordinate to the Supervisor in charge, both Supervisory and
routine duties in the Reno area Stores Department facilities relating to the
ordering, receiving, shipping, handling, storing, disbursing and salvaging of
materials and supplies and the taking of physical inventories. Must have at
least two (2) years' experience as a Utility Materials Specialist and/or
Storekeeper, including a minimum of two (2) years of Stores Department
experience involving such processing of materials and supplies other than those
normally stocked within the districts. The employee shall be familiar with
Company's Stores and Accounting procedures and other applicable rules. May be
required to perform all related clerical duties.



6280 *FOREMAN, WORKING, HEAVY (GAS )

 
An employee who possesses the necessary knowledge and skill through experience
and training to work with and direct the activities of a crew engaged in heavy
construction, maintenance or replacement of facilities. Must have demonstrated
satisfactory performance as a light Foreman for at least one (1) year or possess
two (2) years as a journeyman Fitter/Fitter Welder or equivalent experience
before consideration will be given for promotion to this classification. Crew
size will not be limited in number or skilled classifications under direction by
this classification. Must be skilled in the crafts in which he works and possess
sufficient knowledge of all tools and equipment which he may have occasion to
use or to be used under his direction and guidance. He must be able to interpret
plans, sketches, specifications, and written instructions. Must be thoroughly
familiar with the work procedures and methods for the area of responsibility
assigned. Must possess sufficient familiarity with symbols and dimensions as
related to plans. Will be required to keep time for himself, as well as the crew
under his supervision and prepare proper notes and records, as well as other
clerical work associated with his job and crew. Must be capable of writing with
clarity in a neat and legible fashion.



6284 *FOREMAN, WORKING, HEAVY (BUILDING AND GROUNDS)

 
An employee who possesses the necessary knowledge and skill through experience
and training to work with and direct the activities of a crew engaged in heavy
construction, maintenance or replacement of facilities. Must have demonstrated
satisfactory performance as a light Foreman for at least one (1) year or have
equivalent experience before consideration will be given for promotion to this
classification. Crew size will not be limited in number or skilled
classifications under direction by this classification. Must be skilled in the
crafts in which he works and possess sufficient knowledge of all tools and
equipment which he may have occasion to use or to be used under his direction
and guidance. He must be able to interpret plans, sketches, specifications, and
written instructions. Must be thoroughly familiar with the work procedures and
methods for the area of responsibility assigned. Must possess sufficient
familiarity with symbols and dimensions as related to plans. Will be required to
keep time for himself, as well as the crew under his supervision and prepare
proper notes and records, as well as other clerical work associated with his job
and crew. Must be capable of writing with clarity in a neat and legible fashion.



6395
*FOREMAN , WORKING, LIGHT (GAS)

 
An employee who possesses the necessary knowledge and skill through experience
and training to work with and direct the activities of a crew engaged in light
construction, maintenance or replacement of facilities. Must have completed a
minimum of one (1) year as a journeyman Fitter/Fitter Welder or equivalent. Must
be skilled in the crafts in which he works and possess sufficient knowledge of
all tools and equipment which he may have occasion to use or to be used under
his direction and guidance. He must be able to interpret plans, sketches,
specifications and written instruction. Must be thoroughly familiar with the
work procedures and methods for the area of responsibility assigned. Must
possess sufficient familiarity with symbols and dimensions as related to plans.
Will be required to keep time for himself, as well as the crew under his
supervision and prepare proper notes and records, as well as other clerical work
associated with his job and crew. Must be capable of writing with clarity in a
neat and legible fashion.



6398
*FOREMAN, WORKING, LIGHT (BUILDINGS AND GROUNDS)

 
An employee who possesses the necessary knowledge and skill through experience
and training to work with and direct the activities of semi-skilled personnel
engaged in light construction, maintenance or replacement of facilities. Must be
skilled in the crafts in which he works and possess sufficient knowledge of all
tools and equipment which he may have occasion to use or to be used under his
direction and guidance. He must be able to interpret plans, sketches,
specifications and written instruction. Must be thoroughly familiar with the
work procedures and methods for the area of responsibility assigned. Must
possess sufficient familiarity with symbols and dimensions as related to plans.
Will be required to keep time for himself, as well as the crew under his
supervision and prepare proper notes and records, as well as other clerical work
associated with his job and crew. Must be capable of writing with clarity in a
neat and legible fashion.



6397 *FOREMAN, YARD, WORKING

 
An employee who, under general supervision is directly in charge of and directs
an entire crew in the operation, service, and maintenance of, but not limited to
coal, ash, lime, and other bulk material handling equipment.



8956 *GARAGEMAN

 
An employee, who acts as a helper for a Mechanic or, under indirect supervision,
does all types of automotive service work relating to a utility equipment fleet.
This includes all phases of preventative maintenance (PM) work such as visual
inspections, operational checks, oil and filter changes, equipment lubrication,
fluid level checking and filling coolant system checks and servicing, battery
servicing, and related incidental minor maintenance and repairs (such as fan
belt replacements and adjustments, spark plug, shock absorber, and radiator hose
replacements). Additional service work may include dispensing fuel and oil, tire
repairs, cleaning, washing, and other janitorial work. May pick up and deliver
fleet equipment, parts, and accessories as required. Shall be required to
perform minimal clerical tasks such as completing PM check sheets, repair
orders, parts requests and other related documents.



8709 *GROUNDS MAINTENANCEMAN

 
An employee who is qualified to perform, without direct supervision, all work
associated with grounds and building maintenance, to all Company property as
required, including but not limited to, painting, glazing, carpentry, fence
repair, sprinkler systems, pruning and planting trees and shrubs, mowing lawns,
fertilizing, etc. Must acquire a current certification as pesticide applicator
within six (6) months of the job award, and will be required to operate
equipment and/or Company vehicles. May be required to provide general direction
to any classifications assigned to him in performing work as defined.




9239  
*HELPER

Must have sufficient knowledge and adaptability to understand and carry on
duties as assigned; must be semi-skilled laborer, or equivalent with past
experience as such, capable of handling ordinary tools safely in accordance with
Company safety rules. Assist skilled workman or apprentice or work under their
direction at various classes of work which may be assigned in any location.



9240  
*HELPER (BUILDING & GROUNDS)

 
Must have sufficient knowledge and adaptability to understand and carry on
duties as assigned; must be semi-skilled laborer, or equivalent with past
experience as such, capable of handling ordinary tools safely in accordance with
Company safety rules. Assist skilled workman or apprentice or work under their
direction at various classes of work which may be assigned in any location.



7405 *INSPECTOR, GAS

 
An employee who possesses knowledge and skill as obtained by experience and
training to direct the efforts of contractors doing work for the Company in the
installation of Gas facilities. Must possess in-depth knowledge of material and
construction standards, procedures and specifications and have the capability of
interpreting plans and sketches depicting the required work associated with gas
installations. Must have completed a minimum of one (1) year as a journeyman
Fitter/Fitter Welder/Equipment Operator III or equivalent. Will be required to
keep records as necessary to complete as-built drawings, including materials
installed, as well as the dimensions of the installation. Will be required to
complete main and service cards in a neat and legible fashion as related to the
facilities he inspects. Must be able to use pipe locator, Holiday detector, Gas
Explosive Meter, pressure recorders and other instruments and equipment common
to gas installations.



7410 *INSPECTOR, CONSTRUCTION

 
An employee who has sufficient knowledge of Construction to inspect contractors'
and/or Company work. Will be required to perform such duties as coordinating
work between contractors and Company crews, scheduling and coordinating delivery
of materials, preparing and maintaining construction records and verifying that
work is done in accordance with plans and specifications. Must be familiar with
all phases of substation construction including site work, excavation,
carpentry, concrete work, steel work, fencing, buildings, grounding,
installation of both metallic and non-metallic conduit, and their underground
facilities. Must be able to read and understand drawings and specifications,
have knowledge of surveying, and be able to work with all other departments. May
be assigned to work as a member of a construction crew. Requires two (2) years'
experience as a Repairman or equivalent.



7210 *INSPECTOR, ELECTRIC

 
An employee who has sufficient knowledge of the specifications and installation
of electric overhead and underground lines to check contractors and/or Company
work. Will be required to perform such duties as scheduling and coordinating
work between subdividers and Company crews, providing information on locations
of underground facilities, conducting periodic checks of underground and
overhead installations and doing necessary work to maintain such installations.
Must be qualified to perform switching. Will be required to perform other
related duties as required including the maintenance of records pertaining to
plant construction and operations. Must be qualified to work with the public.
May be assigned to work as a member of a line crew or an underground crew.
Requires a minimum of one (1) year of experience as a Lineman and/or Underground
Electrician.



7200
*INSPECTOR, TRANSMISSION (TRAVELING)

 
An employee who has sufficient knowledge of specifications and installation of
transmission overhead and underground lines to check contractors and/or company
work. Will be required to perform such duties as scheduling and coordinating
work between contractors and company crews, providing information on locations
of underground facilities, conducting periodic checks of underground and
overhead installations and doing necessary work to maintain such installations.
Must be qualified to perform switching. Will be required to perform other
related duties as required including the maintenance of records pertaining to
plant construction and operations. May be assigned to work as a member of a
Transmission Line Crew. Must have at least two years of Transmission Lineman
experience.



7130 *INSPECTOR, SUBSTATION, ELECTRIC

 
An employee who has sufficient knowledge of the specifications, installation and
operation of electric substations to check contractors and/or Company work. Will
be required to perform various duties necessary to properly coordinate and
inspect substation electric equipment installations. Must be qualified to
perform switching. Will be required to perform other related duties including
the preparation and maintenance of records pertaining to substation operation
and maintenance. May be assigned work as a member of a substation construction
or maintenance crew. Requires a minimum of two (2) years' of experience as an
Electrician (control).



8395 *INSTRUMENTMAN

 
An employee engaged in survey work, in the field or office as required, such as
operating with skill and efficiency, all survey instruments normally utilized by
the Company. Assisting surveyors and Engineers preparing calculations,
construction staking, boundary and topographic surveys and other surveying
related tasks. Training and/or experience in mapping, drafting and mathematics
will be required. May be required to pass an oral or written examination or
performance test covering these qualifications.



7050
*INVESTIGATOR, REVENUE PROTECTION

 
Performs assignments relating to tampered, diverted, vandalized and dead
single-phase meters, as reported by appropriate departments and field employees.
Performs field investigations with the appropriate departments using established
procedures. Required to assist appropriate personnel and perform investigations
of intentional diversions, tampers, and vandalized meters as needed. Required to
ensure that all back bills dealing with tampered, diverted, vandalized and dead
meters are processed in a timely fashion. Required to drive a Company vehicle.
Required to become a Certified Utility Theft Investigator with an appropriate
time frame. Required to take photographs and process any and all forms and other
paperwork relating to the investigations. Required to keep current on diversion
techniques. Must be familiar with associated office equipment.



8610
*JANITOR (POWER PROD)

 
An employee who under general supervision has the primary duties of maintaining
assigned areas in a clean and sanitary condition. Janitorial duties will include
but not limited to: cleaning restrooms on a daily basis, washing and waxing
floors, cleaning windows, collecting and disposing of trash, and maintaining
housekeeping supplies. Other assigned duties will include but not limited to:
running errands, gassing vehicles, distributing mail to appropriate locations,
setting up and taking down meeting rooms, and other duties as assigned. When not
specifically assigned to janitorial duties may be assigned duties in other plant
location.




9378  
*LABORER

 
An employee who performs manual work such as digging ditches, digging holes and
clearing rights-of-way and other repetitive unskilled work as required.




9379  
*LABORER (BUILDING & GROUNDS)

 
An employee who performs manual work such as digging ditches, digging holes and
clearing rights-of-way and other repetitive unskilled work as required.



9450 *LABORER, TEMPORARY

 
(Note: A "Laborer, Temporary" is a student hired during vacations and others
hired for a limited period of time for seasonal or emergency work. Employees
under this classification shall only be hired as needed to supplement the
regular work force and shall normally be assigned only such work as falls within
the Laborer definition.)



7330 *LINEMAN, ELECTRIC

 
An employee who is a Journeyman and who performs all classes of overhead and
underground transmission and distribution line work and the construction,
erection and maintenance of substations** when assigned to a crew under the
direction of a Working Foreman or Supervisor of higher grade, and who is
qualified by training and knowledge of underground circuits, substations, and
apparatus to test, maintain, and install duct line, cable, conduits, risers,
Company-owned customer outdoor lighting equipment, circuit breakers,
transformers, and associated equipment, substation equipment and circuits.**
Must be qualified to perform switching.




 
Will make connections to underground circuits and substation feeder
installations as well as making underground connections on customer services.




 
His background of apprenticeship training and experience must be such as to
qualify him to perform these duties with skill and efficiency. He may be
assigned to work with and under general direction of a Troubleman and when so
assigned, the type of work he performs and the method of supervision shall be
governed by the rules with respect to the Troubleman classification. A Lineman
may be assigned temporarily to work apart from a crew either alone or as a
member of a two-man unit without supervision, doing work which shall include:



1. Framing poles.
2. Preassembling material.
3. Patrolling and inspecting pole and tower lines.
4. Testing and inspecting poles.
5. Repairing risers and ground mouldings.
6. Pulling slack in anchor guys.
7. Replacing guy guards.

8.  
Splicing and terminating non-leaded and leaded underground cables.

9.  
Install and splice fiber optic cable and communications.




 
A Lineman may be assigned temporarily to work apart from a crew as a member of a
two-man unit, without supervision, when the second man in such unit is a
one-year Apprentice Lineman or higher, doing work which shall include:



**
See Letter of Understanding dated July 13, 1967, as amended by Supplementary
Agreement dated May 10, 1973.



1. Taking primary distribution voltage readings.

 
2.
Installing Company-owned customer outdoor lighting service equipment and street
fixtures, including making connections on circuits with voltage below 750 volts.

 
3.
Installing all types of customer's services, complete with setting
self-contained meters.




 
Using special design lift equipment, or an aerial bucket, a Lineman may work
apart from a crew as a two-man unit, without supervision, when the second man in
such unit is a one-year Apprentice Lineman or higher, doing work which shall
include:



1. Setting and replacing service poles.

 
2.
Setting street light poles and outdoor lighting service poles not to exceed 40
feet in length.

 
3.
Washing insulators on lines energized up to 60 KV.

 
When it is necessary to climb through live circuits of 750 volts or more, the
other employee in the two-man unit shall be a Journeyman Lineman. Is required to
drive the line truck and operate the fixed and attached equipment. May be
required to keep time cards and material records.



7332 *LINEMAN, TRANSMISSION (TRAVELING)

 
An employee with at least two (2) years' experience as a Lineman who is
qualified by training and on-the-job experience to perform work on energized
circuits of 110KV or greater. Must be qualified to perform switching. His
background and training must qualify him to perform all duties associated with
Lineman work at normal distribution voltages as well as work on 110KV, 230KV,
345KV, or higher transmission line voltages. May be required to spend a
significant amount of time on out-of-town projects.



7580 *MACHINIST/TOOL REPAIR

 
An employee who is qualified to perform precision work with a lathe and milling
machine, who is capable of skillfully and efficiently installing, repairing and
maintaining all types of mechanical equipment and tools. The machinist performs
the machining, gauging and production of parts; also repairs tools, valves,
pumps and compressors; and also does the major maintenance and overhaul of the
CNG facility. Must have a working knowledge of hydraulics. Must be capable of
reading and interpreting sketches and drawings, making setups, and have a good
working knowledge of shop math and properties of materials. Must be qualified to
do all types of welding and brazing using the forge, acetylene and electric
methods.



8690 *MAINTENANCEMAN, STREET LIGHT

 
An employee whose main duties will be, but not limited to, maintaining street
lights and luminaries, installation and removal of company outdoor lighting
equipment and other miscellaneous work on street lights and street light
circuits. Other duties may require the employee to assist a Troubleman in the
performance of their duties, as long as he has been certified through training
and experience. This employee can be utilized as a qualified observer while hot
primary work is in progress and may be requested to relay switching information
as per the qualified person directing the work. These employees must have
completed an I.B.E.W. Apprentice Lineman program at or above the 24-month level.



7350 *MECHANIC, DIESEL/TURBINE

 
An employee who is qualified and regularly engaged in performing all types of
diesel and turbine maintenance, including maintenance of engines, turbo
chargers, oil systems, cooling systems, etc. He shall do mechanical and
electrical repairs, tune-ups and adjustments and incidental welding or brazing
in connection with the above.



7360 *MECHANIC, MACHINIST

 
An employee who has completed a minimum of two (2) years as a Maintenance
Mechanic and is qualified to perform precision work with all machine shop
equipment, read and work from drawings and sketches, read precision instruments
and gauges, make own set-ups and has knowledge of shop math, properties of
materials, and Company's electrical and mechanic tagging and safety rules.




 
Job duties include all types of precision work on machine shop equipment,
mechanical repairs to boilers, turbines, auxiliaries and other rotating
equipment aligning motors and mechanical equipment, truing and balancing,
rotating equipment, incidental welding, brazing and soldering, rigging,
operation of the station crane and work of lower classifications as required.



7496 *MECHANIC, PLANT

 
An employee who has completed his apprenticeship, or equivalent, and is in the
process of acquiring the experience and skills required for advancement to
Mechanic/Machinist or Mechanic Welder. Job duties include the performance of
general machine shop practices such as making parts for mechanical equipment,
turning shafts, turning down commutators, rebabbitting bearings, fitting gears,
etc., truing, aligning and balancing rotating equipment, incidental welding and
brazing, soldering and metalizing, making mechanical repairs to boilers,
turbines, generators, and all related auxiliaries. As a part of his training to
qualify for advancement, may work as an assistant to and under the supervision
of a Mechanic/Machinist and/or Mechanic Welder and/or Maintenance Working
Foreman. The Plant Mechanic will be reclassified to Mechanic Welder when the
following three (3) conditions are satisfied:




 
1.
Has completed the SPPCO 30-month Apprentice Plant Mechanic program or has worked
as a Plant Mechanic at SPPCO for one (1) year. NOTE: The one (1) year Plant
Mechanic requirement may be waived by the Plant Manager.

 
2.
Has passed the certified Welders test as outlined in Plant Mechanic/Welder
classification.

 
3,
The employee has passed the ICS portion of the Apprentice Plant Mechanic
training program.



7600 *MECHANIC, UTILITY FLEET

 
An employee who has completed an accredited Apprentice Mechanic program, or who
has worked for two (2) or more consecutive years as an automotive/heavy
equipment Journeyman Mechanic, and is capable of performing all maintenance,
service, and directly related functions involved with the hands-on maintenance
of a large modern utility-type fleet of vehicles and equipment. The person shall
possess and maintain a Commercial Drivers License (CDL) with air brake and
combination vehicle endorsements and a DOT physical card. At one (1) year, the
employee shall possess and maintain all CDL endorsements and Nevada Emissions
Inspector Certificate(s) as applicable in the employee's responsibility area.
The employee shall, during the first year, become familiar with and following,
under indirect supervision, department, Company, automotive and utility industry
job standards and practices as directed. May be required to assist in related
safety and training functions.




 
Employees are eligible for a $500 bonus incentive for ASE Master Mechanic
certification (one every five years). Additional certification bonuses as
approved by management.



9889 *MESSENGER, OUTSIDE

 
An employee who performs various errands between different divisions of the
Company in the Reno-Sparks area, such as delivering messages, written material,
supplies and equipment. Shall also be required to pick up and deliver mail to
the Post Office. Will be required to do heavy lifting.



7370 *METERMAN

 
An employee who is a journeyman and has served successfully his apprenticeship
or equivalent for a Meterman. Must have the necessary knowledge to install,
test, and repair all electrical instruments, meters and metering equipment and
sufficient working knowledge of electricity to be able by the use of
instruments, to determine power, volt amperes, power factor and reactive
component in an electric circuit.



7605 *METERMAN, GAS

 
An employee who performs all classes of shop work on gas meters and regulators,
including testing, repairing and adjusting. Must be familiar with gas fittings
and system pressures.



9162 *METER READER-COLLECTOR

 
An employee who has satisfactorily progressed through the Meter Reader-Collector
Trainee classification and is required to obtain actual meter readings for any
meter as assigned, including exchanging tapes on magnetic recorders. This
employee must verify the accuracy of meter numbers, meter locations, meter
reading instruction codes, sequence numbers, and must record meter readings on
forms/devices as required. This employee must report damaged or missing meters,
metering equipment, and unusual or abnormal meter and metering equipment
conditions, to supervision. Those employees required to read gas meters, must,
on a regular basis do visual checks of the meters and report to supervision any
conditions, such as atmospheric corrosion, environmentally caused movement,
encroachments, or any other conditions for which they are trained. Must
accurately and legibly complete all Company and departmental documents and forms
related to meter reading. In addition to the performance of routine office
duties and collection of bills, may be required to connect, disconnect, seal and
insulate (OBM) meters. Must maintain a neat and clean appearance. Must be
qualified to meet and talk to customers and provide customers with quality
customer service and be courteous and effective when responding to customer
requests and inquiries as well as have other qualifications generally accepted
as being desirable to work with the public.



7525 *OPERATOR, ASSISTANT CONTROL ROOM

 
An employee who, under direct supervision, will assist the Control Room Operator
in the operation of the Plant during his shift including all duties related to
the light-off and securing of boilers, starting, operating and securing
turbines, generators, and auxiliaries, and make temporary emergency repairs,
keep records, keep his station clean, perform other related work as required.
When not assigned to operations duties, he may be assigned work in accordance
with Section 6.13(b). He shall relieve the Service Utility Operator, and when
qualified, shall relieve the Control Room Operator. He shall be thoroughly
familiar with the Company's mechanical and electrical tagging and safety rules,
and be qualified to render first aid. He may be required to assist in the
training of plant personnel.




 
Once the Assistant Control Room Operator is upgradeable to Control Room
Operator, he shall be placed at the upgradeable rate.




 
Assistant Control Room Operators who have completed 24 months as an Assistant
Control Room Operator and fail to achieve the requirements to be upgradeable to
the Control Room Operator position shall be demoted to the Service Utility
Operator position and that position’s top rate of pay. The Company need not
consider the bid of that employee for an Assistant Control Room Operator
positions for six (6) months.



7510
OPERATOR, ASSISTANT DISTRIBUTION SYSTEMS

 
An employee under the direct guidance of, and who assists, either the
Distribution System Operator or the Transmission System Operator to perform
duties in connection with all electrical lines and apparatus pertaining to power
system operations. Become proficient in the use of all communication equipment,
computer systems, and operation diagrams available in System Control.
Familiarize with both NERC and WECC procedures and standards as well as SPPC
safety and switching procedures and policies. Will be required to pass oral
and/or written examinations and performance tests. After a minimum of two (2)
years, automatic progression to System Distribution Operator will occur upon
successful completion of progression testing.



8740 *OPERATOR, CLARIFIER

 
An employee who has completed U.O. II training and under general supervision,
operates the station sidestream softening clarifiers. The employee secures and
analyzes clarifier, clarifier filter and circulating water samples. Makes the
necessary chemical calculations to adjust the chemical feed rates, flows or
mechanical equipment to assure efficient, economical clarifier operation and
maintenance of circulating water chemistry operating parameters. Must be
familiar with standard lab safety procedures and the Company's safety rules, and
must be able to render first aid. The employee, during his shift, assists with
the operations and service of the cooling tower de-icing when necessary.
Performs tagging of equipment as required.




 
Monitors and maintains log of all pertinent operating data. Assists in the
unloading and storage of all chemicals used in the clarifier or cooling towers
and maintains the chemical burn station in the clarifier building. Is
responsible for the cleanliness of the clarifier area. Will be required to
successfully complete the Center for Occupational Research and Development
Fossil-Fuel Power Plant Technology series chemistry technician course. Will be
required to maintain an OJT card for documentation by the JATC. When not
assigned to operations duties, he/she may be assigned to work in accordance with
Section 6.13(b) and may be required to assist with training of plant personnel.




 
If the employee has completed twenty-four (24) months as a Clarifier Operator
and is a successful bidder to an Apprentice Lab Technician position, the JATC
may place that employee at an appropriate step level (up to one (1) year) based
on the documented formal and OJT training with the approval of the plant manager
with no wage reduction. See Bidding Note #26.



7090 *OPERATOR, CONTROL ROOM

 
An employee, under the supervision of the Shift Team Leader or Shift Foreman,
Working, whose duties include the operation of equipment in the plant, together
with their related controls, particularly the equipment and switch gear which
have their controls in the control room. Is in charge of the control room and
generally assists the Shift Team Leader or Shift Foreman, Working, in the
operation of the plant. Must keep his station clean. Must be familiar with
system operating orders, clearance procedures, and other necessary transactions
with the Power System Dispatcher. When required, he shall relieve subordinates,
and may be required, in an emergency, to relieve the Shift Team Leader of Shift
Foreman, Working, he shall assume their duties, when qualified, on a temporary
basis, i.e., less than one full shift or the time required to call out a
replacement. When not assigned to operations duties, he may be assigned work in
accordance with Section 6.13(b). He shall be qualified to render first aid, and
be thoroughly familiar with the Company's electrical and mechanical tagging and
safety rules. He may be required to assist in the training of plant personnel.



9785 OPERATOR, DATA ENTRY

 
An employee who is a proficient data entry operator. This employee will be
required to pass a data entry operator test to determine his/ her data entry
ability before being considered qualified to be awarded a data entry operator
job, and must have completed eighteen (18) months as a data entry operator
trainee, or the equivalent in data entry experience. Will be required to data
entry punch and type information from source documents into tabulating cards or
other input formats. Information recorded from these source documents may be
interpreted as required. Will be required to operate, but will not be limited to
key-to-disk/tape machines, key punch machines, verifiers, 1050 teleprocessing
units, or other data processing source input equipment that may become
available, or perform duties of a comparable nature as assigned by the data
entry department Supervisor.



9535 OPERATOR, DATA ENTRY, SENIOR

 
An employee who has progressed through the Operator, Data Entry Trainee and
Operator, Data Entry classification or who has completed equal training in a
data entry shop of comparable size and complexity.




 
An employee under the supervision of the Data Entry Supervisor, who performs
such duties as receiving, reviewing and logging all incoming work to insure
completeness and clarity of input documents, resolve any potential problems with
the user, prepare batch tags for work and assign work to the Data Entry
Operators. Perform transfer functions of data from disk to tape for submission
to computer operations, perform cold starts, disk saves and prepare operator
statistic tapes as required, assist Supervisor in preparing new application
formats. Keys information from various source documents. Assist in training Data
Entry Operators. Performs other related clerical duties as required.



9910 OPERATOR, DATA ENTRY, TRAINEE

 
An employee not required to have prior experience as a data entry operator. This
employee must have average typing ability (50-60 words per minute) and will be
required to pass a data entry operator aptitude test before being considered
qualified to be awarded a data entry operator trainee job. In the course of
training may be assigned to any of the duties performed by a data entry
operator. Six (6) months after progressing to the top of the trainee
classification, will automatically be reclassified to the classification of, and
beginning wage rate of data entry operator.



7575 *OPERATOR, DIESEL/TURBINE

 
An employee who, under general supervision, operates and performs routine
operational maintenance of diesel and turbine driven generating equipment and
auxiliaries, during his shift. Routine operational maintenance includes such
functions as replacement of lubricating and fuel oil filters, addition of
lubricating oil and anti-freeze and other minor repairs not requiring the
services of a qualified Journeyman Mechanic. When not on shift, he may assist
Journeyman maintenance personnel. He will keep records, and maintain the plants
where he is assigned to work in a neat and clean manner.




 
He shall be thoroughly familiar with the Company's dispatching and clearance
rules and shall be qualified to perform switching in conjunction with the
operation of diesel and turbine generating facilities. He shall be familiar with
the Company's mechanical and electrical tagging rules and shall be able to
render first aid.



7220
OPERATOR, DISTRIBUTION SYSTEM

 
An employee, under the guidance of the Transmission Operator or the Transmission
and Distribution Supervisor who performs such duties as; the safe switching of
distribution lines, distribution substations, communication of switching
instructions, granting or releasing approved clearances in connection with
electric lines, or apparatus between power supply points, substations, and the
terminus of distribution lines, underground feeders and other related duties as
assigned. Prepares written switching orders and may review and approve the
switching orders prepared by other Operators. Monitors distribution system
operating parameters, controls distribution system voltage and conducts load
dispatching and other related operating duties during assigned shift. May
conduct certain transmission system operations in assistance to and at the
request of the Transmission Operator. Must be proficient with all Sierra Pacific
safety rules and switching procedures. Shall maintain certain designated
switching records and operation logs, and maintain system operating diagrams and
related documentation during shift. Is required to use all types of
communication equipment with proficiency as available in the System Control
Center. May be required to perform the above functions without direct
supervision, including assisting in the training of System Control Center
personnel. Will be required to pass oral and/or written examinations and/or
performance tests covering these duties to progress through wage steps.



7222
OPERATOR, EMERGENCY RELIEF (GRID)

 
An operator whose primary duty is to stand shift as assigned and relieve any of
the other operators in System Control. Must be proficient in all aspects of
power system operations, including all Sierra Pacific safety rules and
procedures. Must be proficient in the use of all types of communication
equipment as it is available in System Control. When not assigned to shift, may
be required to prepare written switching orders, maintain operating diagrams and
perform other duties associated with control center operations. Will be required
to use own judgment in order to maintain or restore electric service and will
have direct authority to shed customer load. Will be required to pass oral
and/or written examinations and performance tests covering these duties.
Requires NERC certification and compliance with NERC/WECC Operating Policies
and/or Standards.



7213 *OPERATOR, EMERGENCY RELIEF (SCRUBBER)

 
An employee qualified to relieve in any operating capacity at the Scrubber,
including Shift Foreman, Scrubber, whose primary duties are to stand shift as
assigned, and to relieve Scrubber Operators as required. When not assigned to
relief duties, he may be required to perform other related duties. In addition,
when not assigned to a watch or when not assigned to operations duties, he may
be assigned work in accordance with Section 6.13(b). He must be qualified to
render first aid. He must be thoroughly familiar with the Company's plant
tagging and safety rules and be qualified to issue clearances and perform
switching for and within the Scrubber. He shall assist in the training of
Scrubber personnel. Scrubber Foreman bidding to ERO (Scrubber) will maintain
foreman wage rate.



7260 *OPERATOR, EMERGENCY RELIEF (STEAM)

 
An employee qualified to relieve in any operating capacity, including Shift
Foreman, Working, whose primary duties are to stand shift as assigned, and to
relieve Plant Operators as required. When not assigned to relief duties, he may
be required to perform other related duties. In addition, when not assigned to a
watch or when not assigned to operations duties, he may be assigned work in
accordance with Section 6.13(b). Must be qualified to perform switching. He
shall assist in the training of plant personnel.



8776 *OPERATOR, EQUIPMENT I

 
An employee who is under direct supervision and assists an experienced
Operator,, or equivalent, and is in the process of acquiring the experience and
skills required to advance to Equipment Operator II. Will be required to operate
pavement breakers, rubber-tired excavation equipment such as loaders, and
combination back-hoe/loaders with rated capacities not exceeding one and
one-half (1 1/2) cubic yards for loader buckets and one half (1/2) cubic yard
for back-hoe buckets.




 
After one (1) year, automatic progression to Equipment Operator II
classification will occur upon successful completion of the Equipment Operator I
Performance Test. Refer to Equipment Operator Progression Guidelines.




8774  
*OPERATOR, EQUIPMENT II

 
An employee who has progressed through the Equipment Operator I classification,
or has equivalent experience and is qualified by training and operating
experience to perform special construction work using rubber-tired excavation
equipment such as loaders, and combination back-hoe/loaders with rated
capacities not exceeding one and one-half (1 1/2) cubic yards for loader buckets
and one half (1/2) cubic yard for back-hoe buckets boom trucks, forklifts, etc.
(type of equipment may vary by department). May be required to complete
job-related clerical work and assist in training.




 
After two (2) years of Equipment Operator II, progression to Equipment Operator
III classification will occur upon successful demonstration of Equipment
Operator II skills and department specific skills during two (2) years of
Equipment Operator II classification. Refer to Equipment Operator Progression
Guidelines.




 
Bidding note 16 applies: Bidder must pass a skills proficiency evaluation.



8771
* OPERATOR, EQUIPMENT II, SERVICE

 
An employee who has progressed through the Equipment Operator I classification,
or has equivalent experience and is qualified by training and operating
experience to perform special construction work using rubber-tired excavation
equipment such as loaders, and combination back-hoe/loaders with rated
capacities not exceeding one and one-half (1 1/2) cubic yards for loader buckets
and one half (1/2) cubic yard for back-hoe buckets boom trucks, forklifts, etc.
(type of equipment may vary by department). May be required to complete
job-related clerical work and assist in training.




 
After two (2) years of Equipment Operator II, progression to Equipment Operator
III classification will occur upon successful demonstration of Equipment
Operator II skills and department specific skills during two (2) years of
Equipment Operator II classification. Refer to Equipment Operator Progression
Guidelines.




 
Bidding note 16 applies: Bidder must pass a skills proficiency evaluation.



8773 *OPERATOR, EQUIPMENT III

 
An employee who has progressed through the Equipment Operator II classification
and is qualified by training and operating experience to perform special
construction work using rubber tired equipment such as loaders, and combination
backhoe-loaders with rated capacities exceeding 1-1/2 cubic yard for loader
buckets and 1-1/2 cubic yard for backhoe buckets, boom trucks, forklifts, etc.
(Type of equipment may vary by department). May be required to complete job
related clerical work and assist in training. Is additionally qualified by
training and experience to perform a variety of department specific tasks. Refer
to the Equipment Operator Progression Guidelines.



8772 *OPERATOR, EQUIPMENT, HEAVY

 
An employee who has completed a minimum of three (3) years as an Equipment
Operator II and/or a combination of two (2) years as an Equipment Operator II
and one (1) year as an Equipment Operator III, or has equivalent experience and
is qualified by training and operating experience to perform special
construction work using various rubber-tire and track- mounted or heavy
equipment (type of equipment may vary by department) such as bulldozers, cranes,
road graders and excavators or other similar equipment.




 
May be required to complete job-related clerical work and assist in training.



8466 *OPERATOR, EQUIPMENT, HEAVY (TRAVELING)

 
An employee who is a qualified equipment and vehicle Mechanic and also qualified
as a heavy equipment operator. Must be familiar with transmission crew
operations. Employee must have a good working knowledge of the operation of the
transmission crew. May be assigned other miscellaneous duties such as ground
work, etc. May be required to spend a significant amount of time on out-of-town
projects.



8115 *OPERATOR, GAS PRESSURE

 
An employee with knowledge and experience of the operation and maintenance of
gas distribution systems whose responsibilities and duties include the control
of pressure and maintenance of the gas flow in the distribution lines. Shall
include the operation and maintenance of gas regulator stations, changing
various pressure and/or flow meters or volume charts and reading or computing
gas usage. Shall be required to test, calibrate and maintain various pieces of
equipment, instruments and devices as used in the industry. Shall be responsible
for all odorant injections and odorant testing of the system gas. Responsible
for the regulation of all gas received from our supplier at the City Gate
Stations and must be capable of forecasting daily gas requirements. Will be
required to assist in training personnel in all phases of operation and
regulation of system gas. May be assigned to other duties as required to assure
delivery of safe and reliable gas supply throughout the system. Shall be
responsible for recording all maintenance and inspection records as required by
Department of Transportation regulations.



7221 OPERATOR, GRID RELIABILITY

 
An employee who is responsible for the safe, efficient and reliable operation of
the interconnected transmission and control area generation system for the
Sierra Pacific and Nevada Power Control Areas during assigned shift. Ensures
power system integrity by continuously monitoring such items as ACE, frequency,
operating reserves, load, tie-line loading, control area and system load,
inadvertent interchange, and time error. Responsible for AGC control, plant
loading, and associated control performance criteria. Performs curtailments of
transmission, load and generation for system reliability purposes. Interfaces
with the reserve sharing systems and applicable Security Coordinators in WECC.
May perform hourly and midnight check-outs of tie-line quantities with
neighboring control areas. Maintains required records and operational logs
during shift. Will be required to use own judgment in order to maintain or
restore electric service and will have direct authority to shed customer load.
Shall direct the work of others, including the training of Control Center
personnel. Will assist the System Transmission Operator in the performance of
duties. Will be required to pass oral and/or written examinations and/or
performance tests covering these duties to progress through wage steps. Requires
NERC certification and compliance with NERC/WECC Operating Policies and/or
Standards.



9840
OPERATOR, MAIL INSERTER

 
An employee, who, under direct supervision, operates and maintains according to
manufacturer's specification, the mail inserter and various mail room equipment.
Must be able to understand written and oral instructions to ensure proper
postaging and handling of customer billing and shareholder mailings in a timely
manner. Must be physically capable of heavy lifting.



9818
OPERATOR, PBX

 
An employee who operates a manual or automatic switchboard to handle incoming,
outgoing and intra-office calls. In addition, while at switchboard acts as
receptionist. Must have pleasing personality and pleasing telephone voice. Also
performs routine clerical work as part of regular duties.



8900
*OPERATOR, PHOTO-TYPESET

 
An employee, who under general supervision and who has completed training,
operates a photo-typesetter machine, and is proficient in producing a
proof-ready copy for printing or reproduction. Must be experienced in
photo-typesetting techniques, type size, styles and formats. Must be
knowledgeable of printing terminology and requirements, read job design
specifications, and produce camera-ready, accurate proofs of charts, forms,
tables, graphs and test, from drafts and paste-ups. Must be able to use tools of
the trade in producing copy. Must be able to maintain detailed job costs data
and perform daily recordkeeping duties.



8743
*OPERATOR, SCRUBBER UTILITY

 
An employee who, under direct supervision, shall assist in the operation and
service of the scrubber and related equipment. The employee will perform routine
tests on water and slurries and shall keep his station clean. The employee will
be qualified to change atomizer wheels on spray machines and make temporary
repairs of scrubber equipment in an emergency. When qualified, he shall relieve
the Scrubber Working Foreman and assist in the training of scrubber personnel.
He shall be thoroughly familiar with Company safety rules and be qualified to
render first aid. May be required to perform other related duties as required.




 
Scrubber Utility Operators who are upgradeable to Scrubber Working Foreman shall
be placed at the upgradeable wage step after completing 24-months as a Scrubber
Utility Operator.



8750 *OPERATOR, SERVICE UTILITY

 
An employee who, under direct supervision, shall during shift, assist in the
operation of generating equipment, and operate auxiliary equipment including
pumps, fans, air compressors, and demineralizers, water treating and chemical
feed equipment, fuel metering and transfer equipment, screen wells, cooling
towers and chemical disposal system. Shall have a good working knowledge of
plant equipment and its lubrication needs. Will service plant auxiliary
equipment, change filters, maintain records, adjust packings, tighten safety
guards, remove pipe couplings, lubricate plant equipment and maintain
lubrication equipment and inventory. When the lab technician is not on duty, the
Service Utility Operator may be required to perform simple routine tests on
water, such as silica, pH and conductivity. When qualified, he shall be required
to relieve the Assistant Control Room Operator. When not assigned to operations
duties, may be assigned work in accordance with Section 6.13(b). Must keep any
assigned work area clean and be thoroughly familiar with Company safety rules
and be able to render first aid. May be required to assist in the training of
plant personnel.




 
Service Utility Operators who are upgradeable to Assistant Control Room Operator
shall be placed at the upgradeable wage step after completing 24-months as a
Service Utility Operator.



7220 OPERATOR, TRANSMISSION SYSTEM
An employee, under the guidance of the Transmission and Distribution Supervisor
who performs such duties as; the safe switching of tie lines, transmission lines
and distribution lines, distribution substations, communication of switching
instructions, granting or releasing approved clearances in connection with
electric lines, or apparatus between power supply points, substations, and the
terminus of transmission and distribution lines, underground feeders and other
related duties as assigned. Prepares written switching orders and reviews and
approves the switching orders prepared by other Operators. Monitors transmission
system operating parameters, controls system voltage and conducts load
dispatching and other related operating duties during assigned shift. Must be
proficient with all Sierra Pacific safety rules and switching procedures. Shall
maintain certain designated switching records and operation logs, and maintain
system operating diagrams and related documentation during shift. Is required to
use all types of communication equipment with proficiency as available in the
System Control Center. Will be required to use own judgment in order to maintain
or restore electric service and will have direct authority to shed customer
load. Will be required to perform the above functions without direct
supervision, including assisting in the training of System Control Center
personnel. Will be required to pass oral and/or written examinations and/or
performance tests covering these duties to progress through wage steps. Requires
NERC certification and compliance with NERC/WECC Operating Policies and/or
Standards.


8870 *OPERATOR, YARD

 
An employee who, under general supervision, operates and maintains coal and ash
handling equipment. Will be required to operate any equipment in the handling of
coal, ash dewatering systems, fly ash conditioning, and unloading systems in the
handling of ash. Shall be required to perform mechanical maintenance duties on
coal handling systems. Will assist the mechanical maintenance department in the
maintenance of all plant equipment when required. Performs preventative
maintenance duties such as lubricating, oil and filter changing, etc., on all
equipment used for coal and ash handling. Must keep his assigned area clean.
Must be familiar with plant equipment tagging rules. Shall perform other related
duties as assigned by Supervisor or Foreman. Shall be qualified to render first
aid. When not assigned to coal handling duties, may be assigned to work in
accordance with Section 6.13(b). Processes and delivers coal samples to coal lab
as required.



8511 *OPERATOR, YARD, SENIOR

 
An employee who, under general supervision, will operate and maintain coal and
ash handling equipment. Will be required to operate a rubber-tired dozer and any
other equipment used in the handling of coal, ash dewatering systems, fly ash
systems, and unloading systems used in the handling of ash. Will be required to
perform routine maintenance duties on coal handling systems and coal handling
equipment, such as lubricating, oil and filter changing, etc. Will be required
to keep maintenance logs on equipment and schedule the necessary maintenance.
Will be required to train Yard Operators in the performance of their duties.
Shall be responsible for the cleanliness of the equipment involved in the coal
handling process, coal storage area, and the plant outside area in general. Must
be thoroughly familiar with the work procedures in the area of responsibility
assigned. Must be thoroughly familiar with plant equipment tagging procedures.
During outages or emergency situations, may be assigned to work in accordance
with Section 6.13(b). Communications as necessary with railroad and mine.



8885 *PATROLMAN, LINE

 
An employee who is qualified by training, experience and knowledge to perform on
temporary assignment without direct supervision the responsibility of patrolling
overhead electric transmission lines, overhead electric distribution lines and
other electric system plant facilities.




 
The primary duties of this position are to patrol, observe and recognize any
damaged structures or equipment or physical irregularities in the aforesaid
facilities. Will not be required to climb, perform switching, or repair
electrical equipment, perform work from an aerial lift or elevated platform. A
record must be made of all irregularities or damages and appropriate reports
completed for follow-up repairs by others. Must have one (1) year of experience
in the Electric Department and have worked with a line crew a minimum two (2)
months on overhead line construction and have received a minimum of 80 hours
pertinent training under a qualified instructor. May assist skilled workman or
apprentice or work under their direction on various classes of work which may be
performed.



7595 *PATROLMAN, LINE, ELECTRIC

 
An employee who is a Journeyman Lineman and who is qualified by training,
experience and knowledge to perform without direct supervision the
responsibility of patrolling/inspecting overhead and underground electric
transmission lines, overhead and underground electric distribution lines, and
other electric system plant facilities.




 
The primary duties of this position are to patrol/inspect, observe, recognize
and report any damaged structures or equipment or physical irregularities in the
aforesaid facilities. May be required, based on qualifications, to perform
switching and minor electrical repairs and incidental climbing. May be required
to operate infra-red scanning devices or other detection instruments. A record
must be made of all irregularities or damages and appropriate reports completed
for follow-up repairs by others. May assist skilled workman or apprentice, or
work under their direction, on various classes of work which may be performed.



7420 *POWDERMAN

 
An employee who has successfully completed a Company-provided course in the
handling and use of explosives, and currently holds a valid license to purchase,
transport and use explosives in the state in which the employee will be
performing blasting operations. Duties include loosening of materials to be
excavated, opening of holes for utility poles and anchors, and demolition of
concrete footings and foundations. This position is for upgrade only.



8716 *REPAIRMAN, CONSTRUCTION

 
An employee who is qualified to lay out, install, erect, construct, maintain
and/or repair all civil/structural portions of utility facilities. Must be
qualified by training, knowledge and experience to perform tasks typically
classified as carpentry, masonry, concrete work, ironwork, sitework and
earthwork, including but not limited to general carpentry, basic framing and
forming, heavy timber construction, concrete placement, finishing and curing,
trenching and excavation, fencing, grounding, conduit installation, rigging,
structural steel erection, hazardous waste handling and the interpretation of
drawings and prints associated therewith. Must have a working knowledge of
mathematics, basic surveying techniques, construction materials, construction
equipment and the use of hand and power tools. Must have successfully completed
the Construction Repairman Apprentice Training Program or equivalent.



8530 *REPAIRMAN, TOOL

 
An employee who is qualified to perform, without direct supervision, and
subordinate to the Working Foreman or Supervisor in the duties required to
receive, store, issue, maintain records, repair, maintain and distribute tools
related to all Company operations. Will not be required to repair internal
combustion engines or electric motors. May be required to operate equipment
and/or Company vehicles within the scope of the foregoing duties. May be
required to provide general direction to any classifications assigned to him in
performing work herein defined.



8535 *REPAIRMAN, TOOL (POWER PRODUCTION)

 
An employee who is familiar with mechanical tools and equipment used to maintain
apparatus in power plant operations. Shall issue, receive, store, inventory,
maintain records and tools related to power plant mechanical maintenance
operations. May be required to assist Journeyman maintenance personnel as
required.



9777 REPRESENTATIVE, ACCOUNTS PAYABLE

 
An employee not required to have prior accounts payable experience, but who
must, prior to award, pass the clerical battery test and a typing proficiency
test (45 w.p.m.). Will receive formal training in order to perform the duties of
an Accounts Payable Representative. Works alone and makes independent decisions
as necessary on such duties for which the employee has been trained and
instructed, including accounting and data entry functions in the Peoplesoft, and
SPPC legacy Accounts Payable/Purchasing/Inventory Systems. Required to be
effective when working with their customers and responding to vendor requests
and inquiries, as well as having other qualifications generally accepted as
being desirable in an Accounts Payable Representative classification. Once
trained, employee will be responsible for a) timely processing of invoices,
expense reports, and credit card transactions for payment in the applicable
Accounts Payable computer system for all SPR business units, b) analyzing and
verifying consistency, completeness, and accuracy of items to be entered into
the accounting records, c) preparing simple journal entries and reconciliations
for review and approval, d) researching and resolving errors or discrepancies in
invoices and account activity, e) maintaining subsidiary ledgers, f) preparing
manual checks, cash reports, balancing, and general ledger edits, and g) all
aspects of vendor set-up and maintenance, all in accordance and compliance with
established corporate policies. Will automatically progress through the wage
rate scale provided the employee’s performance is satisfactory to qualify for
advancement. May be required by Company to pass written and/or proficiency tests
covering any of the following qualifications prior to job award:

1.  
Aptitude for routine accounting operations and bookkeeping entries.

2.  
Aptitude for more complex arithmetical calculations.

3.  
Ability to effectively operate a computer for data entry and use of Accounts
Payable specific software applications.

4.  
Balancing and preparation of daily balance sheets and reports.

5.  
Ability to operate various complex office machines/equipment.



9725 REPRESENTATIVE, ACCOUNTS PAYABLE, SENIOR
An employee who by training and having worked in the Accounts Payable Department
has demonstrated to the satisfaction of the Company a thorough knowledge and
detailed understanding of SPR’s Accounts Payable business processes and computer
accounting systems, including Peoplesoft, Indus Passport, and SPPC’s legacy
Accounts Payable/Purchasing/Inventory System. Requires leadership qualities and
excellent verbal and written communication skills. Performs a variety of skilled
and unskilled tasks dealing with the orderly flow of work within the department.
Such employee will be responsible for a) analyzing and verifying consistency,
completeness, and accuracy of items to be entered into the accounting records,
b) preparing simple recurring journal entries and reconciliations, c)
researching and resolving errors or discrepancies in invoices and account
activity, d) maintaining subsidiary ledgers, e) preparing manual checks, cash
reports, balancing, and general ledger edits, f) timely processing of invoices,
expense reports, and credit card transactions for payment in the applicable
Accounts Payable computer system for all SPR business units, and g) all aspects
of vendor set-up and maintenance, all in accordance and compliance with
established corporate policies. Provides on-the-job training and directs the
activities of other department personnel as required, performs other assigned
clerical functions as needed, and provides instruction/interpretation of
corporate policies.
Required to be effective when working with and responding to customer and vendor
requests and inquiries, as well as have other qualifications and qualities
generally accepted as being desirable in an accounts payable classification.
Required to make independent decisions as necessary to provide quality service.


9861 REPRESENTATIVE, CLERICAL
An employee who after passing a clerical aptitude test, may be assigned to
perform any and all advanced clerical or secretarial functions which require
greater judgment and initiative in non-routine situations. Performs any other
miscellaneous duties as required by Supervisory personnel in the department to
which assigned, including bookkeeping and entering functions, as well as
customer contacts either in person or by telephone. May be required by the
Company to pass written and/or proficiency test covering any of the following
qualifications. (Only those qualifications as specified in points one through
six below, which are considered by Company for a particular Clerical
Representative vacancy, shall be posted):



 
1.
Typing with acceptable speed and accuracy (45 w.p.m. or 60 w.p.m. as required).

 
2.
Aptitude for more complex arithmetical calculations.

 
3.
Ability to operate various complex office machines/equipment.

 
4.
Aptitude for routine accounting clerical operations and bookkeeping entries.

 
5.
Receive cash payments, balance and prepare daily cash reports.



9776 *REPRESENTATIVE, CUSTOMER SERVICES

 
An employee not required to have prior customer services experience and who,
after passing a clerical aptitude test, will receive formal training in order to
perform the duties of Customer Services Representative. Upon satisfactory
completion of the minimum requirements of the Sierra Customer Information System
Training Program, and while receiving on-the-job training, may be assigned to
any of the duties performed by the Customer Services Representative in the
Customer Business Office, Meter Reading, Cash Operations, Energy Diversion,
Service Center or District Offices. Shall be required by Company to pass the
Customer Information System training proficiency test. Required to be effective
when working with the public and responding to customer requests and inquiries,
as well as have other qualifications and qualities generally accepted as being
desirable in a customer services classification. Works alone on duties for which
employee has been trained and instructed and makes independent decisions as
necessary to satisfy customer needs and provide quality customer service. Will
automatically progress through the wage rate scale provided the employee's
performance is satisfactory to qualify for advancement. May be required by
Company to pass written and/or proficiency tests covering any of the following
qualifications:




 
1.
Typing with acceptable speed and accuracy (45 w.p.m.)/keyboard skills.

 
2.
Aptitude for arithmetical calculations.

 
3.
Ability to operate various office machines and personal computers as required.

 
4.
Spanish speaking skills.



9735 *REPRESENTATIVE, CUSTOMER SERVICES, SENIOR

 
An employee who has demonstrated to the satisfaction of the Company, through a
minimum of three (3) years' experience as a Customer Services Representative,
that he/she is qualified to perform, with a minimal amount of supervision, all
functions relating to Customer Services; Customer Billing; Credit and
Collections; Service Center operations and/or; District Office operations.
Required to be effective when working with the public and responding to customer
requests and inquiries, as well as having other qualifications and qualities
generally accepted as being desirable in customer services classifications.
Required to make independent decisions as necessary to satisfy customer needs
and provide on-the-job training. Able to validate and approve cash drawers.
(Only those qualifications as specified in points 1 through 6 below, which are
considered by Company for a particular Customer Services Representative Senior
vacancy, shall be posted.)




 
1.
Skilled in the use of the Automatic Call Distributor telephone system as well as
the on-line inquiry and order entry Customer Information System (SCIS).

 
2.
Performs all clerical functions related to computer printed edit lists, revenue
adjustments, corrected bills and other related off-line functions as required.

 
3.
Understands service bills, billing rates, deposit requirements, termination of
service rules and the use of various computer reports prepared for credit and
collection work.

 
4.
Performs all clerical functions related to the Service Center operation.

 
5.
Performs all clerical functions pertaining to the meter inventory system and
other related activities using the Customer Information System.

 
6.
Performs all clerical functions related to District Office operations.



7485 *SERVICEMAN, CUSTOMER

 
An employee who has completed his apprenticeship and does such work as checking
operations of gas meters, installing and altering gas meter and regulator
installations; will make adjustments and repairs of domestic, commercial,
industrial, and Company rental gas equipment and appliances. Will set or replace
electric meters and inspect tampered gas and electric meters, inverted and
switched electric meters and investigate all types of broken meter seals. Will
make electric, gas cut-ins and cut-outs, seal or O.B.M. meters and in
conjunction with the aforementioned duties will collect delinquent payments and
deposits at the customers' premises. Will investigate gas customer complaints,
make service checks on customers' premises and must be able to discuss service
problems and advise both existing and prospective customers. Must be able to
learn the application of pipe locator equipment, determine leak locations in
regard to Company or customer side of water curb cock and investigate water
customer complaints. May be required to change periodic clock charts at various
locations. Must be able to write legibly and maintain a neat, clean appearance
and must be qualified to work with the public.




 
A Serviceman, Customer shall be required by Company to reside within a
thirty-five (35) mile radius of the Company headquarters to which they regularly
report.



8730 *SERVICEMAN, ELECTRIC

 
An employee engaged in setting electric meters and making electric and water
cut-ins and making electric, water and gas cut-outs; making electric connections
at the weatherhead and assisting the Troubleman. An employee who has had at
least one (1) year's experience as either an Apprentice Lineman, Apprentice
Fitter, or equivalent experience shall be given an experience rating to the one
(1) year wage step.




 
An employee shall possess (within 30 days) and maintain a Commercial Drivers
License (CDL). As of January 1, 2003, incumbents, if capable, will be required
to possess a CDL within 90 days.



8720 *SERVICEMAN, EQUIPMENT

 
An employee who has a strong mechanical background and good knowledge of plant
equipment and its lubrication needs. Duties will include equipment lubrication,
changing filters, recordkeeping, and minor repairs, such as adjustment of
packing, drive belts, tightening of safety guards and repair of minor leaks
noticed during normal lubrication duties. Will be responsible for keeping his
assigned area clean, maintaining lubrication equipment, and maintaining proper
lubricant inventory. Will work under general supervision and have a good
knowledge of plant safety and tagging procedures.



9745
*SPECIALIST, METER DATA

 
An employee who possesses the necessary knowledge and skill through experience
and training to provide a high level of technical data processing and support to
ensure all meter reading data for billing is complete and accurate. Employee is
responsible for using his/her knowledge to support the electronic meter reading
system for billing through daily processing of collected data. Maintains
existing computer application software through trouble-shooting and installation
of new software in all personal computers associated with the electronic meter
reading system. Provides district offices with technical support for the
electronic meter reading system including trouble-shooting and training.




 
Provides procedural instructions for use of computer software packages. Must
understand the mainframe-p.c. link software to upload and download sensitive
billing data through the electronic meter reading system. Maintains inventory of
electronic handheld devices and ensures adequate equipment is available to all
district offices through coordination and distribution.




 
Employee must have a thorough understanding of the fundamentals and have a
practical understanding of data processing techniques, data collection
procedures and meter read preparation. Must have comprehensive knowledge of
personal computers, system hardware, communication devices and application
software. Must have considerable knowledge of the electronic meter reading
system and data acquisition. Must possess the ability to analyze and document
the operations of the electronic meter reading system. Must be able to
communicate effectively, both orally and in writing.



6035
*SPECIALIST, PARTS SENIOR, UTILITY FLEET

 
An employee who, under general supervision, is responsible for Fleet-wide parts
operations, including inventory and stocking levels, purchase card functions,
and the performance of duties relating to the ordering, receiving, shipping,
handling, taking inventory, storing and disbursing of Fleet automotive and
equipment-related materials and supplies. Provides input to management regarding
vendor selection, evaluation and performance. Must possess the knowledge and
skill, through training, certification or experience obtained by having spent a
minimum of five (5) years as a Utility Fleet Parts Clerk (or similar
experience), to operate and maintain (1) the Fleet/Corporate computer systems to
handle all aspects of shop repair orders relating to issuing and receiving
parts, and (2) the ordering and invoicing system. Must possess a comprehensive
knowledge of overall Fleet parts operations, including terminology, practices,
Fleet equipment, and automotive parts. Must possess good communication skills,
both oral and written. Will be required to train personnel when required and to
perform other duties as assigned.



8847 *STOREKEEPER

 
An employee with no less than two (2) years' experience as a Warehouseman, who
has charge of a District Stores facility (outside the Reno area) and who is
qualified to perform and direct, without direct supervision, and subordinate to
the Supervisor in charge, all work relating to the ordering, receiving,
shipping, handling, storing, disbursing and salvaging of materials and supplies,
and the taking of inventories. The employee shall be familiar with the Company's
Stores and Accounting procedures and other applicable rules. Shall be required
to perform all related clerical duties and to operate equipment and/or Company
vehicles within the scope of the foregoing duties. Shall provide general
direction to any classifications assigned to assist him in performing stores
work herein defined. May be assigned to perform other work as occasions arise.



8848 *STOREKEEPER/BUYER/PLANNER (FT. CHURCHILL ONLY)
  Has charge of a District Stores facility and who is qualified to perform and
direct all work relating to the ordering, receiving, shipping, handling,
storing, disbursing and salvaging of materials and supplies, and the taking of
inventories. The employee shall be familiar with the Company’s Stores and
Accounting procedures and other applicable rules. Shall be required to perform
all related clerical duties and to operate equipment and/or Company vehicles
within the scope of the foregoing duties.


Provide all material and inventory support for the Generating Facility. Plans,
directs, controls procurement or required materials, equipment and supplies.
Consults with the customers to maintain appropriate stock levels. Build customer
relationships and acts as one point of contract for all supply chain needs for
their customer’s organization. Maintains a high level of customer satisfaction.


Responsible for qualifying vendors, preparing and issuing formal bids,
evaluating bids, establishing long-term blanket supply agreements and strategic
alliance agreements that support service goals by obtaining the best combination
of delivery, quality, quantity and price. Establishes and maintains
communications with the suppliers to support the supply chain. Coordinates
supplier evaluations periodically in concert with the customer/user group.
payments.


8055 *SURVEYOR
Directs the work and activities of the Survey Crew in the performance of
measurements upon the land of features and fixtures of Company-owned land and
land rights, construction layout and staking of improvements and facilities, and
other survey related activities in support of Company objectives. Maintains and
operates all survey and survey related equipment. Checks plans for accuracy,
performs research, calculations and other field checks to insure correctness,
maintains data collector files and oversees survey crew to make sure correct
survey procedures and safety requirements are met. Possesses fundamental
knowledge of Land Survey principles and practices and actively pursues
performance excellence. The Surveyor shall be responsible for the survey crew’s
activities in the performance of their duties. Must possess a valid Professional
Land Surveyor’s license. Performs such other duties in the field or office as
may be assigned.


8780 *SURVEYOR, LEAK

 
An employee with background and experience in Gas Operations with training in
leak surveying or fitting or other related equivalent fields. Must have a good
knowledge of and be capable of operating and performing minor maintenance and
care of equipment, such as: combustible gas indicator, flame ionization leak
detector, odorometer, pipe locator and any other equipment that may be required
by regulation for use in locating and pinpointing gas leaks in underground or
above-ground installations of the gas system. Will be required to test for gas
in basements, vaults, manholes and other areas where gas may accumulate as part
of the continuing gas leak survey program and assist in the annual system leak
survey program. Will be required to repair minor leaks on above-ground
facilities. May be assigned to grease and operate gas valves throughout the
system and to clean out and/or raise valve road boxes. May also be required to
assist the Gas Pressure Operator in the control of gas pressure throughout the
distribution system. May be required to pick up and change pressure and/or
volume flow charts from gate and regulator stations and commercial customers.
May be assigned other duties as required in the operation of the gas
distribution system during peak loads or emergencies under the direction of a
higher classified person. Must be able to write legibly and keep accurate
records. Will be required to make out daily and monthly reports.



7146 *TECHNICIAN, TELECOMMUNICATIONS  An employee, who is qualified by training
and knowledge, may be required to install, maintain, repair, adjust or program
various types of telecommunication voice and data transmission equipment.
Equipment may include, but not limited to, various SCADA RTU’s, digital and
analog microwave radios, fiber optic SONET multiplexers, digital T1
multiplexers, digital cross connect switches, automatic telephone PBX, key
systems and telephones, electric and gas system telemeter equipment, transfer
trip equip, power line carrier RF equip, trunked radio system, spread spectrum
and two-way radios, and other telecommunications and electronic work as may be
required. The employee may be required to assist Telecommunications Engineers
with system circuit design and project planning. The employee must have a
working knowledge of laptop computers. The employee may be required to assist in
the training of department personnel.
 
Prerequisites:
a) Must hold a Federal Communications Commission General Radio Telephone
Operator License, National Association of Business and Educational Radio (NABER)
certificate, or National Association of Radio and Telecommunications Inc.
(NARTI) certificate prior to completion of six (6) months of employment.
b) Must have completed the Telecommunications apprenticeship or have prior
telecommunications related work experience.


7133 *TECHNICIAN, TELECOMMUNICATION SYSTEMS

 
An employee, who is qualified by training and knowledge, may be required to
install, maintain, repair, adjust or program various types of telecommunication
voice and data transmission equipment. Must have a thorough knowledge of the
SCADA system and be capable of performing maintenance and repair on that
equipment or any peripheral equipment associated with the system. Other
equipment skills may include, but not limited to, the EMS computer various
RTU’s, UPS, digital and analog microwave radios, fiber optic SONET multiplexers,
digital T1 multiplexers, digital cross connect switches, automatic telephone
PBX, key systems and telephones, electric and gas system telemeter equipment,
transfer trip equip, power line carrier RF equip, trunked radio system, spread
spectrum and two-way radios, and other telecommunications and electronic work as
may be required. The employee may be required to assist Telecommunications
Engineers with system circuit design and project planning. The employee must
have a working knowledge of laptop computers. The employee may be required to
assist in the training of department personnel.




 
Prerequisites:

 
Must have completed a minimum of two years as a Telecommunications Technician
and successfully completed and passed the Telecommunication Systems Technician
course of instruction and required tests.



7075 *TECHNICIAN, CONTROL

 
An employee who has been a Journeyman Electrician for at least two (2) years and
has successfully completed the Control Technician course. He/she will be further
qualified by training and knowledge to install, maintain, test, repair and
adjust protective relays, substation control equipment, substation equipment,
substation metering and other work as required. Must be qualified to perform
switching. Must be able to analyze and troubleshoot complex substation equipment
and record test data and prepare detailed test reports and analytical graphs or
data tables. Must be capable of work planning.



7015 *TECHNICIAN, RELAY CONTROL, SENIOR

 
An employee who is presently a Control Technician and has been a Control
Technician for at least two years (if no bidders other sources may be
considered). After acceptance of position, employee will be further qualified by
serving an internship working under the direction of a Senior Relay Control
Technician. Upon completion of internship, the intern Senior Relay Control
Technician will be given a comprehensive written and hands-on examination by
Senior Relay Control Technicians to prove himself competent to work with and to
understand the following: Must be fully qualified to install, maintain, test,
repair, and adjust both the normal and most complex types of microprocessors,
solid state, and electro-mechanical relays and relay packages. Must be qualified
to perform switching. Must have the capability to analyze and troubleshoot all
types of complex substation relay, control and disturbance analysis circuits and
devices. Will be required to do work planning and assist in the training of
Control Technicians. Must have the capability to prepare and analyze detailed
test reports, graphs, and tables. Must be able to assume a lead role in the
installation start-up and testing of new protection/control equipment for
substations.



7110 *TECHNICIAN, ELECTRICAL, PLANT

 
An employee who is a Journeyman and is engaged in testing, repairing,
maintaining and installing all types of electric and electronic equipment and
related components in generating stations. May be required to do plant and plant
substation switching. May be required to do incidental welding, such as tack
hangers and test welding machines after repair, etc. Must be qualified to
operate station crane. His background of apprenticeship and experience must be
such as to qualify him to perform these duties with skill and efficiency. He may
also be required to instruct or advise operating personnel on problems
pertaining to electrical equipment. He must be thoroughly familiar with
Company's electrical and mechanical tagging and safety rules and be able to
render first aid.



7073 *TECHNICIAN, INSTRUCTION/STANDARDS

 
An employee who possesses the necessary knowledge and skill through experience
and training to prepare, direct and schedule training for Apprentice and
Journeymen Electricians and other Company personnel who may be required to work
in or around electric substations. Must have been a Journeyman Electrician for
at least four (4) years. Must be able to demonstrate complete knowledge of
current installation and maintenance procedures for all substation equipment to
include, but not restricted to gas, oil, air and vacuum circuit breakers;
transformers, tap changers and regulators and all ancillary equipment involved
with same. Must have a basic knowledge of transmission and distribution relay
protection schemes including transformer and bus protection. Must be able to
read, comprehend and interpret all electric blueprints such as one (1) line,
three (3) lines, wiring diagrams, schematics and erection drawings and plot
plans. Must be familiar with all safety standards (i.e. IEEE, ANSI, OSHA and
SPPCo.). Will have successfully completed substation and overhead switching
training. Must have ability to read and comprehend technical material,
instruction manuals and textbooks for the purpose of training other personnel in
the maintenance and installation of new and existing equipment. Must have a
thorough knowledge of, and the ability to train others in electrical test
procedures and overhead substation switching procedures. Must have a thorough
knowledge of and the ability to administer the Electrician Apprenticeship
Agreement between SPPCo. and IBEW Local 1245. Will be required to organize and
maintain training files and records, prepare and present both written and oral
reports, and conduct training for large and small groups in both classroom and
field settings. Will act as SCAT apprenticeship liaison to SPPCo. Joint
Apprenticeship Committee and the State of Nevada Apprenticeship Council. When
not engaged in instruction and standards, may be assigned to work as an
Electrician. Will be subject to overtime assignments when working as an
Electrician and averaged into the year to date overtime list.



7150 *TECHNICIAN, INSTRUMENT

 
An employee who is a graduate of an accredited two-year technical educational
institution in a field related to one (1) of the engineering sciences, or
possesses the equivalent knowledge, and is qualified by training to install,
calibrate and test instruments and meters used in steam, hydro, diesel and gas
turbine power plants, and who has further qualified himself by training and
education to install, calibrate, test and service complex automatic control
systems such as combustion controls, chlorination equipment, etc., in order to
obtain efficient operation. May perform, under direction, corrective measures to
improve the performance of equipment. Must be able to understand relatively
complex technical problems and perform a wide variety of non-routine tasks where
only general methods of procedure are available. Must be able to plan and
conduct tests on various power plant equipment, perform test calculations,
interpret the results and prepare detailed test reports, graphs, etc. May
perform other related duties as required.



7515 *TECHNICIAN, LAB

 
An employee who, under general supervision, operates station water treating
equipment, secures and analyzes fuel, water and air samples and maintains proper
chemical treatment for the plant water, fuel and steam systems. Must be
proficient with standard laboratory techniques and equipment for analyzing fuel,
water and air samples. Makes necessary chemical calculations and prescribes
required feed rates and correction procedures to maintain established chemical
control limits and practices. Monitors and maintains proper calibration on
station chemical instrumentation and performs minor servicing as required.
Maintains filing system and log of all data pertinent to station water and fuel
treatment. Prepares written reports and performs statistical work and other
related duties as required. Assists, if required, in unloading and storage of
all chemicals, and will maintain chemical burn and eyewash stations. Will train
operators and other personnel in chemical analysis and operation of water
treatment as required. Is responsible for cleanliness of chemical laboratory,
water treatment equipment areas and for maintaining proper stock of water
treatment chemicals. Must be familiar with Company's safety rules and be able to
render first aid. May be required to work shift work. When not assigned to
laboratory duties, may be assigned to work in accordance with Section 6.13(b).



7165 *TECHNICIAN, METER I

 
An employee who is a journeyman and has served successfully his apprenticeship
or equivalent for Technician, Meter I. Must have sufficient working knowledge of
electricity to be able, by the use of instruments, to determine power, volt
amperes, power factor and reactive component in an electric circuit. Must be
able to program, test, read, and troubleshoot demand, reactive, and TOU meters,
both induction and solid state types, and solid state recorders, using computers
where needed. Applicants will be expected to prove possession of these
qualifications by successfully passing a test with a score of 75% or better.



7170
*TECHNICIAN, METER II

 
An employee who is a journeyman and has been a Technician, Meter I for at least
two (2) years and who, in addition, has successfully completed the Technician,
Meter I course plan. Must be able to perform all the tasks as specified for
Technician, Meter I, plus be able to program, read, test, and troubleshoot
multi-tariff four-quadrant meters and specialized test equipment and metering
systems. Applicants will be expected to demonstrate their competence in these
fields by passing a written test with a score of 75% or better.



7175
*TECHNICIAN, METER, SENIOR

 
An employee who is a journeyman and has two (2) years of job experience as a
Technician, Meter II and who, in addition, has successfully completed the
Technician, Meter II course plan. Must be able to perform all the tasks as
specified for the Technician, Meter II, plus be able to troubleshoot Itron
Hardware and resolve billing translation and mainline billing problems, using
load graphs or other computer listings as needed. Will be required to do work
planning and assist in developing and presenting training programs for
Apprentices and Meter Technicians. This position is promotional only. Successful
candidate will report to the Working Foreman, Meter Technician.



7125 *TECHNICIAN, REGULATOR, GAS

 
An employee under the supervision of the Gas Meter Shop Foreman whose
responsibilities and duties include the repair, maintenance, and calibration of
gas control and measuring devices within the distribution system including gas
regulator stations and meter stations. Must be capable of working alone when
required.




 
Shall be required to test, calibrate, and maintain maintenance schedules of gas
meters and various equipment, instruments, large house regulators where pounds
pressure is delivered, pressure and temperature compensating devices, scallop
recorders, combination meters with regulators, 3" and larger water meters with
strainers. Must have experience on all mechanical and electronic correcting
devices used in Company's system. Will be required to assist in training
personnel in all phases of gas control and regulation. May be assigned to other
duties as required to assure safe and reliable gas supply and service throughout
the system. Must be capable of analyzing the gas equipment of Company's
commercial and industrial customers and provide pertinent information in
relation to their natural gas facilities. Shall be responsible for recording all
maintenance and inspection records as required by Department of Transportation
regulations.




 
Must have completed two (2) years' experience as Journeyman Meterman-Gas, or
equivalent.



7155 *TECHNICIAN, SHIFT, INSTRUMENT & CONTROL, PINON

 
An employee who is a graduate of an accredited two-year technician educational
institution in a field related to one of the engineering sciences, or possesses
the equivalent knowledge, and is qualified by training to install, calibrate,
and test instruments and meters used in steam, hydro, diesel and gas turbine
power plants, and who is further qualified by training and education to install,
calibrate, test and service complex automatic control systems such as combustion
controls, chlorination equipment, distributive control systems, etc., in order
to obtain efficient operation. May perform, under direction, corrective measure
to improve the performance of equipment. Must be able to understand relatively
complex technical problems and perform a wide variety of non-routine tasks where
only general methods of procedure are available. Must be able to plan and
conduct tests on various power plant equipment, perform test calculations,
interpret the results and prepare detailed test reports, graphs, etc. May
perform other related duties as required including plant operating duties that
he has been trained to perform. (This position is a shift employee and is
subject to the current 12-hour shift scheduled agreement and/or applicable
sections of Title 6 in the Collective Bargaining Agreement.)



7052 *TECHNICIAN, SUBSTATION

 
An employee who has been a Control Technician for at least two (2) years and has
successfully completed the Substation Technician training course. Must be fully
qualified to install, maintain, test, repair, and adjust some solid state relays
and electro-mechanical relays and relay packages. Must have an advanced
knowledge of substation equipment and their mechanical function and the ability
to repair, test, adjust, and maintain this equipment. Must be qualified to
perform switching. Must have the capability to analyze and troubleshoot all
types of complex substations, controls, and disturbance analysis circuits and
devices. Will be required to do work planning and have a good working knowledge
on substation construction and maintenance problems.



7225 *TROUBLEMAN, ELECTRIC

 
An employee with at least two (2) years of experience as a Lineman, engaged in
performing any overhead and underground work in connection with maintaining
electric service to the public, including the installation of all types of
customer services, including risers and terminal connections when the service is
to be underground, meters and materials, replacing line and transformer fuses;
patrolling, switching, restoring service on "no light" and "no power" calls and
operating unattended substations. Must be qualified to perform switching. May
install Company-owned customer outdoor lighting service equipment, may make
short secondary extension using bundle conductors and may perform emergency
maintenance and/or repairs to overhead and underground secondary and primary
circuits which he is equipped to handle. May do minor repairing on customer's
equipment. Must be qualified to work with the public.

 
A Troubleman may work alone or may have additional personnel assigned to assist
him. Troubleman when working in a two-man unit performing work as outlined above
may have any one (1) of the following as an assistant: another Troubleman, a
Lineman, or an Electric Serviceman. When installing services the assistant may
be an Apprentice Lineman assigned for training as provided under the apprentice
training program.




 
When working on work as outlined above in a three-man unit the Troubleman may be
assisted by another Troubleman and one (1) Electric Serviceman or by two (2)
Electric Servicemen.




 
If any other combination of three (3) or more persons is used or work is
performed other than outlined above, the unit shall constitute a crew and will
require a Working Foreman as part of the complement.




 
A Troubleman shall be required by Company to reside within a thirty-five (35)
mile radius of the Company headquarters to which they regularly report.




9115  
*UTILITY MATERIALS SPECIALIST

 
An employee who is qualified to perform, without direct supervision, and
subordinate to the Working Foreman or Supervisor in charge, duties relating to
the ordering, receiving, shipping, handling, storing, disbursing and salvaging
of materials and supplies, and the taking of inventories. Shall be required to
perform related clerical duties. May be required to operate equipment and/or
Company vehicles within the scope of the foregoing duties. May be required to
provide general direction to any classifications assigned him in performing work
herein defined.



9116
*UTILITY MATERIALS SPECIALIST (GENERATION ONLY)

 
An employee who is qualified to perform, without direct supervision, and
subordinate to the Working Foreman or Supervisor in charge, duties relating to
the ordering, receiving, shipping, handling, storing, disbursing and salvaging
of materials and supplies, and the taking of inventories. Shall be required to
perform related clerical duties. May be required to operate equipment and/or
Company vehicles within the scope of the foregoing duties. May be required to
provide general direction to any classifications assigned him in performing work
herein defined.




 
Employee shall automatically progress to the first step of Utility Materials
Specialist I after three (3) years in this classification.



8842 *UTILITY MATERIALS SPECIALIST I

 
An employee with at least two (2) years of experience as a Utility Materials
Specialist and who is qualified to perform, without direct supervision, and
subordinate to the Working Foreman, or Supervisor in charge, duties relating to
the ordering, receiving, shipping, handling, storing, disbursing and salvaging
of materials and supplies, and the taking of inventories. Shall be required to
transport supplies and equipment; load and unload truck, maneuver truck and
operate fixed and attached equipment; responsible for keeping tools in good
order. Will also be required to operate other equipment and/or Company vehicles
in connection with foregoing duties. Will be required to perform related
clerical duties. May be required to provide general direction to any
classifications assigned him in performing work herein defined.



GENERATION ONLY: An employee with at least three (3) years of experience as a
Utility Materials Specialist.


9118 *UTILITY MATERIALS SPECIALIST, TRAINEE

 
An employee not required to have prior warehouse experience and who, after
passing a clerical battery and physical abilities test, will receive formal
training in order to perform the duties of Utility Materials Specialist.
Performs work as an assistant to or under direct supervision on jobs for which
he has been trained and instructed. The employee must satisfactorily complete
classroom training on basic inventory management, on-the-job training in
computer operation, equipment operation, general material classification and
become familiar with inventory management policies and procedures. Will be
required to perform duties relating to the ordering, receiving, shipping,
handling, storing, disbursing and salvaging of materials and supplies, and the
taking of inventories. Shall be required to perform related clerical duties.
Will be automatically reclassified to the title and beginning rate of Utility
Materials Specialist after six (6) months of satisfactory job performance in the
trainee classification.



8655 *UTILITYMAN, GAS

 
An employee with knowledge and experience of the operation and maintenance of
gas distribution systems. This employee will be under the general supervision of
a person in a higher classification and shall be required to perform duties
which include the control of pressure and maintenance of the gas flow in the
distribution system and operation and maintenance of the gas regulator stations.
Must be able to operate, test and/or calibrate and perform scheduled maintenance
on all equipment or instruments used in gas measurement and heating value of the
gas. Will be required to change pressure and volume charts from various
recorders and take readings and compute gas usage. May be assigned other duties
as required to insure the safe and reliable operation of the gas system during
peak loads or emergencies. Under supervision, will be required to perform all of
the duties of the Gas Pressure Operator during his absence. Must be able to
write legibly.



8420 *UTILITYMAN, MAINTENANCE, SENIOR

 
An employee who performs all types of skilled maintenance associated with
building maintenance, including but not limited to, repairs and upkeep of
mechanical equipment, electrical systems, changing filters, chemical treatment,
plumbing, etc. He shall direct and train the work of others assisting him. Will
be required to perform other related duties as necessary. Must have two (2)
years' experience in working with mechanical/building equipment, or equivalent
work experience with air handling system.



8888 *UTILITYMAN, SERVICE
An employee who is qualified to perform within a six-month period and without
direct supervision, electric cut-ins and make electric and gas cut-outs and
single-phase meter exchanges. Must be skilled in the craft for which he works.
Must be qualified as a meter reader. May be asked to perform meter-reading
duties. Will be required to inspect and report on tampered, inverted and
switched electric meters and to report broken meter seals. Must be thoroughly
familiar with Company Safety Rules.


7601 *UTILITYMAN, SUBSTATION

 
An employee who has successfully completed at least eighteen (18) months of the
Apprentice Electrician training course or equivalent. Work will include but not
be limited to changing substation meter charts (including fault recorders),
record meter readings, record breaker, regulator and transformer operation
counter, pressure and temperature, general inspection of substation for
discrepancies and making sure substation is stocked with clearance tags, light
bulbs and other miscellaneous equipment. Employee will be required to work
alone. Employee will be required to use simple instruments such as voltmeters
and ammeters to check for proper voltage and current at various locations within
the substation.



8890 *UTILITYWORKER, COMMUNICATIONS

 
An employee who is qualified to provide quality customer service by installing,
troubleshooting, repairing, testing, maintaining and verifying port connections
and equipment for all types of Company operated telephone systems, including
digital and analog terminations, distribution, cabling, fiber optics, network
interface systems, circuit protective devices and other terminating and
distribution equipment as directed. Is also required to provide quality customer
service by resolving radio frequency interference complaints under the general
supervision of a qualified employee. May be required to assist Journeyman
Communications Technicians and perform other work as assigned.




9585  
*UTILITYWORKER, UNIVERSAL

An employee who must have demonstrated, prior to the job award, proficiency in
at least one of the required skills outlined in the requirements below and must
attain and maintain the remaining skills while progressing timely through the
six (6) month skill acquisition steps. Must successfully complete, to the
company’s satisfaction, the required competencies at each step before the next
wage step will be granted. Will be required to perform work as needed and as
qualified. When assigned to a line crew, this position does not substitute for a
journeyman lineman. Must have successfully completed the Clerical Battery Test
prior to award. Requires DOT pre-employment Drug Test prior to job. Must obtain
CDL license within 30 days from job award date.


Must be proficient in the following areas to progress through the wage steps.
Required proficiencies:

-  
Customer Services (system, collection, keyboard skills) (Minimum 2-3 day
training program as required)

-  
Warehousing (inventory, lifting, work orders) (Minimum 2-3 day training program
as required)

-  
Line Crew Work (qualified ground help, equipment operation/certification,
appropriate driver’s licenses) (Minimum 40-hour training program)

-  
Meter Reading (meter reading training, hand-held device training, dog bite
prevention training, etc. as required by department)



7380 *WELDER, MECHANIC

 
An employee who is qualified to perform, under general supervision, all phases
of SMAW, GTAW, GMAW, brazing and gas welding. Welder qualifications will be
demonstrated through administered test(s) required by the corporate R-Stamp
program. Periodic demonstration of qualifications will be required and
administered according to the R-Stamp program. Must have completed and passed
the ICS portion of the Apprentice Plant Mechanic training program. He must be
familiar with and perform repairs of boilers, turbine, generators and all
auxiliaries and perform these and other related duties with skill and
efficiency. He is required to work from drawings and sketches, do layout work
for fabrications of pipe and pipe hangers, know proper procedures for stress
relieving and be thoroughly familiar with the Company's electrical and
mechanical tagging and safety rules and be able to render first aid.



9250 *WORKER, BUILDING SERVICES, LEAD

 
An employee working with and directing other Building Services Workers in
maintaining the building and surrounding areas, to which he is assigned. Must be
familiar with all details of Building Services work and shall provide
supervision and training to the Building Services staff. Will be required to
maintain supplies and to see that Building Services equipment is kept in good
working condition. Shall notify Supervisor when repairs are needed and when
problems arise. Must have three (3) months’ experience as a Building Services
Worker before assignment to the job. May be required to keep time slips and
records. May be required to have a valid Health Department Work Permit.


 

--------------------------------------------------------------------------------




ATTACHMENT II


EXHIBIT "B" (2)
(as Amended 3/1/2007)


DELETED/AMENDED/ADDED JOB CLASSIFICATIONS




The following classifications shall be deleted and the incumbents shall be
reclassified as indicated:


1. 7628 Serviceman, Customer (District)
becomes

8888  
Utilityman, Service



2. 9865 Specialist, Clerical
becomes

9861  
Representative, Clerical



3. 7135 Technician, Communication, Class I
becomes

7133  
Technician, Communications Systems



4. 7145 Technician, Communication, Class II and
7147 Technician, Communication, Class III
becomes

7146  
Technician, Communications



5. 8830 Utilityman, Maintenance
becomes
8709 Grounds Maintenanceman


The following classifications shall be deleted:


1. 6021 Foreman, Communications, Working
2. 6396 Foreman, Hydro/Peaking, Working
3. 9165 Meter Reader/Collector Trainee
4. 8325 Operator, Hydro/Peaking
5. 8850 Operator, Hydro/Peaking, Assistant
 
The following classifications were amended:


1. 7653 Apprentice, Telecommunications Technician
2. 9730 Clerk, Remittance Processing, Senior
3. 8944 Draftsman
4. 8390 Draftsman, Senior
5. 6022 Foreman, Communication Systems, Working
6. 6820 Foreman, Support Services, Working
7. 6020 Foreman, Utility Fleet, Working
8. 6280 Foreman, Working, Heavy (Gas)
9. 6395 Foreman, Working, Light (Gas)
10. 7405 Inspector, Gas
11. 8774 Operator, Equipment II
12. 8771 Operator, Equipment II, Service
13. 8773 Operator, Equipment III
14. 8115 Operator, Gas Pressure
15. 9777 Representative, Accounts Payable
16. 9861 Representative, Clerical
17. 9776 Representative, Customer Services
18. 9735 Representative, Customer Services, Senior
19. 7380 Welder/Mechanic


The following classifications were added:


1. 8625 Facilities Locator, Senior
2. 7200 Inspector, Transmission (Traveling)
3. 7510 Operator, Assistant Distribution System
4. 7219 Operator, Distribution System
5. 7222 Operator, Emergency Relief (Grid)
6. 7221 Operator, Grid Reliability
7. 7220 Operator, Transmission System
8. 9725 Representative, Accounts Payable, Senior
 
 

--------------------------------------------------------------------------------




ATTACHMENT III


LETTERS OF UNDERSTANDING


    1.
CLERICAL BIDDING NOTES (See Attachment IV, Exhibit "C" (1), Bidding Notes)




2.  
SICK LEAVE PAYOFF (See Title 15.9)



       3. COMMUNICATIONS TECHNICIAN, TELECOMMUNICATIONS
DEPARTMENT (Deleted 3/5/07)



3  
EQUIPMENT OPERATOR EVALUATION COMMITTEE

(Deleted 1/1/98 - Reinstated 1/1/03)

A.  
A committee, known as the Joint Equipment Operator Evaluation Committee, shall
be established for the purpose of providing professional, objective evaluation
of applicants or bidders who are being considered for placement or advancement
to any position requiring operation of specialized construction equipment.

B.  
The committee shall be composed of two (2) qualified management members
appointed by the Company and two (2) qualified bargaining unit members appointed
by the Union.

1.  
One (1) management representative from the Safety and Training Department.

2.  
One (1) management leader from the department into which the applicant will be
placed.

3.  
Two (2) Equipment Operator III’s or above from the department into which
applicant will be placed; member must have a minimum of five (5) years’
experience in the specific type of equipment which evaluation is to be
conducted.

  4.
Departments will develop a list of qualified people who shall serve on the
committee and will be selected on an “as available” basis at the time evaluation
is needed.

C.  
The committee will evaluate all applicants according to the requirements set
forth by the Safety and Training Department, user department, CBA and any
applicable laws or Department of Transportation Regulations.

D.  
The committee will evaluate all applicants using test forms and field testing
procedures designed by the Safety and Training Department. All evaluations will
either be pass or fail based on a point system and will be documented; all
documentation will be placed in applicant qualification file. (Added 1/1/03)



        5. EQUIPMENT OPERATOR PROGRAM (Deleted 1/1/98)


  6.
EMERGENCY RESPONSE PROGRAM (See Attachment VIII)



        7. FAMILY SICK LEAVE PROGRAM (See Title 15.10)


        8. TELEPHONE ALLOWANCE



 
Employees receiving the telephone allowance as of May 1, 1991 will continue to
receive one-half (1/2) of the base rate as long as they remain in a
classification where the Company requires them to install and maintain a
telephone in their home.




 
Effective May 1, 1991, no one will be added to the list of eligible employees,
i.e., employees bidding to classifications where the Company may have previously
required an employee to install and maintain a telephone in their home will no
longer be eligible for the phone allowance.



         9. DEPARTMENTAL SENIORITY FOR LABORERS
(Deleted 1/1/95)


       10. YARD OPERATOR--POWER PRODUCTION



 
All incumbent employees in the Yard Operator classification shall be
reclassified to Senior Yard Operator effective May 1, 1991.



        11. CLERICAL OCCUPATIONAL GROUP - CHANGING WORK HOURS (See Title 6.15)
 
        12.  ACCIDENT PREVENTION BOARD BUSINESS REPRESENTATIVE AS MEMBER
E-MAIL FOR UNION COMMUNICATIONS
NEW EMPLOYEE ORIENTATION PARTICIPATION BY UNION
(See Title 14.6)



13.  
JOINT BENEFITS COMMITTEE ESTABLISHED

OPTIONAL LIFE INSURANCE
LONG-TERM DISABILITY BARGAINING UNIT INSURING
PLAN
(See Title 22)



14.  
PART-TIME EMPLOYEES TERMS AND CONDITIONS

(See Titles 3.5 & 22)



15.  
EQUIPMENT OPERATOR PROGRESSION GUIDELINES

(Added 1/1/98)



 
The Equipment Operator I performance test will generally consist of the
following: Monthly evaluations by the Working Foreman or equivalent (a form
entitled “Equipment Operator Evaluation” will be used for such evaluations).
Additionally, the employee will be required to study and become knowledgeable of
proper equipment safety and operating techniques as well as maintenance
procedures for each piece of equipment he operates within the Equipment Operator
I classification. This information is typically found in the equipment
operator’s manual and/or in other publications which deal specifically with
operating equipment.




 
Demonstration of Equipment Operator II skills and Journeyman skills, if
applicable, will generally be determined through demonstrated proficiency, which
will be evaluated and documented on the form entitled “Equipment Operator
Evaluation”. These evaluation forms are to be completed at least quarterly by
the Working Foreman or equivalent. The Equipment Operator II should have these
skills evaluated by at least 75% of the Working Foreman in a given department
over the course of the progression, which will help ensure a representative yet
thorough appraisal of the operator’s skills is being achieved.




 
Demonstration of understanding and basic proficiency in the following Journeyman
level skills will be required in order to progress to Equipment Operator III:




 
Gas Distribution Department-Polyethylene pipe fusion (including certification),
facility locating, map and print reading, use of gas tapping equipment, leak
repair techniques.




 
General Construction Department-Carpentry and forming techniques, reinforcing
steel placement, concrete finishing, surveying techniques, map and print
reading.




16.  
WORK-AT-HOME SCHEDULE FOR CSR’s (BUSINESS OFFICE)

(Added 1/1/98)


This letter refers to the work-at-home schedule for Customer Services
Representative employees in the Business Office, Clerical Occupational Group,
Reno.


Under Section 6.15, the Company is proposing the following guidelines to provide
a more useful and productive work environment with little impact to those
working in the office. Perceived advantages that have been noted during the time
employees have been working at home are; disaster recovery capabilities,
outages, no commuting, scheduling flexibility, space in the office, reduced sick
leave, and in some cases, increased call productivity. The following are
stipulations that must be met in order for employees to work at home.



 
1.
If an employee falls under conditions set by the "Family & Medical Leave Act",
the employee will be able to work at home.

 
2.
An office environment must be kept in the home during such time to promote an
environment free from noise and outside distractions.

 
3.
The Customer Service Representative must be available to come into the office
for safety meetings, staff meetings, or any other additional training that might
be required.

 
4.
The productivity of the Customer Service Representative must remain consistent
or better with what has been observed in the office. All monitoring and call
statistics will continue to ensure quality customer service and expected
performance standards.

 
5.
The office may request at any time for the Customer Service Representative to
return to the office to work on a permanent basis with advance written notice
and give reasonable verbal notice for temporary return for equipment
malfunction, technical problems, or the like.

 
6.
If the Customer Service Representative chooses to use his/her own personal
computer (not supplied by Sierra Pacific Power Company), Company will not be
responsible for any damage to or malfunction of the computer. Company will
maintain all equipment owned by Sierra Pacific Power Company.

 
7.
The employee will be required to work at least one (1) day a week in the office.

 
8.
The employee will provide a "date of return" to the supervisor based on the
length of absence.

 
9.
The employee will sign a document stating agreement of the above with a listed
date of return.



       17. GENERATION WORK SCHEDULES


Exhibit A Nine (9) Hour Work Schedule (Added 1/1/03)
This section will define and outline 9-hour work schedules. (Also see Title
6.2a)


The 9/80 work schedule will be considered the employees “regular” work hours as
it applies in all sections of the Collective Bargaining Agreement (CBA), unless
otherwise stated herein


1. Work Schedule:
 

a)  
Change to a bi-weekly work schedule consisting of eight (8) days at nine (9)
hours per day and one (1) day at eight (8) hours per day. Workweek schedule will
begin at 1000 (10am) on Friday and end at 0959 (9:59am) the following Friday.




b)  
On the scheduled eight (8) hour workday, all of the provisions of the CBA apply.




c)  
Lunch will be scheduled from 1100 to 1130. Provisions of Section 6.4 will apply.



2. Expenses:


Overtime Meals
Overtime meal practices will occur in accordance with Sections 17.2, 17.3, and
17.4 of the CBA. I.e. if an employee’s regular work hours are extended, a meal
will be earned 1 hour after the end of the workday on a 9-hour workday.


3. Overtime:


For the purpose of the 9/80 work schedule, Title 10, section 10.1(a)(2) of the
Collective Bargaining Agreement, shall have “eight (8) hours” replaced by “nine
(9) hours”.


4. Rest Periods:



 
a)
Change section 10.6(a)1. To read, “If he has worked six and one-half (6.5) hours
or more at overtime rates…”

 

 
b)
Change Section 10.6(a)2. To read, “If he worked a minimum of two (2) hours at
overtime rates and such work extends beyond eight (8) hours after his regular
quitting time…”



5. Holidays:


It is agreed that there will be no increase to holiday hours available. When a
Company holiday falls on an employee’s regularly scheduled work day, the
employee will be given the day off and will be compensated for eight (8) hours
of straight-time holiday pay for a regularly scheduled nine (9) hour work day.
The extra one (1) hour can be charged to either Vacation, Floating holiday, or
time off without pay.


Floating Holidays


Compensation for Floating Holidays can be taken in nine-hour (9) increments, but
cannot exceed 24 hours total annually.


Exhibit B Ten (10) Hour Work Schedule (Added 1/1/03)
This section will outline and define the 10-hour workday agreement between the
union and the company. Any sections of the Collective Bargaining Agreement that
is not specifically mentioned in this section remain in force and unaltered with
regard to this work group. (Also see Title 6.2a)


1. Work Schedule:


The work week will be comprised of four (4) 10 hour days during the hours of
0600 through 1700 with a half hour unpaid lunch. The flexibility in hours will
account for the different start and end times as required for the different
headquarters and or locations. The 10-hour day with lunch will be considered the
groups “regular work day” as it applies in all sections of the Collective
Bargaining Agreement unless stated otherwise herein. The company and the union
agree that present work week start and end times as applicable with the 168 hour
work week according to the different plant needs will be accepted.


2. Expenses:


Meals: Lunch will be from five (5) to five and one half (5.5) hours after the
start time. Provisions of Section 6.4 will apply.


Overtime Meals: If the company requires an employee to perform work for one-half
hour or more beyond his regular work hours, then the company will provide him
with a meal approximately one-half hour after regular quitting time. Except as
noted above in “lunch”, normal meal practices will apply in all other
situations.


3. Overtime:


For the purpose of the 10-hour shift work in this section, Title 10, section
10.1(a)(2) of the collective bargaining agreement, shall have “eight (8) hours
replaced by “ten (10) hours. Overtime will be paid for all time worked in excess
of ten (10) hours per day and 40 hours per week. As defined in the workweek.


4. Rest Periods:


The Collective Bargaining Agreement will apply as written with the following
additions;
Apply the following to section 10.6 (a) 1 “If he has worked six (6) hours or
more at overtime rates…”
Apply the following to section10.6 (a) 2 “If he has worked a minimum of two (2)
hours at overtime rates and such work extends beyond eight (8) hours after his
regular quitting time…”.


5. Holidays:


Holiday hours available to this group will not be increased beyond the present
Collective Bargaining Agreement. The extra 2 hours may be charged to either
vacation or floating holiday or at the employees choice “off without pay”.


Floating Holidays


Compensation for floating holidays can be taken in 10-hour increments, but
cannot exceed 24 hours total annually.


Exhibit C Twelve (12) Hour Work Schedule (Added 1/1/03)
This section will outline and define the 12-hour workday agreement between the
union and the company. Any sections of the Collective Bargaining Agreement that
is not specifically mentioned in this section remain in force and unaltered with
regard to this work group. (Also see Title 6.2a)


1. Work Schedule:


All 12-hour shifts shall be considered equivalent to a 3-shift, 24-hour schedule
as defined by this collective bargaining agreement. The Company and the Union
will remain flexible to certain situations regarding employee needs and company
needs as they arise through out the life of this agreement.


Shift Premiums


The shift premiums will be paid according to respective hours actually worked as
first shift 0800 to 1600 no premium, second shift 1600 to 2400 2nd shift
premium, third shift 2400 to 0800 3rd shift premium.


Grievances


Any grievances that may arise concerning the 12 hour shifts at the different
stations shall be referred to the respective plants Union and Company in-house
grievance committee’s that will consist of 2 bargaining unit employees as
selected by the union representative, and 2 company representatives as selected
by the company.
If there is no satisfactory resolution from the respective committees then the
grievance will be directed to regular channels as outlined under Title 21 of the
Collective Bargaining Agreement.


2. Expenses:
 
If the company requires an employee to perform work for more than (1) hour
beyond regular work hours it shall provide him with a meal, and it shall provide
him with a meal approximately four (4) hours but not more than five (5) hours as
long as he continues to work, insofar as it is possible for the company to do
so. Time necessary to consume meals provided shall be considered as time worked.
An appropriate mealtime will be paid for meals provided in this section.


If an employee is called out to work on a regularly scheduled non-work day with
less than 2 hours notice prior to the designated reporting time, he shall be
given two (2) meals and one (1) mealtime. If an employee is called out to work
with more than two (2) hours’ notice on a regularly scheduled non-work day he
shall receive one meal time and one meal.


3. Overtime:


For the purpose of the 12-hour shift work in this section, Title 10, section
10.1(a)(2) of the collective bargaining agreement, shall have “eight (8) hours”
replaced by “twelve (12) hours”.


4. Rest Period:


If the company requires an employee to perform work for more than 2 hours prior
to or 2 hours after regular work hours on a regularly scheduled work day or on
an overtime day, he shall then be entitled to a nine and one half (9.5) hour
rest period.


5. Holidays:



a)  
96 hours of scheduled holiday hours, which include floaters, will be credited to
each employee at the beginning of the first payroll period of each respective
year in lieu of holiday pay granted in the Collective Bargaining Agreement,
Title 11, sections 11.3, 11.4, 11.5, and 11.6.

b)  
An employee during his first calendar year of employment shall be entitled to
holiday hours in accordance with the following:

 
i)
If an employee is hired between the first day of the pay period for a given year
and June 30th of that same year, then that employee shall receive 24 floating
holiday hours plus 8 hours for each of the recognized holidays remaining for the
payroll year.

ii)  
If an employee is hired after June 30th and before the end of the

payroll year then that employee shall receive 12 floating holiday hours and 8
hours for each recognized holiday remaining for the payroll year.

c)  
Scheduled holiday hours may be used to take time off from work in conjunction
with vacation or as independent days off at the discretion of the company,
subject to Title 12.14(c). (Amended 3/1/07)

d)  
All scheduled holiday hours may be exchanged for regular pay at any time during
the payroll calendar year. Shift employees will receive payment at straight time
for all unused holiday time at the end of the payroll year.

e)  
24 of the 96 scheduled holiday hours will be considered floating holiday hours.
Compensation for floating holiday pay may be taken in 12-hour increments, but
cannot exceed 24 hours annually.

f)  
The 24-hour period between 2300 of the day before the recognized holiday and
2300 hours of the day of the recognized holiday shall be considered the holiday
period or day.

g)  
Recognized holidays remain as defined in the current Collective Bargaining
Agreement.

h)  
All overtime actually worked on any of the recognized holidays will be paid at
the applicable overtime rates.

i)  
Whenever an employee observes a holiday as a day off he may use 12 scheduled
holiday hours. If he has no scheduled holiday hours remaining he may use 12
hours of vacation or at his option receive no compensation for the time off.

j)  
Nothing herein contained shall be construed to increase or decrease the total
number of hours of total holiday pay earned under the current Collective
Bargaining Agreement.



6. Training:


For purposes of company required training that extends 4 or more days, the
language of the Collective Bargaining Agreement section 6.9 will apply to the
12-hour work group.


   18.
DEPARTMENT OF TRANSPORTATION HOURS OF SERVICE

 
(Added 1/1/03)




 
Company and Union agree that “Department of Transportation Hours of Service
Regulations” may have affect on company operations. Company and Union further
agree that implementation of procedures surrounding this issue shall not affect
negotiated wages, benefits, or conditions of employment as outlined in the CBA
or any documented agreement between the parties. Company and Union further agree
to meet and confer to develop this procedure.




 
The Company agrees to hold harmless and indemnify in any civil action any
employee who, as a result of a Company directive, exceeds the Hours of Service
Regulations (49 CRF, Part 395) issued by the Federal Motor Carrier Safety
Administration, Department of Transportation. (Added 3/1/07)




 19.  
NEUTRALITY AGREEMENT (Added 11/02/98 per Letter of Agreement)

(See next four pages)
 


  20. HIRING HALL AGREEMENT (Added 3/5/07)


The Company and IBEW Local 1245 recognize a need to utilize temporary employees
to meet the interests of both parties.


Requests for temporary employment


When the Company determines it has a need for temporary Hiring Hall employees,
the Company will request Local 1245 to refer applicants pursuant to this
agreement. Requests shall be submitted in writing. Because of the special skills
and abilities required for this work, the Company may request applicants by
name.


Former Sierra Pacific employees who are ineligible to work at Sierra Pacific and
other individuals deemed ineligible to work at Sierra Pacific shall be precluded
from dispatch by the Union.


Classifications, Qualifications and Pay Rates


The hourly wages for a hiring hall Customer Service Representative, Clerical
Representative, and Meter Reader are attached and are applicable for the life of
this agreement. The company has the right to hire employees at other than
entry-level wages.


In addition, the Company will pay a benefit substitute, which may be used, for
purchase of any health care insurance offered to regular employees (pre-tax) or
added to wage, dependent upon employee choice. The benefit substitute shall be
$4.00 an hour for 2007, indexed to 82% of the cost of the current HMO premium
for employee and spouse in 2008 and 2009.


Hiring Hall employees will be eligible for STIP payment in a percentage equal to
that paid active employees represented by Local 1245. This will be calculated
using actual regular/straight time hours worked in the measured period.


After one year of continuous employment, a temporary Hiring Hall employee will
be subject to the holiday provisions set forth in Title 11 of the collective
bargaining agreement.


After one year of continuous employment, a temporary Hiring Hall employee may
take up to two weeks of unpaid leave in a calendar year, longer if operational
needs as determined by the Company permit.


Candidate Rejection/Referral fee


The Company may reject an applicant for any reason; however, a fee of eight (8)
hours pay will be paid if the individual accepts an assignment and is rejected
prior to reporting to work.


Hiring Hall Employment Conditions



1.  
Employees are subject to being released from work at the sole discretion of the
Company.




2.  
Employees shall not attain regular status or any regular status entitlements
unless otherwise agreed to by the parties.




3.  
Employees shall not be eligible for contractual fringe benefits except as
specifically set forth herein.




4.  
If subsequently hired by the Company into a regular position, an employee will
be considered a new hire for all purposes unless otherwise agreed to in writing
by the parties. The company will waive the contractual probationary period and
waiting period for eligibility for benefits for any temporary Hiring Hall
employee who is converted to regular employee status.




5.  
An employee must notify the Company directly to be considered for regular
employment.




6.  
Employees may not be downgraded or upgraded in pay as a temporary Hiring Hall
employee.



Duration of temporary employment


Utilization of a temporary Hiring Hall employee in accordance with this
agreement shall not exceed three years.


If, due to lack of work, the Company chooses to lay off, reduce staffing levels,
and it has hiring hall employees performing the same type of work normally
performed by bargaining unit employees, the Company will release the hiring hall
employees prior to regular employees.


The Company retains discretion as to who will perform and how it will staff the
customer service and meter reading functions, including the use and hiring of
hiring hall Customer Service Representatives, Clerical Representatives, and
Meter Readers.


The number of hiring hall employees in all “Clerical Department” classifications
will not exceed 40% of the aggregate number of employees in the “Inside Clerical
Occupation Group” classifications.


The number of hiring hall Meter Readers will not exceed 40% of the aggregate
number of all meter readers.


All employees will be included in the overtime agreements for the assigned
departments.


The Company will not initiate any new automated meter reading program other than
pilot programs of limited scope and duration to test technology prior to
December 31, 2009.


Current PEPS Meter Readers will be converted to regular employee status upon
ratification of this agreement.


The Company may use temporary Hiring Hall employees for any job within the
Clerical Inside Occupational Group. During the life of this contract, the
Company will not transfer any work normally performed by employees in the
Clerical Inside Occupational Group to Nevada Power if the Company has used
temporary Hiring Hall employees to perform that function. Further, the Company
may transfer peak work to Nevada Power based on operational needs.
 
 

--------------------------------------------------------------------------------


 


ATTACHMENT IV


EXHIBIT "C" (1)
(As Amended January 1, 2003)


LINES OF PROGRESSION FOR BIDDING AND DEMOTIONAL
PURPOSES BY OCCUPATIONAL GROUPS


DEFINITION OF OCCUPATIONAL GROUPS


Occupational Groups shall be defined as those separate divisions of the
applicable Company "Departments" shown above. In those "Departments" where there
is no such division, the entire "Department" shall be considered as an
Occupational Group.


"A" Bid - Same classification or higher than job posted using group seniority.
(Amended 1/1/95)


"B" Bid - Next lower classifications in group seniority. Classifications shown
on chart above at the reverse end of arrows shall be considered next lower to
those to which the arrow points. (Amended 1/1/95)


"C" Bid - Same classification in any other group using Company seniority.


"D" - Any classification in same group as job being posted using group
seniority.


"E" - Any classification in any group using Company seniority.
 




Lines of Progression (see FOLD-OUT)
 

--------------------------------------------------------------------------------




BIDDING NOTES


1.
   (Deleted 1/1/95)

 
2.   (Deleted 1/1/98)


3.   (Deleted 1/1/95)


4.
   Classifications labeled (4) shall be considered as Lineman for bidding
purposes.



4a.  Any bids to Troubleman Electric shall be awarded by group seniority.
(Added 1/1/98)


5.
   (Deleted 1/1/95)



6.
   (Deleted 1/1/95)



7.
   (Deleted 1/1/95)




8.
 
Serviceman, Equipment bidding to Plant Mechanic Apprentice shall not suffer a
wage reduction if he has been in that classification for six (6) months or more.
His wages will be red-circled until such time as his step rate in his new
classification exceeds his red-circled wage rate. (Added 5/1/86)

Service Utility Operators and Scrubber Utility Operators cross-bidding to either
position may use the total amount of time in both positions to establish
themselves in the appropriate wage step but in no event higher than the 24-month
step. Once the employee has established himself in the new position he will be
moved to the upgradeable wage step once all the upgradeable requirements have
been met. (Added 6/1/99 by Letter of Agreement)


9.
(Deleted 3/1/07)



10.
(Deleted 3/1/07)



11.
(Deleted 3/1/07)



12.
Classifications labeled (12) need not be posted and are considered non-bid jobs.



13. (Deleted 5/1/81)


14. (Deleted 5/1/68)


15. (Deleted 5/1/68)


16.
  Awards to these jobs shall require successful completion of screening
examination.



17.
  (Deleted 1/1/95)



18.  (Deleted 5/1/71)


19.  (Deleted 5/1/71)


20.  (Deleted 5/1/74)


21.
Classifications labeled (21) shall be considered as "B" bids to Working Foreman
subject to the time limits provided in the Working Foreman job description. A
Storekeeper who is awarded a Reno Utility Materials Specialist vacancy shall
assume the vacancy of his present Storekeeper rate of pay. Said wage rate shall
remain in effect until (1) such time as it may be surpassed by the wage schedule
of the Utility Materials Specialist classification as the result of continuous
time spent in the Utility Materials Specialist classification or (2) until such
time as it may be surpassed by the wage schedule of Utility Materials Specialist
classification through the normal process of collective bargaining between
Company and Union. A Utility Materials Specialist who is awarded a Storekeeper
vacancy shall assume the vacancy at the wage step of the Storekeeper wage
schedule which is next higher to the Utility Materials Specialist's present rate
of pay. (Amended 5/1/76)



22.
(Deleted 1/1/95)



23.
The successful bidder must meet the respirator fit-test requirements as outlined
by OSHA before the job award can be made. This will require the employee to be
clean shaven for the test. (Added 5/1/88)



24.
If a Clerical Representative in the Mail Room has progressed through the wage
steps of that classification and is awarded a Mail Inserter Operator vacancy, he
will start at the six-month wage step. (Amended 3/1/07)



25.
(Deleted 1/1/95)



26.
Clarifier Operator bidding to Apprentice Lab Technician shall not suffer a wage
reduction if he has been in that classification for twenty-four (24) months or
more. His wage will be red-circled until such time as his step rate in his new
classification exceeds his red-circled wage rate. (Added 1/1/95)



27.   (Deleted 1/1/95)


28
Sr. Control Technician will be red-circled when going to a Substation
Technician. (Effective 4/11/94; Added 1/1/98)



29.
Sr. Control Technician will be a “D” bidder to Control Working Foreman and
Substation Technician to Control Working Foreman will be a “B” bidder.
(Effective 4/11/94; Added 1/1/98)



30.
Clerical Bidding Notes




 
A.
Generally speaking, Clerical employees will be hired at the minimum of the
range. In exceptional cases, experience elsewhere will be counted in determining
the starting rate. In no case will experience elsewhere be given more weight in
determining the starting rate than if it had been with the Company.

 
B.
When a Clerical employee is in a wage progression and is promoted from one (1)
job classification to another, his rate of pay shall be the starting rate for
new classification or his present rate, whichever is higher. In the case of an
employee who bids laterally to a job classification with the same wage
progression, or an employee who bids downward to a job classification with a
lower wage progression, his rate of pay shall be the starting rate for such
classification, except that allowance shall be made by the Company for previous
experience in the new classification. When a Clerical employee bids from one (1)
Department, District or Sub-District to another in the same classification, his
rate of pay shall remain the same.

C. (Deleted 5/1/91)

 
D.
Employees in the Clerical Occupational Group job classifications listed below,
who were hired prior to the 1986 contract ratification date, will be red-circled
in their current wage progression (at the wage rate in effect May 1, 1986) and
will continue to receive general wage increases based on that wage progression.

Clerical Representative
Clerical Specialist
Meter Reader-Collector
Customer Services Representative

   
When an employee whose wage progression is red-circled becomes eligible to
receive their final step increase under the red-circled wage progression, they
will receive the top wage step of the red-circled wage progression or top wage
step of the current book rate, whichever is higher. (Added 5/1/86)

E.  (Deleted 1/1/95)


31. (Deleted 3/5/07)



32.  
Any full-time, regular General Foreman, Working shall be treated under the CBA
as if he were above the top position in his Line of Progression and Occupational
Group. The General Foreman, Working shall be paid at a rate ten percent (10%)
above the highest wage rate in his Line of Progression and Occupational Group.
(Added 1/1/03)




33.  
(Deleted 3/1/07)




34.  
Storekeeper/Buyer/Planner (Ft. Churchill) shall be treated exactly as
Storekeeper for bidding, layoff and demotion purposes. (Added 1/1/03)




35.  
When an Electrician and/or a Substation Inspector are awarded a Control
Technician position, they will be paid at the six (6) month wage rate. (LOA
1/29/03)




36.  
When bidding as a Clerical Representative, all group seniority in Clerical
Inside, Support Services and the deleted Reprographics and Distribution
occupational groups will be applied. A Clerical Representative may use this
combined occupational group seniority in any group where a Clerical
Representative exists. (Added 3/1/07)




37.  
Intent of this bid is:

9162 is “B” bidder to 9745, 8888 and 6813
9745 is “B” bidder to 6813 and 8888
9745 is “A” bidder to 9162
8888 and 6183 are “A” bidders to 9745 and 9162


"E" BIDDERS
Clerk
Clerk, Field
Coordinator, Fleet Repair License
Driver, Truck
Driver, Truck, Heavy
Garageman
Helper
Janitor (Power Prod)
Laborer
Messenger, Outside
Repairman, Tool
Utilityworker, Universal
Worker, Building, Services, Lead
(Amended 1/1/03)
 

--------------------------------------------------------------------------------




INSERT M/D/V PLAN COMPARISON HERE
 
 

--------------------------------------------------------------------------------




ATTACHMENT VI
OUT-OF-TOWN WORK ASSIGNMENT GUIDELINES
(Added January 1, 1995)



 
A.
PURPOSE

   
Due to growth and operational changes which have occurred in our service area
over the last few years, it has become more common to send employees away from
their permanent work location to work in other areas. In most cases these
temporary assignments are beneficial to both the Company and its employees. As
the number of out-of-town assignments increases, however, so does the potential
for disruption of family life and personal inconvenience of our employees.

B. NOTIFICATION OF WORK ASSIGNMENT

   
As soon as a Supervisor learns that some of his employees will be needed on an
out-of-town project or job he should make his employees aware of the following
factors:




   
1.
Number of employees required in each classification from his work location for
the job or project.

   
2.
Scope of work of the job or project (build new line, general maintenance, plant
overhaul, etc.).

   
3.
Starting date and expected duration.

   
4.
Job location and reporting place.

   
5.
Expected working hours (overtime, if expected).\

   
6.
Any other information available and of interest to employees, e.g., is there a
special project agreement with the Union for the job?




 
Keep in mind that employees appreciate being kept informed and effective, timely
communications improve morale. THE SUPERVISOR SHOULD GIVE EMPLOYEES ASSIGNED
OUT-OT-TOWN WORK AS MUCH ADVANCE NOTICE AS POSSIBLE.



C. MANNING OUT-OF-TOWN WORK ASSIGNMENTS


1. VOLUNTARY:

 
 

a. If possible, the Supervisor should attempt to use volunteers in each job
classification, with the skill level required.
b. If there are more volunteers than are required for the job assignment then
employees should be selected on the basis of 1) qualifications, 2) accumulated
overtime, 3) accumulated number of nights out-of-town, 4) Occupational Group
Seniority from top to bottom, 5) operational needs.
c. Unless otherwise agreed to, volunteers will be expected to work through the
entire project from start to finish. Supervisors should discuss this issue with
employees at the earliest possible date.


2. NON-VOLUNTARY:


a. If volunteers are not available to fill the manpower requirements of a
project, assignments will be made on a non-voluntary basis. Employees will be
selected on the basis of 1) qualifications, 2) accumulated overtime, 3)
accumulated number of nights out-of-town, 4) Occupational Group Seniority from
bottom to top, 5) operational needs.
b. On the next mandatory job assignment, the next employees on the Out-of-Town
Assignment List should be selected. By assigning employees in this order, all
employees will share equally in performance of out-of-town assignments.
c. If an employee volunteers for an out-of-town assignment, he should be
considered as doing so on his own accord, and will still be required to take his
turn at non-voluntary assignments based on Section C (2)(a).
d. If an employee is unable to work his out-of-town assignment when selected due
to illness, personal hardship, or any other reason of a temporary nature, he
shall be replaced on the list as the first to go when his problems are resolved.
e. Any new employee reporting to a work location will be placed on the
Headquarters' Out-of-Town Assignment List and will be assigned out-of-town work
when his turn arrives based on Section C (2)(a).
f. Employees should be kept informed where they stand on the Out-of-Town
Assignment List, as this will give them additional time to plan in advance for
out-of-town assignments.


D. PERSONAL HARDSHIP



   
1.
When an employee feels that an out-of-town assignment will create a personal
hardship he should explain all the facts to his Supervisor. The Supervisor
should listen to the employee, evaluate the situation and make a decision
whether to send the employee on a non-voluntary basis or not. These decisions
will have to be made on a case-by-case basis, relying on the information
supplied by the employee as well as other facts which may be known to the
Supervisor.

   
2.
If a non-voluntary job assignment lasts more than eight (8) weeks the Supervisor
should consider rotating personnel to complete that job assignment. (If for
example, the Supervisor knows that an out-of-town work assignment will last for
ten (10) weeks, he might consider sending two (2) different groups for five (5)
weeks each.)



E. OTHER CONSIDERATIONS



   
1.
Continuity - Is it better to have the same group of employees do the full job
rather than changing in the middle of the project?

   
2.
Project Length - Eight (8) weeks is not necessarily the ideal maximum assignment
for some projects. Some might be shorter, depending on the travel required,
working conditions, equalization of overtime, etc.

   
3.
Job Location - If the assigned job locations are so far away that employees
cannot return home on weekends, consideration should be given to making shorter
assignments and rotating employees.

   
4.
Productivity - Employees away from home on an involuntary basis for long periods
of time may become less productive. Harmony and efficiency in the operation
should be considered by Supervisors.

 
5.
Skills Required - Certain employees with special skills may be required at
certain projects for the duration of the project, or they may be required to
remain at their home location regardless, of the provisions of these guidelines.
This will depend on job requirements.

6.  Reporting Place - When board and lodging are provided by the Company, the
reporting place will be the Company designated lodging of the local
headquarters.
 
 

--------------------------------------------------------------------------------




ATTACHMENT VII
JOB SITE REPORTING
(Added 1/1/98 - Cancelled by the Union on 10/24/02)
 
 

--------------------------------------------------------------------------------




ATTACHMENT VIII
EMERGENCY RESPONSE PROGRAM



 
Consistent with the provisions and obligations of Section 2.1, Title 2 of the
Collective Bargaining Agreement between Sierra Pacific Power Company and Local
Union No. 1245 of the International Brotherhood of Electrical Workers, the
parties hereby agree to the following:




 
The Company and Union recognize there may arise situations in various
departments of the Company where availability of some key classifications
becomes imperative in the rendering of service to the customer and for the safe,
effective operation of facilities. To assure availability of these key people,
the Company and Union mutually agree to the following conditions that will apply
to both parties for Positive Emergency Response.



A. Conditions Applicable to Company



   
1.
The Company will provide an appropriate radio-equipped vehicle to the following
job classifications for commute purposes:

     
Customer Serviceman

     
Gas Inspector

     
Gas Pressure Operator

     
General Foreman

     
Leak Surveyor

     
Troubleman

     
Other employees may be provided a radio-equipped vehicle at the discretion of
the Company. (Amended 3/1/07)

   
2.
The Company will provide a pager or hand-held radio/telephone to improve the
employee's mobility and communication.

   
3.
Normal work hours will prevail during employee's regular work days.

 
4.
Availability schedule will apply from the end of employee's shift on Friday
until the beginning of employee's shift on Monday, during holidays and such
other times when adequate emergency coverage is not available (Amended 1/1/98)

 
5.
The Company shall provide an option for either (1) availability premium to
employee of:

$4.36/hour, effective 3/1/2007
$4.53/hour, effective 1/1/08
$4.71/hour, effective 1/1/09

   
for every hour employee is available for duty exclusive of employee's normal pay
for regular scheduled hours worked. (Amended 3/1/07) or (2) “time in lieu” at
the following rates:

   
All non-holiday hours will be factored at the .127/hour accrual rate.
Example—2-day weekend -from 1530 Friday to 0700 Monday = 63.5 hours X .127 = 8
hours.

   
Example: work week from 1530 Monday through 0700 Friday = 15.5 hours X 4 days =
62 hours X .127 = 8 hours

   
All holiday hours will be factored at the .334/hour accrual rate.

Example—Christmas Day—from 1530 Christmas  
Eve day to 0700 the day after Christmas=15.5 hours  X .127 hours + 24 hours X
.334 = 10 hours.  (Amended 3/1/07)

     
Note: The availability premium will be adjusted each January 1, beginning
January 1, 1996. The adjustment will be made by a percentage equal to the
general wage increase. (Added 1/1/95)

6.  The Company shall compensate the employee at the applicable overtime rate as
provided in Title 10 of the Agreement for any hours worked outside normally
scheduled hours during the availability period plus the availability premium for
all hours available.
7.  In any payroll year, an employee may use a maximum of 200 time-in-lieu hours
earned via pager duty.. (Amended 3/1/07)
8. Employees may cash out all, or any portion, of their accumulated time-in-lieu
hours at the end of any pay period. (Added 3/1/07)
9. On the last paycheck of the payroll year, the Company will cash out all
accumulated time-in-lieu hours in excess of 200 hours. (Added 3/1/07)


B. Conditions Applicable to Employee



   
1.
Employee must live within the sub-district boundaries and be available to
receive communication to qualify for emergency availability scheduled.

   
2.
Employee must be in physical condition to perform assigned duties when emergency
situations arise.

   
3.
The employee must respond to a page within ten (10) minutes of the notification
and report within a reasonable time thereafter.

   
4.
Substitutions of coverage may be arranged only with the approval of the
Supervisor in charge, and the substitute employee must be qualified to perform
the assigned duties.

   
5.
The employee on duty will have first opportunity to fill availability schedule.
If a substitute employee is required, accumulated overtime will prevail.
(Amended 1/1/95)



C. (Deleted 1/1/95)



 
D.
If, in the event there is no duty employee, a departmental procedure to
administer the Emergency Response Program must be established in writing and
agreed to by the Company and Union. (Added 1/1/98)

 
 

--------------------------------------------------------------------------------




ATTACHMENT IX
COMPANY STATEMENT RE: CONTINUATION OF
POST RETIREMENT MEDICAL COVERAGE
(Amended 3/1/07)


Letter of Agreement
Local 1245 VEBA Trust Funding


The Company agrees to fund the VEBA Trust over the next eight years beginning
January 1, 2007 up to an amount that the PUCN has allowed in its most recent
General Rate Case unless to do so would cause the Company to violate debt
covenants, or create an unfavorable tax consequence.


1. Confirm that under the proposal, SPR will fund 100% of the January 1, 2015
Accumulated Projected Benefit Obligation (APBO) by January 1, 2015.
This is confirmed.


2. Confirm that under the proposal, annual funding will at a minimum, be
determined on a relatively level basis over 8 years.
This is confirmed.


3. Our actuary has estimated that level annual funding of the VEBA may be in the
range of $10-$15 million each year. Is this consistent with SPR’s expectations
of the required annual funding level?
The retiree medical program is currently the subject of negotiations. The
program that is in effect at the close of the negotiations will determine the
level of annual funding that is required for the VEBA.


4. SPR has proposed to limit Local 1245 VEBA funding “up to an amount that the
PUCN has allowed in its most recent General Rate case.” (a) Fully describe this
restriction.
Sierra requests recovery of post retirement medical expenses in its biennial
general rate case filings. As described in the question, SPR would limit its
annual cash funding to the Local 1245 VEBA trust to an amount equal to or less
than the VEBA expense component in Sierra’s most recent general rate case. The
limiting amount would change each time a new rate case has been concluded.


Sierra’s general rate cases include the expense amount provided by the most
current annual actuarial study. For example, Sierra’s 2005 GRC included the VEBA
expense as determined by an actuarial study performed in late 2004, which
specified expenses to be recognized in 2005. Pursuant to the described
procedures and because the results of the 2005 GRC were known in May 2006, the
cash funding for years 2006 and 2007 would be based on an actuarial study that
quantified expenses for 2005.


(b) Under this restriction at the present time, what is the maximum annual
amount SPR could fund the Local 1245 VEBA?
Sierra’s 2005 Nevada GRC included $5.1 million in VEBA expense.


(c) If required VEBA contributions are in the $10-$15 million range, would this
restriction limit the annual VEBA contribution?
Yes. If we cap our obligation at a specific number (such as $5.1 million) then
we cannot contribute funds the VEBA trust beyond that amount. The exception to
this are “catch up” contributions which we carry as a liability in our
accounting systems.


(d) Is it expected that this restriction will limit full funding of the VEBA in
any year prior to 2015?
No, because the Company has committed to catch up funding over and above the
amount allowed in the GRC.


5. SPR has proposed to limit Local 1245 VEBA funding so as not to “cause the
company to violate debt covenants.” (a) Fully describe this restriction.
As disclosed on page 61 of the Sierra Pacific Resources 2005 Form 10-k filed
with the Securities and Exchange Commission, “Each of NPC’s $500 million Second
Amended and Restated Revolving Credit Agreement and SPC’s $250 million Amended
and Restated Revolving Credit Agreement, dated November 4, 2005, contains two
financial maintenance covenants. The first requires that the Utility maintain a
ratio of consolidated indebtedness to consolidated capital, determined as of the
last day of each fiscal quarter, not to exceed 0.68 to 1. The second requires
that the Utility maintain a ratio of consolidated cash flow to consolidated
interest expense, determined as of the last day of each fiscal quarter for the
period of four consecutive fiscal quarters, not to be lass than 2.0 to 1. As of
December 31, 2005, both companies were in compliance with these covenants.


In addition, with respect to SPR, as disclosed on page 62, “The terms of SPR’s
$335 million 8 5/8% Senior Unsecured Notes due2014, its $99.1 million 7.803%
Senior Notes due 2012, and its 6.75% Senior Notes due 2017 restrict SPR and any
of it’s Restricted Subsidiaries (NPC and SPPC) from incurring any additional
indebtedness unless:

1.  
at the time the debt is incurred, the ratio of consolidated cash flow to fixed
charges for SPR’s most recently ended four quarter period on a pro forma basis
is at least 2 to 1 or

2.  
the debt incurred is specifically permitted under the terms of the applicable
series of notes, which permit the incurrence of certain credit facility or
letter of credit indebtedness, obligations incurred to finance property
construction or improvement, indebtedness incurred to refinance existing
indebtedness, certain intercompany indebtedness, hedging obligations,
indebtedness incurred to support bid, performance or surety bonds, and certain
letters of credit supporting SPR’s or any Restricted Subsidiary’s obligations to
energy suppliers, or

3.  
the indebtedness is incurred to finance capital expenditures pursuant to NPC’s
2003 Integrated Resource Plan and SPPC’s 2004 Integrated Resource plan.

If the applicable series of notes are upgraded to investment grade by both
Moody’s and S&P, these restrictions will be suspended and will be no longer in
effect so long as the applicable series of notes remain investment grade.”
Based on SPR’s March 31, 2006 financial statements, assuming an interest rate of
6%, SPR’s indebtedness restrictions would allow SPR and utilities to issue up to
approximately $262 million of additional indebtedness in the aggregate, unless
the indebtedness being issued is specifically permitted under the terms of SPR’s
indebtedness.


(b) Under this restriction at the present time, what is the maximum annual
amount SPR could fund the Local 1245 VEBA?
Based upon the March 31, 2006 additional indebtedness limitation of $262
million, SPR would be capable of currently funding the annual VEBA contribution
in the $10 to $15 million range as indicated in clause (c)
(c) If required VEBA contributions are in the $10-$15 million range, would this
restriction limit the annual VEBA contribution? Please refer to the response to
clause (a).


6. SPR has proposed to limit Local 1245 VEBA funding so as not to “accelerate a
pending insolvency.” (a) fully describe this restriction. (b) Is there any
pending insolvency or any indication that an insolvency may occur before January
1, 2015? Based on the proposed annual funding amounts and the company’s current
financial status, there are no insolvencies anticipated. Therefore the Company
is willing to withdraw this restriction. (c) How can the agreement be
strengthened to provide accelerated funding in advance of a pending insolvency?
Our legal group advises us that we cannot accelerate funding to the VEBA in
advance of any pending insolvency.


7. SPR has proposed to limit Local 1245 VEBA funding so as not to “create an
unfavorable tax consequence.” (a) fully describe this restriction. Under a
collectively bargained VEBA, the over funding of said VEBA is essentially the
only unfavorable tax consequence. Contributions to VEBA’s are fully deductible,
however, contributions in excess of the amount required to fully fund a
collectively bargained VEBA are not tax deductible. (b) Under this restriction
at the present time, what is the maximum amount SPR could fund the Local 1245
VEBA? The maximum amount that could be funded cannot exceed the current unfunded
APBO of the VEBA. (c) If required VEBA contributions are in the $10-$15 million
range, would this restriction limit the annual VEBA contribution? No.


Is it expected that this restriction will limit full funding of the VEBA in any
year prior to 2015? No.




IBEW LOCAL UNION 1245


By: ____________________________________


SIERRA PACIFIC POWER COMPANY


By: ____________________________________


Date: __________________________________

